                                                  41318 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     80, No. 13419-6   FiledJuly
                                                                                                 / Tuesday,   02/05/19
                                                                                                                 14, 2015 /Page
                                                                                                                           Rules 1and
                                                                                                                                    of 30  PageID 300
                                                                                                                                       Regulations

                                                  DEPARTMENT OF THE TREASURY                               DATES:  Effective Date: These final                   health plans and health insurance
                                                                                                           regulations are effective on September                issuers offering non-grandfathered
                                                  Internal Revenue Service                                 14, 2015.                                             group or individual health insurance
                                                                                                             Applicability Date: These final                     coverage provide coverage of certain
                                                  26 CFR Part 54                                           regulations are applicable beginning on               specified preventive services without
                                                                                                           the first day of the first plan year (or, for         cost sharing. These preventive services
                                                  [TD–9726]                                                individual health insurance coverage,                 include:
                                                  RIN 1545–BJ58, 1545–BM37, 1545–BM39                      the first day of the first policy year) that             • Evidence-based items or services
                                                                                                           begins on or after September 14, 2015.                that have in effect a rating of ‘‘A’’ or ‘‘B’’
                                                  DEPARTMENT OF LABOR                                      FOR FURTHER INFORMATION CONTACT:                      in the current recommendations of the
                                                                                                           David Mlawsky, Centers for Medicare &                 United States Preventive Services Task
                                                  Employee Benefits Security                               Medicaid Services (CMS), Department                   Force (Task Force) with respect to the
                                                  Administration                                           of Health and Human Services (HHS), at                individual involved.
                                                                                                           (410) 786–1565; Amy Turner or                            • Immunizations for routine use in
                                                  29 CFR Parts 2510 and 2590                               Elizabeth Schumacher, Employee                        children, adolescents, and adults that
                                                                                                           Benefits Security Administration                      have in effect a recommendation from
                                                  RIN 1210–AB67                                                                                                  the Advisory Committee on
                                                                                                           (EBSA), Department of Labor, at (202)
                                                                                                           693–8335; or Karen Levin, Internal                    Immunization Practices of the Centers
                                                  DEPARTMENT OF HEALTH AND
                                                                                                           Revenue Service (IRS), Department of                  for Disease Control and Prevention
                                                  HUMAN SERVICES
                                                                                                           the Treasury, at (202) 927–9639.                      (Advisory Committee) with respect to
                                                                                                             Customer Service Information:                       the individual involved. A
                                                  45 CFR Part 147
                                                                                                           Individuals interested in obtaining                   recommendation of the Advisory
                                                  [CMS–9940–F]                                             information from the Department of                    Committee is considered to be ‘‘in
                                                                                                           Labor concerning employment-based                     effect’’ after it has been adopted by the
                                                  RIN 0938–AS50                                            health coverage laws may call the EBSA                Director of the Centers for Disease
                                                                                                           Toll-Free Hotline at 1–866–444–EBSA                   Control and Prevention (CDC). A
                                                  Coverage of Certain Preventive                                                                                 recommendation is considered to be for
                                                                                                           (3272) or visit the Department of Labor’s
                                                  Services Under the Affordable Care                                                                             ‘‘routine use’’ if it appears on the
                                                                                                           Web site (www.dol.gov/ebsa).
                                                  Act                                                                                                            Immunization Schedules of the CDC.
                                                                                                           Information from HHS on private health
                                                  AGENCY:  Internal Revenue Service,                       insurance coverage can be found on                       • With respect to infants, children,
                                                  Department of the Treasury; Employee                     CMS’s Web site (www.cms.gov/cciio),                   and adolescents, evidence-informed
                                                  Benefits Security Administration,                        and information on health care reform                 preventive care and screenings provided
                                                  Department of Labor; Centers for                         can be found at www.HealthCare.gov.                   for in the comprehensive guidelines
                                                  Medicare & Medicaid Services,                            SUPPLEMENTARY INFORMATION:                            supported by the Health Resources and
                                                  Department of Health and Human                                                                                 Services Administration (HRSA).
                                                  Services.                                                I. Background                                            • With respect to women, preventive
                                                  ACTION: Final rules.                                        The Patient Protection and Affordable              care and screenings provided for in
                                                                                                           Care Act (Pub. L. 111–148) was enacted                comprehensive guidelines supported by
                                                  SUMMARY:    This document contains final                 on March 23, 2010. The Health Care and                HRSA (not otherwise addressed by the
                                                  regulations regarding coverage of certain                Education Reconciliation Act of 2010                  recommendations of the Task Force),
                                                  preventive services under section 2713                   (Pub. L. 111–152) was enacted on March                including all Food and Drug
                                                  of the Public Health Service Act (PHS                    30, 2010. These statutes are collectively             Administration (FDA)-approved
                                                  Act), added by the Patient Protection                    known as the Affordable Care Act. The                 contraceptives, sterilization procedures,
                                                  and Affordable Care Act, as amended,                     Affordable Care Act reorganizes,                      and patient education and counseling
                                                  and incorporated into the Employee                       amends, and adds to the provisions of                 for women with reproductive capacity,
                                                  Retirement Income Security Act of 1974                   part A of title XXVII of the Public                   as prescribed by a health care provider
                                                  and the Internal Revenue Code. Section                   Health Service Act (PHS Act) relating to              (collectively, contraceptive services).1
                                                  2713 of the PHS Act requires coverage                    group health plans and health insurance                  The complete list of recommendations
                                                  without cost sharing of certain                          issuers in the group and individual                   and guidelines that are required to be
                                                  preventive health services by non-                       markets. The Affordable Care Act adds                 covered under these final regulations
                                                  grandfathered group health plans and                     section 715(a)(1) to the Employee                     can be found at: https://www.
                                                  health insurance coverage. These                         Retirement Income Security Act of 1974                healthcare.gov/preventive-care-benefits.
                                                  regulations finalize provisions from                     (ERISA) and section 9815(a)(1) to the                 Together, the items and services
                                                  three rulemaking actions: Interim final                  Internal Revenue Code (Code) to                       described in these recommendations
                                                  regulations issued in July 2010 related                  incorporate the provisions of part A of               and guidelines are referred to in this
                                                  to coverage of preventive services,                      title XXVII of the PHS Act into ERISA                 preamble as ‘‘recommended preventive
                                                  interim final regulations issued in                      and the Code, and to make them                        services.’’
                                                  August 2014 related to the process an                    applicable to group health plans and                     The Departments of Labor, Health and
                                                  eligible organization uses to provide                    health insurance issuers providing                    Human Services, and the Treasury (the
                                                  notice of its religious objection to the                 health insurance coverage in connection               Departments) 2 have issued rulemaking
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  coverage of contraceptive services, and                  with group health plans. The sections of              to implement these requirements:
                                                  proposed regulations issued in August                    the PHS Act incorporated into ERISA
                                                  2014 related to the definition of                        and the Code are sections 2701 through                   1 The HRSA Guidelines exclude services relating

                                                  ‘‘eligible organization,’’ which would                   2728.                                                 to a man’s reproductive capacity, such as
                                                  expand the set of entities that may avail                   Section 2713 of the PHS Act, as added              vasectomies and condoms.
                                                                                                                                                                    2 Note, however, that in sections under headings
                                                  themselves of an accommodation with                      by the Affordable Care Act and                        listing only two of the three Departments, the term
                                                  respect to the coverage of contraceptive                 incorporated into ERISA and the Code,                 ‘‘Departments’’ generally refers only to the two
                                                  services.                                                requires that non-grandfathered group                 Departments listed in the heading.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00002   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                             Case Federal
                                                                  4:18-cv-00825-O
                                                                          Register / Vol.Document
                                                                                          80, No. 13419-6   FiledJuly
                                                                                                      / Tuesday,   02/05/19
                                                                                                                      14, 2015 /Page
                                                                                                                                Rules 2and
                                                                                                                                         of 30  PageID 301 41319
                                                                                                                                            Regulations

                                                     • Interim final regulations on July 19,               by certain nonprofit religious                         preventive services. These FAQs
                                                  2010, at 75 FR 41726 (July 2010 interim                  organizations with religious objections                provided guidance related to
                                                  final regulations), implemented the                      to contraceptive coverage (and group                   compliance with the 2010 and 2014
                                                  preventive services requirements of PHS                  health insurance coverage provided in                  interim final regulations, and addressed
                                                  Act section 2713;                                        connection with those plans) and for                   issues related to specific services
                                                     • Interim final regulations amending                  insured student plans arranged by                      required to be covered without cost
                                                  the July 2010 interim final regulations                  certain nonprofit religious organizations              sharing, subject to reasonable medical
                                                  on August 3, 2011, at 76 FR 46621,                       that are institutions of higher education              management, under recommendations
                                                  provided HRSA with the authority to                      with religious objections to                           and guidelines specified in section 2713
                                                  exempt group health plans established                    contraceptive coverage;                                of the PHS Act. Information on related
                                                  or maintained by certain religious                          • Final regulations on July 2, 2013, at             safe harbors, forms, and model notices
                                                  employers (and group health insurance                    78 FR 39870 (July 2013 final                           is available at http://www.dol.gov/ebsa/
                                                  coverage provided in connection with                     regulations), simplified and clarified the             healthreform and http://www.cms.gov/
                                                  those plans) from the requirement to                     definition of religious employer for                   cciio/resources/regulations-and-
                                                  cover contraceptive services consistent                  purposes of the religious employer                     guidance/index.html.
                                                  with the HRSA Guidelines; 3                              exemption and established                                 After consideration of the comments
                                                     • Final regulations on February 15,                   accommodations for health coverage                     and feedback received from
                                                  2012, at 77 FR 8725 (2012 final                          established or maintained or arranged                  stakeholders, the Departments are
                                                  regulations), finalized the definition of                by eligible organizations; 5                           publishing these final regulations,8
                                                  religious employer in the 2011 amended                      • Interim final regulations on August               which finalize the July 2010 interim
                                                  interim final regulations without                        27, 2014, at 79 FR 51092 (August 2014                  final regulations related to coverage of
                                                  modification; 4                                          interim final regulations), amended the                recommended preventive services, the
                                                     • An advance notice of proposed                       July 2013 final regulations in light of the            August 2014 interim final regulations
                                                  rulemaking (ANPRM) on March 21,                          United States Supreme Court’s interim                  related to the process an eligible
                                                  2012, at 77 FR 16501, solicited                          order in connection with an application                organization uses to provide notice of its
                                                  comments on how to provide for                           for an injunction in Wheaton College v.                religious objection to the coverage of
                                                  coverage of recommended preventive                       Burwell (Wheaton interim order),6 and                  contraceptive services, and the August
                                                  services, including contraceptive                        provided an alternative process that an                2014 proposed regulations related to the
                                                  services, without cost sharing, while                    eligible organization may use to provide               definition of eligible organization.
                                                  simultaneously ensuring that certain                     notice of its religious objection to the               II. Overview of the Final Regulations
                                                  nonprofit organizations with religious                   coverage of contraceptive services; and
                                                  objections to contraceptive coverage                        • Proposed regulations on August 27,                A. Coverage of Recommended
                                                  would not be required to contract,                       2014, at 79 FR 51118 (August 2014                      Preventive Services Under 26 CFR
                                                  arrange, pay, or refer for that coverage;                proposed regulations), proposed                        54.9815–2713, 29 CFR 2590.715–2713,
                                                     • Proposed regulations on February 6,                 potential changes to the definition of                 and 45 CFR 147.130
                                                  2013, at 78 FR 8456, proposed to                         ‘‘eligible organization’’ in light of the              (i) Scope of Recommended Preventive
                                                  simplify and clarify the definition of                   United States Supreme Court’s decision                 Services
                                                  ‘‘religious employer’’ for purposes of the               in Burwell v. Hobby Lobby Stores, Inc.7
                                                  religious employer exemption, and                           In addition to these regulations, the                  Section 2713 of the PHS Act, as added
                                                  proposed accommodations for group                        Departments released six sets of                       by the Affordable Care Act, requires that
                                                  health plans established or maintained                   Frequently Asked Questions (FAQs)                      a non-grandfathered group health plan
                                                                                                           regarding the preventive services                      or a health insurance issuer offering
                                                     3 On the same date, HRSA exercised this
                                                                                                           coverage requirements. The                             non-grandfathered group or individual
                                                  authority in the HRSA Guidelines to exempt group
                                                                                                           Departments released FAQs about                        health insurance coverage provide,
                                                  health plans established or maintained by these                                                                 without cost sharing, coverage for
                                                  religious employers (and group health insurance          Affordable Care Act Implementation
                                                  coverage provided in connection with such plans)         Parts II, V, XII, XIX, XX, and XXVI to                 recommended preventive services, as
                                                  from the HRSA Guidelines with respect to                 answer outstanding questions, including                outlined above. The July 2013 final
                                                  contraceptive services.
                                                                                                           questions related to the coverage of                   regulations finalized the requirement to
                                                     4 Contemporaneous with the issuance of the 2012
                                                                                                                                                                  provide coverage without cost sharing
                                                  final regulations, HHS, with the agreement of the                                                               with respect to those preventive services
                                                                                                             5 A contemporaneously re-issued HHS guidance
                                                  Departments of Labor and the Treasury, issued
                                                  guidance establishing a temporary safe harbor from       document extended the temporary safe harbor from       provided for in the HRSA Guidelines for
                                                  enforcement of the contraceptive coverage                enforcement of the contraceptive coverage              women. These regulations finalize the
                                                  requirement by the Departments for group health          requirement by the Departments to encompass plan       requirement to provide coverage
                                                  plans established or maintained by certain               years beginning on or after August 1, 2013, and
                                                                                                           before January 1, 2014. This guidance included a       without cost sharing with respect to the
                                                  nonprofit organizations with religious objections to
                                                  contraceptive coverage (and group health insurance       form to be used by an organization during this         other three categories of
                                                  coverage provided in connection with such plans)         temporary period to self-certify that its plan         recommendations and guidelines
                                                  originally issued on February 10, 2012, and              qualified for the temporary enforcement safe harbor.   specified in section 2713 of the PHS
                                                  reissued on August 15, 2012, and June 28, 2013;          In addition, HHS and the Department of Labor
                                                                                                           (DOL) issued a self-certification form, EBSA Form      Act: Evidence-based items or services
                                                  available at: http://www.cms.gov/CCIIO/Resources/
                                                  Regulations-and-Guidance/Downloads/preventive-           700, to be executed by an organization seeking to      that have in effect a rating of ‘‘A’’ or ‘‘B’’
                                                  services-guidance-6-28-2013.pdf. The guidance            be treated as an eligible organization for purposes
                                                  clarified, among other things, that plans that took      of an accommodation under the July 2013 final            8 The Department of the Treasury/Internal
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  some action before February 10, 2012, to try,            regulations. This self-certification form was          Revenue Service published temporary regulations
                                                  without success, to exclude or limit contraceptive       provided for use with the accommodation under the      and proposed regulations with the text of the
                                                  coverage were not precluded from eligibility for the     July 2013 final regulations, after the expiration of   temporary regulations serving as the text of the
                                                  safe harbor. The temporary enforcement safe harbor       the temporary enforcement safe harbor (that is, for    proposed regulations as part of each of the joint
                                                  was also available to student health insurance           plan years beginning on or after January 1, 2014).     rulemaking interim final rules listed above. The
                                                  coverage arranged by nonprofit institutions of           See http://www.cms.gov/CCIIO/Resources/                Departments of Labor and HHS published their
                                                  higher education with religious objections to            Regulations-and-Guidance/Downloads/preventive-         rules as interim final rules and are finalizing their
                                                  contraceptive coverage that met the conditions set       services-guidance-6-28-2013.pdf.                       interim final rules. The Department of the
                                                                                                             6 134 S. Ct. 2806 (2014).
                                                  forth in the guidance. See Student Health Insurance                                                             Treasury/Internal Revenue Service is finalizing its
                                                  Coverage, 77 FR 16457 (Mar. 21, 2012).                     7 134 S. Ct. 2751 (2014).                            proposed rules.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00003   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                  41320 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     80, No. 13419-6   FiledJuly
                                                                                                 / Tuesday,   02/05/19
                                                                                                                 14, 2015 /Page
                                                                                                                           Rules 3and
                                                                                                                                    of 30  PageID 302
                                                                                                                                       Regulations

                                                  in the current recommendations of the                    office visit. Second, if a recommended                Departments may issue additional
                                                  Task Force, immunizations for routine                    preventive service is not billed                      subregulatory guidance.
                                                  use that have in effect a                                separately (or is not tracked as
                                                  recommendation from the Advisory                                                                               (iii) Out-of-Network Providers
                                                                                                           individual encounter data separately)
                                                  Committee, and evidence-informed                         from an office visit and the primary                     With respect to a plan or health
                                                  preventive care and screenings for                       purpose of the office visit is the delivery           insurance coverage that maintains a
                                                  infants, children, and adolescents,                      of the recommended preventive service,                network of providers, the July 2010
                                                  provided for in guidelines supported by                  a plan or issuer may not impose cost                  interim final regulations provided that
                                                  HRSA. The complete list of                               sharing with respect to the office visit.             the plan or issuer is not required to
                                                  recommendations and guidelines can be                    Finally, if a recommended preventive                  provide coverage for recommended
                                                  found at: https://www.healthcare.gov/                    service is not billed separately (or is not           preventive services delivered by an out-
                                                  preventive-care-benefits.                                tracked as individual encounter data                  of-network provider. The plan or issuer
                                                     Commenters requested additional                       separately) from an office visit and the              may also impose cost sharing for
                                                  clarity on the specific items and services               primary purpose of the office visit is not            recommended preventive services
                                                  required to be covered without cost                      the delivery of the recommended                       delivered by an out-of-network
                                                  sharing. The Departments previously                      preventive service, a plan or issuer may              provider.
                                                  released FAQs about Affordable Care                      impose cost sharing with respect to the
                                                  Act Implementation Parts XII 9 and                       office visit. The reference to tracking                  Several commenters requested the
                                                  XIX 10 to provide guidance related to the                individual encounter data was included                rule be amended to require that
                                                  scope of coverage required under the                     to provide guidance with respect to                   preventive services be provided without
                                                  recommendations and guidelines,                          plans and issuers that use capitation or              cost sharing when services are provided
                                                  including coverage of aspirin and other                  similar payment arrangements that do                  out-of-network in all instances. Other
                                                  over-the-counter medication,                             not bill individually for items and                   commenters suggested that the rule be
                                                  colonoscopies, BRCA testing, well-                       services.                                             amended to require out-of-network
                                                  woman visits, screening and counseling                                                                         coverage if an in-network provider is
                                                                                                              Several commenters supported the
                                                  for interpersonal and domestic violence,                                                                       not available to the individual, or if the
                                                                                                           primary purpose test, while other
                                                  HIV and HPV testing, contraception,                                                                            services are not available to a material
                                                                                                           commenters were concerned that the
                                                  breastfeeding and lactation counseling,                                                                        segment of the plan’s population. One
                                                                                                           test provides too much discretion to
                                                  and tobacco cessation interventions.                                                                           commenter asked that, in a situation
                                                                                                           providers or issuers to determine the
                                                  Moreover, on May 11, 2015, the                                                                                 where preventive services are obtained
                                                                                                           primary purpose of the visit. Some
                                                  Departments issued FAQs about                                                                                  from a network provider with the
                                                                                                           commenters stated that many
                                                  Affordable Care Act Implementation 11                                                                          assistance of medical professionals who
                                                                                                           individuals only seek medical care from
                                                  to address specific coverage questions                                                                         are out-of-network, all of the services be
                                                                                                           their physician when they are sick, and
                                                  related to BRCA testing, contraception,                                                                        treated as in-network services, and thus
                                                                                                           physicians must be able to provide
                                                  sex-specific recommended preventive                                                                            not subject to cost sharing. Several
                                                                                                           preventive services, along with other
                                                  services, services for dependents                                                                              commenters stated that cost sharing for
                                                                                                           treatment, in a single office visit. Other
                                                  covered under the plan or policy, and                                                                          recommended preventive services
                                                                                                           commenters recommended that the
                                                  colonoscopies. If additional questions                                                                         received from out-of-network providers
                                                                                                           Departments eliminate the primary
                                                  arise regarding the application of the                                                                         should not be higher than cost sharing
                                                  preventive services coverage                             purpose test. Some of these commenters
                                                                                                                                                                 for other ambulatory health services
                                                  requirements, the Departments may                        recommended that cost sharing be
                                                                                                                                                                 provided on an out-of-network basis.
                                                  issue additional subregulatory guidance.                 prohibited if any recommended
                                                                                                           preventive service is provided during                    In response to comments, the
                                                  (ii) Office Visits                                       the visit.                                            Departments issued an FAQ clarifying
                                                     The July 2010 interim final                              These final regulations continue to                that, if a plan or issuer does not have in
                                                  regulations clarified the cost-sharing                   provide that when a recommended                       its network a provider who can provide
                                                  requirements applicable when a                           preventive service is not billed                      a particular recommended preventive
                                                  recommended preventive service is                        separately (or is not tracked as                      service, then, consistent with the statute
                                                  provided during an office visit through                  individual encounter data separately)                 and July 2010 interim final regulations,
                                                  the use of the ‘‘primary purpose’’ test:                 from an office visit, plans and issuers               the plan or issuer must cover, without
                                                  First, if a recommended preventive                       must look to the primary purpose of the               cost sharing, the item or service when
                                                  service is billed separately (or is tracked              office visit when determining whether                 performed by an out-of-network
                                                  as individual encounter data separately)                 they may impose cost sharing with                     provider.12 These final regulations
                                                  from an office visit, a plan or issuer may               respect to the office visit. Nothing in               adopt the rule of the July 2010 interim
                                                  impose cost sharing with respect to the                  these requirements precludes a health                 final regulations with respect to out-of-
                                                                                                           care provider from providing preventive               network providers, with one
                                                    9 See FAQs about Affordable Care Act                   services, along with other treatment, in              clarification. These final regulations
                                                  Implementation Part XII, available at http://www.        a single office visit. These rules only               incorporate the clarification that a plan
                                                  dol.gov/ebsa/faqs/faq-aca12.html and http://www.                                                               or issuer that does not have in its
                                                  cms.gov/CCIIO/Resources/Fact-Sheets-and-FAQs/            establish the circumstances under
                                                  aca_implementation_faqs12.html.                          which an office visit that includes a                 network a provider who can provide a
                                                    10 See FAQs about Affordable Care Act                  recommended preventive service may                    particular recommended preventive
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  Implementation Part XIX, available at http://www.        be subject to cost sharing. The                       service is required to cover the
                                                  dol.gov/ebsa/faqs/faq-aca19.html and http://www.
                                                                                                           Departments anticipate that the                       preventive service when performed by
                                                  cms.gov/CCIIO/Resources/Fact-Sheets-and-FAQs/                                                                  an out-of-network provider, and may
                                                  aca_implementation_faqs19.html.                          determination of the primary purpose of
                                                    11 See FAQs about Affordable Care Act                  the visit will be resolved through
                                                  Implementation Part XXVI, available at                                                                           12 See FAQ about Affordable Care Act
                                                                                                           normal billing and coding activities, as
                                                  www.dol.gov/ebsa/faqs/faq-FAQs/Downloads/aca_                                                                  Implementation Part XII, Q3 at http://www.dol.gov/
                                                  implementaton_faqs26.pdf. and http://www.cms.
                                                                                                           they are for other services. If questions             ebsa/faqs/faq-aca12.html and http://www.cms.gov/
                                                  gov/CCIIO/Resources/Fact-Sheets-and-FAQs/                arise regarding the application of this               CCIIO/Resources/Fact-Sheets-and-FAQs/aca_
                                                  Downloads/aca_implementation_faqs26.pdf.                 rule to common medical scenarios, the                 implementation_faqs12.html.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00004   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                             Case Federal
                                                                  4:18-cv-00825-O
                                                                          Register / Vol.Document
                                                                                          80, No. 13419-6   FiledJuly
                                                                                                      / Tuesday,   02/05/19
                                                                                                                      14, 2015 /Page
                                                                                                                                Rules 4and
                                                                                                                                         of 30  PageID 303 41321
                                                                                                                                            Regulations

                                                  not impose cost sharing with respect to                  with high-quality providers at reduced                 (applicable to all non-grandfathered
                                                  the preventive service.                                  costs, and reduce fraud and abuse.                     group health plans and health insurance
                                                                                                           Commenters requested guidance on how                   issuers in the group and individual
                                                  (iv) Reasonable Medical Management
                                                                                                           plans and issuers may employ value-                    markets),20 set forth rules regarding
                                                     The July 2010 interim final                           based insurance designs (VBID) in a                    claims and appeals, including the right
                                                  regulations included a provision on                      manner that complies with the                          of claimants (or their authorized
                                                  reasonable medical management.                           preventive services coverage                           representatives), upon appeal of an
                                                  Specifically, if a recommendation or                     requirements.15 Some commenters                        adverse benefit determination (or a final
                                                  guideline for a recommended preventive                   requested that the final regulations                   internal adverse benefit determination),
                                                  service does not specify the frequency,                  permit plans and issuers to impose cost                to be provided by the plan or issuer,
                                                  method, treatment, or setting for the                    sharing on non-preferred network tiers                 upon request and free of charge,
                                                  provision of that service, the plan or                   for VBIDs. Another commenter                           reasonable access to and copies of all
                                                  issuer may use reasonable medical                        requested the Departments permit cost                  documents, records, and other
                                                  management techniques to determine                       sharing for preventive care delivered at
                                                  any coverage limitations.                                                                                       information relevant to the claimant’s
                                                                                                           centers of excellence. On December 22,                 claim for benefits. Other Federal and
                                                     The Departments received a number                     2010, the Departments issued an FAQ to
                                                  of comments related to the use of                                                                               State law requirements may also apply,
                                                                                                           provide guidance regarding VBID                        as applicable.
                                                  reasonable medical management                            related to the coverage of preventive
                                                  techniques. Some commenters were                         services.16 If questions arise regarding               (v) Services Not Described
                                                  concerned that the July 2010 interim                     VBID and the preventive services
                                                  final regulations did not clearly outline                coverage requirements, the Departments                    The July 2010 interim final
                                                  what constitutes reasonable medical                      may issue additional subregulatory                     regulations clarified that a plan or issuer
                                                  management techniques, and requested                     guidance. Several commenters stated                    may cover preventive services in
                                                  that the Departments provide greater                     that plans and issuers should be                       addition to those required to be covered
                                                  clarity, particularly with respect to a                  required to use and identify credible                  by PHS Act section 2713. These final
                                                  situation where a patient’s attending                    references or sources supporting their                 regulations continue to provide that for
                                                  provider determines that the frequency,                  medical management techniques. The                     the additional preventive services, a
                                                  method, treatment, or setting of a                       Departments recognize the importance                   plan or issuer may impose cost sharing
                                                  particular item or service is medically                  of having access to information relating               at its discretion, consistent with
                                                  appropriate for a particular patient. The                to medical management techniques that                  applicable law. Moreover, a plan or
                                                  Departments issued an FAQ clarifying                     a plan or issuer may apply. Several                    issuer may impose cost sharing for a
                                                  that, under the July 2010 interim final                  provisions applicable to plans and                     treatment that is not a recommended
                                                  regulations, to the extent not specified                 issuers address these concerns. ERISA                  preventive service, even if the treatment
                                                  in a recommendation or guideline, a                      section 104 and the Department of                      results from a recommended preventive
                                                  plan or issuer may rely on the relevant                  Labor’s implementing regulations 17                    service.
                                                  evidence base and established                            provide that, for plans subject to ERISA,
                                                  reasonable medical management                            the plan documents and other                           (vi) Timing
                                                  techniques to determine the frequency,                   instruments under which the plan is
                                                  method, treatment, or setting for the                                                                              The July 2010 interim final
                                                                                                           established or operated must generally                 regulations provided that plans and
                                                  provision of a recommended preventive                    be furnished by the plan administrator
                                                  service.13 These final regulations                                                                              issuers must provide coverage for new
                                                                                                           to plan participants 18 upon request. In               recommended preventive services for
                                                  incorporate the clarification of the July                addition, the Department of Labor’s
                                                  2010 interim final regulations set forth                                                                        plan years (in the individual market,
                                                                                                           claims procedure regulations 19                        policy years) beginning on or after the
                                                  in the FAQ.                                              (applicable to ERISA plans), as well as
                                                     On May 11, 2015, the Departments                                                                             date that is one year after the date the
                                                                                                           the Departments’ internal claims and                   relevant recommendation or guideline
                                                  issued FAQs to provide further                           appeals and external review regulations
                                                  guidance on the extent to which plans                                                                           under PHS Act section 2713 is issued.
                                                                                                           under the Affordable Care Act
                                                  and issuers may utilize reasonable                                                                              Some commenters encouraged the
                                                  medical management when providing                          15 The Departments first solicited comments on
                                                                                                                                                                  Departments to adopt a shorter
                                                  coverage for recommended women’s                         value-based insurance designs in the July 2010         implementation timeframe. With respect
                                                  contraception services in the HRSA                       interim final regulations. 75 FR 41726, 41729.         to the Advisory Committee
                                                  guidelines.14 If further questions arise                 Subsequently, the Departments published a request      recommendations, one commenter
                                                                                                           for information (RFI) related to value-based
                                                  regarding the permissible application of                 insurance design on December 28, 2010. 75 FR
                                                                                                                                                                  requested that the effective date for any
                                                  reasonable medical management                            81544.                                                 new recommendation be either the
                                                  techniques, the Departments may issue                      16 See FAQs about Affordable Care Act                publication of the committee’s
                                                  additional subregulatory guidance.                       Implementation Part V, Q1, available at http://www.    provisional recommendations or the
                                                     Other commenters cited the                            dol.gov/ebsa/faqs/faq-aca5.html and http://www.        publication of the official CDC
                                                                                                           cms.gov/CCIIO/Resources/Fact-Sheets-and-FAQs/
                                                  importance of flexibility to permit plans                aca_implementation_faqs5.html.                         immunization schedules, whichever
                                                  and issuers to maintain programs that                      17 29 CFR 2520.104b–1.                               occurs first. Other commenters
                                                  are cost-effective, negotiate treatments                   18 ERISA section 3(7) defines a ‘‘participant’’ to   expressed support for the
                                                                                                           include any employee or former employee who is         implementation timeframe set forth in
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                    13 See FAQs about Affordable Care Act                  or may become eligible to receive a benefit of any
                                                                                                           type from an employee benefit plan or whose
                                                                                                                                                                  the July 2010 interim final regulations.
                                                  Implementation Part II, Q8 available at http://www.
                                                  dol.gov/ebsa/faqs/faq-aca2.html and http://www.          beneficiaries may be eligible to receive any such      The statute requires the Departments to
                                                  cms.gov/CCIIO/Resources/Fact-Sheets-and-FAQs/            benefit. Accordingly, employees who are not            establish an interval of not less than one
                                                  aca_implementation_faqs2.html.                           enrolled but are, for example, in a waiting period     year between when recommendations or
                                                    14 See FAQs about Affordable Care Act                  for coverage, or who are otherwise shopping among
                                                                                                           benefit package options during open season,
                                                                                                                                                                  guidelines under PHS Act section
                                                  Implementation Part XXVI, available at
                                                  www.dol.gov/ebsa/faqs/faq-aca26.html and http://         generally are considered plan participants for this
                                                  www.cms.gov/CCIIO/Resources/Fact-Sheets-and-             purpose.                                                 20 29 CFR 2590.715–2719(b)(2)(i) and 45 CFR

                                                  FAQs/Downloads/aca_implementation_faqs26.pdf.              19 29 CFR 2560.503–1(h)(2)(iii).                     147.136(b)(2)(i).



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                  41322 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     80, No. 13419-6   FiledJuly
                                                                                                 / Tuesday,   02/05/19
                                                                                                                 14, 2015 /Page
                                                                                                                           Rules 5and
                                                                                                                                    of 30  PageID 304
                                                                                                                                       Regulations

                                                  2713(a) 21 are issued, and the plan year                   applicable federal and state law. We                 that item or service, there is no
                                                  (in the individual market, policy year)                    agree with those commenters who stated               requirement under this section to cover
                                                  for which coverage of the services                         that changes in coverage should not                  these items and services through the last
                                                  addressed in the recommendations or                        occur during the plan or policy year,                day of the plan or policy year. Should
                                                  guidelines must be in effect.                              and are implementing an approach with                such circumstances arise, the
                                                     To provide plans and issuers adequate                   respect to changes in recommendations                Departments expect to issue
                                                  time to incorporate changes or updates                     or guidelines that narrow or eliminate               subregulatory guidance to this effect
                                                  to recommendations and guidelines, as                      coverage requirements for previously                 with respect to such preventive item or
                                                  provided in the July 2010 interim final                    recommended services that is similar to              service.
                                                  regulations, these final regulations                       the one adopted in the July 2010 interim                Other requirements of federal or state
                                                  continue to provide that a                                 final regulations for new                            law may apply in connection with
                                                  recommendation or guideline of the                         recommendations or guidelines.                       ceasing to provide coverage or changing
                                                  Task Force is considered to be issued on                   Furthermore, participants and                        cost-sharing requirements for any item
                                                  the last day of the month on which the                     beneficiaries of group health plans (and             or service. For example, PHS Act
                                                  Task Force publishes or otherwise                          enrollees and dependents in individual               section 2715(d)(4) and its implementing
                                                  releases the recommendation; a                             market coverage) may make coverage                   regulations state that if a group health
                                                  recommendation or guideline of the                         choices based on the benefits offered at             plan or health insurance issuer makes
                                                  Advisory Committee is considered to be                     the beginning of the plan or policy year.            any material modification in any of the
                                                  issued on the date on which it is                          Plan years (and individual market                    terms of the plan or coverage involved
                                                  adopted by the Director of the CDC; and                    policy years) vary and recommendations               that would affect the content of the
                                                  a recommendation or guideline in the                       and guidelines may be issued at any                  Summary of Benefits and Coverage
                                                  comprehensive guidelines supported by                      time during a plan or policy year. These             (SBC), that is not reflected in the most
                                                  HRSA is considered to be issued on the                     final regulations protect against                    recently provided SBC, and that occurs
                                                  date on which it is accepted by the                        disruption and provide certainty in                  other than in connection with a renewal
                                                  Administrator of HRSA or, if applicable,                   coverage (including cost-sharing                     or reissuance of coverage, the plan or
                                                  adopted by the Secretary of HHS.                           requirements) for the duration of the                issuer must provide notice of the
                                                     Several commenters supported the                        plan or policy year. Accordingly, these              modification to enrollees not later than
                                                  policy that plans and issuers should not                   final regulations state that a plan or               60 days prior to the date on which the
                                                  need to check the recommendations or                       issuer that is required to provide                   notification will become effective.
                                                  guidelines for changes during the plan                     coverage for any recommended                            A list of the recommended preventive
                                                  or policy year in order to determine                       preventive service on the first day of a             services is available at https://www.
                                                  coverage requirements and should not                       plan or policy year under a particular               healthcare.gov/preventive-care-benefits.
                                                  be required to implement changes                                                                                We intend to update this list to include
                                                                                                             recommendation or guideline must
                                                  during the plan or policy year. The                                                                             the date on which the recommendation
                                                                                                             generally provide that coverage through
                                                  Departments adopted this approach in                                                                            or guideline was accepted or adopted.
                                                                                                             the last day of the plan or policy year,
                                                  the July 2010 interim final regulations                                                                         New recommendations and guidelines
                                                                                                             even if the recommendation or
                                                  with respect to new recommendations                                                                             will also be reflected on this site. Plans
                                                                                                             guideline changes or is eliminated
                                                  or guidelines that impose additional                                                                            and issuers need not make changes to
                                                                                                             during the plan or policy year.
                                                  preventive services coverage                                                                                    coverage and cost-sharing requirements
                                                  requirements, but adopted a different                         However, there are limited
                                                                                                             circumstances under which it may be                  based on a new recommendation or
                                                  standard for changes in                                                                                         guideline until the first plan year (in the
                                                  recommendations or guidelines,                             inadvisable for a plan or issuer to
                                                                                                             continue to cover preventive items or                individual market, policy year)
                                                  allowing plans and issuers to eliminate                                                                         beginning on or after the date that is one
                                                  coverage for preventive services that are                  services associated with a
                                                                                                             recommendation or guideline that was                 year after the new recommendation or
                                                  no longer recommended during the plan                                                                           guideline goes into effect. Therefore, by
                                                  or policy year, consistent with other                      in effect on the first day of a plan year
                                                                                                             or policy year (for example, due to                  visiting this site once per year, plans or
                                                     21 Section 2713(b)(1) refers to an interval between     safety concerns). Therefore, these final             issuers should have access to all the
                                                  ‘‘the date on which a recommendation described in          regulations establish that if, during a              information necessary to identify any
                                                  subsection (a)(1) or (a)(2) or a guideline under           plan or policy year, (1) an ‘‘A’’ or ‘‘B’’           additional items or services that must be
                                                  subsection (a)(3) is issued and the plan year with
                                                                                                             recommendation or guideline of the                   covered without cost sharing, or to
                                                  respect to which the requirement described in                                                                   identify any items or services that are no
                                                  subsection (a) is effective with respect to the service    Task Force that was in effect on the first
                                                  described in such recommendation or guideline.’’           day of a plan or policy year is                      longer required to be covered.
                                                  While the first part of this statement does not            downgraded to a ‘‘D’’ rating (meaning
                                                  mention guidelines under subsection (a)(4), it is the
                                                                                                                                                                  B. Accommodations in Connection With
                                                  Departments’ view that it would not be reasonable
                                                                                                             that the Task Force has determined that              Coverage of Preventive Health
                                                  to treat the services covered under subsection (a)(4)      there is strong evidence that there is no            Services—26 CFR 54.9815–2713A, 29
                                                  any differently than those in subsections (a)(1),          net benefit, or that the harms outweigh              CFR 2510.3–16 and 2590.715–2713A,
                                                  (a)(2), and (a)(3). First, the statement refers to ‘‘the   the benefits, and therefore discourages
                                                  requirement described in subsection (a),’’ which
                                                                                                                                                                  and 45 CFR 147.131.
                                                  would include a requirement under subsection
                                                                                                             the use of this service), or (2) any item
                                                                                                             or service associated with any                       (i) The Process an Eligible Organization
                                                  (a)(4). Secondly, the guidelines under (a)(4) are
                                                  from the same source as those under (a)(3), except         preventive service recommendation or                 Uses To Provide Notice of Its Religious
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  with respect to women, rather than infants, children       guideline specified in 26 CFR 54.9815–               Objection to the Coverage of
                                                  and adolescents; and other preventive services
                                                                                                             2713(a)(1) or 29 CFR. 2590.715–                      Contraceptive Services
                                                  involving women are addressed in subsection (a)(1),
                                                  so it is reasonable to treat the guidelines under          2713(a)(1) or 45 CFR 147.130(a)(1) that                 After issuing the July 2013 final
                                                  subsection (a)(4) similarly. Third, without this           was in effect on the first day of a plan             regulations, the Departments issued
                                                  clarification, it would be unclear when such               or policy year is the subject of a safety            August 2014 interim final regulations in
                                                  services would have to be covered. The July 2010
                                                  interim final regulations and these final regulations
                                                                                                             recall or is otherwise determined to                 light of the Supreme Court’s Wheaton
                                                  accordingly apply the intervals established therein        pose a significant safety concern by a               interim order concerning notice to the
                                                  to services under section 2713(a)(4).                      federal agency authorized to regulate                federal government that an eligible


                                             VerDate Sep<11>2014    22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00006   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                             Case Federal
                                                                  4:18-cv-00825-O
                                                                          Register / Vol.Document
                                                                                          80, No. 13419-6   FiledJuly
                                                                                                      / Tuesday,   02/05/19
                                                                                                                      14, 2015 /Page
                                                                                                                                Rules 6and
                                                                                                                                         of 30  PageID 305 41323
                                                                                                                                            Regulations

                                                  organization has a religious objection to                2014 interim final regulations did not                funding or administering some or all
                                                  providing contraceptive coverage, as an                  identify any way to administer the                    contraceptive coverage, will list the
                                                  alternative to the EBSA Form 700                         accommodation without this                            contraceptive services to which the
                                                  method of self-certification, and to                     information, or any alternative means                 organization objects, and will describe
                                                  preserve participants’ and beneficiaries’                the Departments can use to obtain the                 the obligations of the issuer(s) under 26
                                                  (and, in the case of student health                      required information. Nothing in this                 CFR 54.9815–2713A, 29 CFR 2590.715–
                                                  insurance coverage, enrollees’ and                       alternative notice process (or in the                 2713A, and 45 CFR 147.131. Issuers
                                                  dependents’) access to coverage for the                  EBSA Form 700 notice process)                         remain responsible for compliance with
                                                  full range of FDA-approved                               provides for a government assessment of               the statutory and regulatory requirement
                                                  contraceptives, as prescribed by a health                the sincerity of the religious belief                 to provide coverage for contraceptive
                                                  care provider, without cost sharing.                     underlying the eligible organization’s                services without cost sharing to
                                                     These final regulations continue to                   objection. The notice to HHS, and any                 participants and beneficiaries of insured
                                                  allow eligible organizations to choose                   subsequent updates, should be sent                    group health plans, and to enrollees and
                                                  between using EBSA Form 700 or the                       electronically to: marketreform@                      dependents of insured student health
                                                  alternative process consistent with the                  cms.hhs.gov, or by regular mail to:                   plans, notwithstanding that the
                                                  Wheaton interim order. The alternative                   Centers for Medicare & Medicaid                       policyholder is an eligible organization
                                                  process provides that an eligible                        Services, Center for Consumer                         with a religious objection to
                                                  organization may notify HHS in writing                   Information and Insurance Oversight,                  contraceptive coverage that will not
                                                  of its religious objection to covering all               200 Independence Avenue SW.,                          have to contract, arrange, pay, or refer
                                                  or a subset of contraceptive services.                   Washington, DC 20201, Room 739H.                      for the coverage.
                                                  The notice must include the name of the                     When an eligible organization that                   Several comments addressed
                                                  eligible organization and the basis on                   establishes or maintains a self-insured               oversight and enforcement to monitor
                                                  which it qualifies for an                                plan subject to ERISA provides a notice               the accommodation. The Departments
                                                  accommodation; its objection based on                    to HHS, the Department of Labor (DOL)                 will use their established oversight
                                                  sincerely held religious beliefs to                      (working with HHS) will send a separate               processes, applicable to all the
                                                  covering some or all contraceptive                       notification to each third party                      Affordable Care Act market reforms of
                                                  services, as applicable (including an                    administrator of the ERISA plan. The                  PHS Act title XXVII, part A to monitor
                                                  identification of the subset of                          DOL notification will inform each third               compliance with the requirement to
                                                  contraceptive services to which                          party administrator of the eligible                   arrange for or provide separate
                                                  coverage the eligible organization                       organization’s religious objection to                 payments for contraceptive services
                                                  objects, if applicable); the plan name                   funding or administering some or all                  without cost sharing.24
                                                  and type (that is, whether it is a student               contraceptive coverage, will list the
                                                  health insurance plan within the                         contraceptive services to which the                   (ii) Definition of a Closely Held for-
                                                  meaning of 45 CFR 147.145(a) or a                        employer objects, will describe the                   Profit Entity
                                                  church plan within the meaning of                        obligations of the third party                        (a) General Structure of a Closely Held
                                                  ERISA section 3(33)); and the name and                   administrator(s) under 29 CFR                         for-Profit Entity
                                                  contact information for any of the plan’s                2590.715–2713A and 26 CFR 54.9815–
                                                  third party administrators and health                    2713A, and will designate the relevant                   After issuing the July 2013 final
                                                  insurance issuers.22 A model notice to                   third party administrator(s) as plan                  regulations, the Departments issued
                                                  HHS that eligible organizations may, but                 administrator under section 3(16) of                  August 2014 proposed regulations in
                                                  are not required to, use is available at:                ERISA for those contraceptive benefits                light of the Supreme Court’s ruling in
                                                  http://www.cms.gov/cciio/resources/                      that the third party administrator would              Hobby Lobby, that, under the Religious
                                                  Regulations-and-Guidance/                                otherwise manage on behalf of the                     Freedom Restoration Act of 1993
                                                  index.html#Prevention. If there is a                     eligible organization. The DOL                        (RFRA),25 the requirement to provide
                                                  change in any of the information                         notification will be an instrument under              contraceptive coverage could not be
                                                  required to be included, the                             which the plan is operated, and will                  applied to certain closely held for-profit
                                                  organization must provide updated                        supersede any earlier designation. In                 entities that had a religious objection to
                                                  information to HHS.                                      establishing and implementing this                    providing coverage for some or all the
                                                     The content required for the notice                   alternative process, DOL is exercising its            FDA-approved contraceptive methods.
                                                  represents the minimum information                       broad rulemaking authority under title I              The proposed regulations solicited
                                                  necessary for the Departments to                         of ERISA, which includes the ability to               comments on a number of different
                                                  determine which entities are covered by                  interpret and apply the definition of a               approaches for defining a closely held
                                                  the accommodation, to administer the                     plan administrator under ERISA section                for-profit entity for purposes of
                                                  accommodation, and to implement the                      3(16)(A).                                             qualifying as an eligible organization
                                                  policies in the July 2013 final                             If an eligible organization that                   that can avail itself of an
                                                  regulations.23 Comments on the August                    establishes or maintains an insured                   accommodation, and solicited
                                                                                                           group health plan or insured student                  comments on a number of other related
                                                     22 Church plans are exempt from ERISA pursuant
                                                                                                           health plan provides a notice to HHS                  issues.
                                                  to ERISA section 4(b)(2). As such, a third party
                                                  administrator of a self-insured church plan
                                                                                                           under this alternative process, HHS will
                                                  established or maintained by an eligible                 send a separate notification to each                     24 The Departments’ oversight and enforcement
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  organization does not become the plan                    health insurance issuer of the plan.                  role with respect to the market reforms under the
                                                  administrator by operation of 29 CFR 2510.3–16,          HHS’s notification will inform each                   Affordable Care Act builds upon their respective
                                                  although such third party administrators may                                                                   roles with respect to the market reforms under title
                                                  voluntarily provide or arrange separate payments
                                                                                                           health insurance issuer of the eligible               I of HIPAA. For a description of the latter, see
                                                  for contraceptive services and seek reimbursement        organization’s religious objection to                 Notice of Signing of a Memorandum of
                                                  for associated expenses under the process set forth                                                            Understanding among the Department of the
                                                  in 45 CFR 156.50.                                        the required information, HHS will attempt to         Treasury, the Department of Labor, and the
                                                     23 An accommodation cannot be effectuated until       notify the organization of the incompleteness, so     Department of Health and Human Services at 64 FR
                                                  all of the necessary information is submitted. If        the organization can submit additional information    70165 (Dec. 15, 1999).
                                                  HHS receives a notice that does not include all of       to make its notice complete.                             25 42 U.S.C. 2000bb et. seq.




                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                  41324 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     80, No. 13419-6   FiledJuly
                                                                                                 / Tuesday,   02/05/19
                                                                                                                 14, 2015 /Page
                                                                                                                           Rules 7and
                                                                                                                                    of 30  PageID 306
                                                                                                                                       Regulations

                                                     The Departments received more than                    which the ownership interests are not                   required by RFRA and Hobby Lobby.
                                                  75,000 comments in response to the                       publicly traded, and in which a                         The Departments have extended the
                                                  August 2014 proposed regulations.                        specified fraction of the ownership                     accommodations to the specified class
                                                  Numerous comments addressed matters                      interest is concentrated in a limited and               of for-profit entities in order to provide
                                                  outside the scope of the proposed                        specified number of owners (the                         additional protection to entities that
                                                  regulations (for example, many                           Departments did not propose a specific                  may have religious objections to
                                                  comments expressed support for or                        level of ownership concentration but                    providing contraceptive coverage, and
                                                  disagreement with the Supreme Court’s                    solicited comment on what that level                    because the Departments believe that
                                                  Hobby Lobby decision, contraception in                   should be). As explained in the                         eligibility for the accommodations
                                                  general, or different methods of                         preamble to the August 2014 proposed                    should be based on a rule that has
                                                  contraception), and are not addressed in                 regulations, this approach also has                     origins in existing law.
                                                  this preamble. To the extent comments                    precedent in federal law, which limits                     Under the August 2014 proposed
                                                  addressed matters that were within the                   certain tax treatment to entities that are              regulations and these final regulations,
                                                  scope of the proposed regulations, those                 more than 50 percent owned by or for                    the first prong that an eligible
                                                  portions of the comments were                            not more than five individuals.27 The                   organization (whether it be a nonprofit
                                                  considered, and all significant                          Departments invited comments on the                     entity or a closely held for-profit entity)
                                                  comments related to matters within the                   appropriate scope of the definition of a                must meet in order to avail itself of the
                                                  scope of the proposed regulations are                    qualifying closely held for-profit entity.              accommodation is that the entity must
                                                  discussed in this preamble. Many                            As explained in more detail below,                   oppose providing coverage for some or
                                                  commenters expressed support for or                      these final regulations extend the                      all of any contraceptive item or service
                                                  disagreement with the general                            accommodation to a for-profit entity                    required to be covered, on account of
                                                  requirement to provide coverage for                      that is not publicly traded, is majority-               religious objections. This requirement
                                                  contraceptive services without cost                      owned by a relatively small number of                   remains unchanged in these final
                                                  sharing. Some commenters expressed                       individuals, and objects to providing                   regulations. (In the case of a for-profit
                                                  support for the notion that any                          contraceptive coverage based on its                     entity, the entity must be opposed to
                                                  employer that has religious objections to                owners’ religious beliefs. This definition              providing these services on account of
                                                  covering contraceptive services should                   includes for-profit entities that are                   its owners’ religious objections).
                                                  either be exempt from doing so, or                       controlled and operated by individual                      Many commenters supported
                                                  should be able to avail itself of the                    owners who are likely to have                           excluding publicly traded entities from
                                                  accommodation. Other commenters                          associational ties, are personally                      the definition of a closely held for-profit
                                                  stated that women should have access to                  identified with the entity, and can be                  entity. However, a few commenters
                                                  contraceptive services without cost                      regarded as conducting personal                         stated that a publicly traded entity
                                                  sharing, regardless of where they work,                  business affairs through the entity.                    should not be disqualified from the
                                                  and that employers should not be                         Those entities appear to be the types of                accommodation. Although the entities
                                                  permitted to deny them coverage,                         closely held for-profit entities                        in Hobby Lobby were not publicly
                                                  whether the employer’s decision is for                   contemplated by Hobby Lobby, which                      traded, one commenter noted that the
                                                  religious or other reasons. Many                         involved two family-owned                               Court did not expressly preclude
                                                  commenters suggested that the set of                     corporations that were operated in                      publicly traded corporations from the
                                                  closely held for-profit entities eligible                accordance with their owners’ shared                    protections of RFRA. Another
                                                  for the accommodation be defined as                      religious beliefs.28 The Departments                    commenter stated that if a publicly
                                                  narrowly as possible.                                    also believe that the definition adopted                traded corporation could provide
                                                     The August 2014 proposed                              in these regulations includes the for-                  evidence of a sincere religious objection
                                                  regulations would extend the                             profit entities that are likely to have                 to providing contraceptive coverage, it
                                                  availability of the accommodation to                     religious objections to providing                       should not be precluded from the
                                                  closely held for-profit entities. The                    contraceptive coverage. That assessment                 accommodation.
                                                  preamble proposed two possible                           is supported by the comments received                      These final regulations exclude
                                                  approaches to defining a closely held                    on the proposed regulation. As                          publicly traded entities from the
                                                  for-profit entity. Under the first                       explained below, the Departments                        definition of an eligible organization.
                                                  proposed approach, a qualifying closely                  sought comment on a definition similar                  Hobby Lobby did not involve RFRA’s
                                                  held for-profit entity would be a for-                   to the one adopted here, and we believe                 application to publicly traded
                                                  profit entity where none of the                          that no commenter identified an entity                  companies, and the Supreme Court
                                                  ownership interests in the entity are                    that would want to avail itself of the                  emphasized that ‘‘the idea that
                                                  publicly traded, and where the entity                    accommodation but that would be                         unrelated shareholders—including
                                                  has fewer than a specified number of                     excluded by the definition. In addition,                institutional investors with their own
                                                  shareholders or owners (the                              based on the available information, it                  sets of stakeholders—would agree to run
                                                  Departments did not propose a specific                   appears that the definition adopted in                  a corporation under the same religious
                                                  number, but solicited comment on what                    these final regulations includes all of                 beliefs seems improbable.’’ 29
                                                  the number should be). As explained in                                                                              Many commenters favored limiting
                                                                                                           the for-profit entities that have as of the
                                                  the preamble to the August 2014                                                                                  the number of owners to ‘‘a handful,’’
                                                                                                           date of issuance of these regulations
                                                  proposed regulations, there is precedent                                                                         without specifying a maximum number.
                                                                                                           challenged the contraceptive coverage
                                                  in other areas of federal law for limiting                                                                       One commenter urged the Departments
                                                                                                           requirement in court.
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  the definition of closely held entities to                  The Departments believe that the                     to establish a limit on the maximum
                                                  those with a relatively small number of                  definition adopted in these regulations                 number of shareholders for closely held
                                                  owners.26 Under the second proposed                      complies with and goes beyond what is                   entities of 999.
                                                  approach, a qualifying closely held                                                                                 One commenter favored limiting the
                                                  entity would be a for-profit entity in                      27 See discussion of several Tax code provisions,
                                                                                                                                                                   number of owners, but stated that any
                                                                                                           including 26 U.S.C. 856(h), 542(a)(2), and 469(j)(1),   particular limit could lead to anomalous
                                                    26 See discussion of definition of S corporations      at 79 FR 51122.
                                                  under section 1361 of the Tax Code, at 79 FR 51122.         28 See 134 S. Ct. at 2764–2768.                       29 134   S. Ct. at 2744.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                            Case Federal
                                                                 4:18-cv-00825-O
                                                                         Register / Vol.Document
                                                                                         80, No. 13419-6   FiledJuly
                                                                                                     / Tuesday,   02/05/19
                                                                                                                     14, 2015 /Page
                                                                                                                               Rules 8and
                                                                                                                                        of 30  PageID 307 41325
                                                                                                                                           Regulations

                                                  results for entities with more than the                  individuals, who might comprise fewer                    backdrop of the longstanding
                                                  permitted number of owners that seek                     than half of the total number of owners,                 governmental recognition of a particular
                                                  the accommodation. The commenter                         would be able to direct the corporation                  sphere of autonomy for houses of
                                                  noted, for example, that if the maximum                  to seek the accommodation, potentially                   worship, such as the special treatment
                                                  number of shareholders or owners is                      against the wishes of the minority                       given to those organizations in the
                                                  ten, non-publicly traded companies                       shareholders.                                            Code.31 This exemption for churches
                                                  with eleven shareholders would have to                      Several commenters suggested that                     and houses of worship is consistent
                                                  provide contraceptive coverage, no                       basing the definition either on the                      with their special status under
                                                  matter how sincerely held the religious                  number of owners, or upon a                              longstanding tradition in our society
                                                  objections of the owners. Another                        concentration of ownership, would be                     and under federal law, and is not a mere
                                                  commenter who favored the approach                       inappropriate. One commenter stated                      product of the likelihood that these
                                                  stated that the definition should be                     that there is no basis in the Hobby Lobby                institutions hire coreligionists. Hiring
                                                  limited to entities that have ten or fewer               decision to restrict the definition based                coreligionists is not itself a
                                                  shareholders, and that shareholders                      on measures such as shareholder                          determinative factor as to whether an
                                                  should be counted based upon the                         numbers, fractions of ownership, or tax                  organization should be accommodated
                                                  definitions under subchapter S—that is,                  rules. Another commenter stated that                     or exempted from the contraceptive
                                                  individuals should be counted along                      each of the proposed definitions of a                    requirements.
                                                  with certain trusts and estates. This                    ‘‘closely held corporation’’ is based on                   Another commenter stated that
                                                  would account for Qualified Subchapter                   an arbitrary metric unrelated to the                     ownership of the entity should be
                                                  S Trusts, but would not allow for other                  religious beliefs of the owners of the                   limited to family members. The
                                                  partnerships or corporations to be                       corporation. Another commenter stated                    Departments do not believe that
                                                  shareholders. This commenter also                        that any rule that defines ‘‘closely held’’              ownership of a closely held for-profit
                                                  urged that members of the same family                    in a narrow manner, such as by limiting                  entity eligible for the accommodation
                                                  be counted as separate shareholders.                     the number, kind, or percentage control                  should be limited to members of one
                                                  Another commenter explained that a                       of a share of its owners, or by adopting                 family. Although many closely held
                                                  closely held company is commonly                         definitions used in the Code, will                       corporations are family-owned, existing
                                                  understood to be one that chooses S-                     violate RFRA and the Hobby Lobby                         state and federal definitions of closely
                                                  corporation status or has fewer than 100                 decision. One commenter stated that a                    held or close corporations do not
                                                  shareholders, and that many are                          numerical test of shareholders will be                   typically include this requirement. As
                                                  privately held and owned by family                       both under- and over-inclusive,                          stated below, however, for purposes of
                                                  members. Beyond these characteristics,                   capturing corporations that meet the                     these final regulations, an individual is
                                                  the commenter urged, the size of the                     numerical test but whose shareholders                    considered to own the ownership
                                                  company should not matter. One                           are not expressing a religious belief                    interests owned, directly or indirectly,
                                                  commenter suggested following the                        through the corporation, and failing to                  by or for his or her family, meaning
                                                  close corporation definition from the                    capture corporations with a relatively                   brothers and sisters (including half-
                                                  applicable state or, in the absence of a                 large number of shareholders united in                   brothers and half-sisters), spouses,
                                                  corporate form, following the definition                 their religious interests. Another                       ancestors, and lineal descendants. The
                                                  of a close corporation under Delaware                    commenter believed that basing the                       Departments agree with the commenters
                                                  law.                                                     definition of ‘‘closely held entity’’ solely             who urged us to define a closely held
                                                     A few commenters supported a test                     on the number of owners would not                        entity, for purposes of these regulations,
                                                  that would be aligned with one of the                    limit eligibility to those types of entities             based on an existing federal definition.
                                                  federal tax law’s definitions of a                       addressed in the Hobby Lobby case.                       The Departments believe that this
                                                  ‘‘closely held corporation.’’ For                           One commenter believed that, for                      approach will minimize confusion for
                                                  example, commenters supported a                          purposes of qualifying for the                           entities seeking the accommodation.
                                                  definition that provides that the                        accommodation, an entity should only                       At the same time, the Departments
                                                  corporation may not have ownership                       employ individuals who adhere to the                     also recognize the need for flexibility in
                                                  interests that are publicly traded, that                 owners’ religious beliefs. The                           the definition for purposes of the
                                                  more than 50 percent of the outstanding                  Departments do not believe this is a                     accommodation. Therefore, the
                                                  ownership interests in the corporation                   necessary characteristic for an entity to                Departments are adopting in these
                                                  must be owned (directly or indirectly)                   qualify as an eligible organization that                 regulations a definition that is generally
                                                  by five or fewer individuals at any time                 can avail itself of the accommodation,                   based on—but is more flexible than—
                                                  during the last half of the tax year, and                and in Hobby Lobby the court granted                     the definition of a closely held
                                                  that the corporation may not be a                        relief to companies that did not possess                 corporation found in the Code 32 (which
                                                  personal service corporation. The                        this feature. Additionally, while the                    we refer to as the tax-law definition).
                                                  commenters favored identifying closely                   Departments have noted that exempting                    Under the tax-law definition, a closely
                                                  held entities through an approach based                  churches and their integrated auxiliaries
                                                  on this definition because such an                       (which the regulations refer to as                         31 26 U.S.C. 6033(a)(3)(A).
                                                  approach would be easy to apply and                      ‘‘religious employers’’) from the                          32 Code  section 469(j)(1) states the ‘‘term ‘closely
                                                                                                                                                                    held C corporation’ means any C corporation
                                                  already familiar to corporations that                    requirement to provide contraceptive                     described in section 465(a)(1)(B).’’ Section
                                                  apply similar concepts under the Code.                   coverage does not impermissibly                          465(a)(1)(B) provides ‘‘a C corporation with respect
                                                     Other commenters were generally                       undermine the government’s compelling                    to which the stock ownership requirement of
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  opposed to a limited ownership-                          interests in promoting public health and                 paragraph (2) of section 542(a) is met.’’ Section
                                                                                                                                                                    542(a)(2) provides that the applicable stock
                                                  concentration test. One commenter                        ensuring that women have equal access                    ownership requirement is met if ‘‘[a]t any time
                                                  observed that under this approach, a                     to health care because churches are                      during the last half of the taxable year more than
                                                  corporation would be able to                             more likely to hire co-religionists,30 the               50 percent in value of its outstanding stock is
                                                  concentrate a fraction of ownership, for                 exemption to the contraceptive coverage                  owned, directly or indirectly, by or for not more
                                                                                                                                                                    than 5 individuals.’’ Similarly, section 856(h)(1)(A)
                                                  example 50 percent, in a specified                       requirement was provided against the                     provides ‘‘a corporation, trust, or association is
                                                  number of owners, such as ten people.                                                                             closely held if the stock ownership requirement of
                                                  The commenter observed that those ten                         30 78   FR 39887.                                   section 542(a)(2) is met.’’



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000     Frm 00009    Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM     14JYR2
                                                  41326 Case Federal
                                                             4:18-cv-00825-O
                                                                     Register / Vol.Document
                                                                                     80, No. 13419-6   FiledJuly
                                                                                                 / Tuesday,   02/05/19
                                                                                                                 14, 2015 /Page
                                                                                                                           Rules 9and
                                                                                                                                    of 30  PageID 308
                                                                                                                                       Regulations

                                                  held corporation is a corporation that                   owners, who collectively own 45                       and sisters (including half-brothers and
                                                  has more than 50 percent of the value                    percent of the outstanding ownership                  half-sisters), a spouse, ancestors, and
                                                  of its outstanding stock owned (directly                 interests, also has a substantially similar           lineal descendants. Accordingly, the
                                                  or indirectly) by five or fewer                          ownership structure.                                  family members count as a single owner
                                                  individuals at any time during the last                     We note, however, that a publicly                  for purposes of these final regulations.
                                                  half of the tax year, and is not a personal              traded entity would not qualify as
                                                                                                                                                                    • If a person holds an option to
                                                  service corporation.33 The definitions                   having a substantially similar
                                                                                                           ownership structure.                                  purchase ownership interests, he or she
                                                  for closely held corporation in various                                                                        is considered to be the owner of those
                                                  Code provisions reference the                               For purposes of the accommodation,
                                                                                                           the value of the ownership interests in               ownership interests.
                                                  ownership test for personal holding
                                                  companies contained in Code section                      the entity, whether the total ownership                  To assist potentially eligible for-profit
                                                  542(a)(2), which generally has the effect                interests or those owned by five or fewer             entities seeking further information
                                                  of identifying those corporations that                   individuals, should be calculated based               regarding whether they qualify for the
                                                  are controlled by a small group of                       on all ownership interests, regardless of             accommodation, an entity may send a
                                                  individuals and closely affiliated with                  whether they have associated voting                   letter describing its ownership structure
                                                  their owners.                                            rights or any other privileges. This is               to HHS at accommodation@
                                                     Drawing on the tax-law definition,                    consistent with how the tax-law                       cms.hhs.gov. If the entity does not
                                                  with appropriate modifications to reflect                definition of a closely held corporation              receive a response from HHS to a
                                                  the context here, these regulations                      is applied.                                           properly submitted letter describing the
                                                  establish that to be eligible for the                       Because the accommodation will be                  entity’s current ownership structure
                                                  accommodation, a closely held, for-                      sought on a prospective basis, the                    within 60 calendar days, as long as the
                                                  profit entity must, among other criteria,                Departments do not believe it                         entity maintains that structure, it will be
                                                  be an entity that is not a nonprofit                     appropriate to incorporate, from the tax-             considered to meet the requirement set
                                                  entity, and have more than 50 percent                    law definition, the time interval over
                                                                                                                                                                 forth in 26 CFR 54.9815–
                                                  of the value of its ownership interests                  which the test is measured—that the
                                                                                                                                                                 2713A(a)(4)(iii), 29 U.S.C. 2590.715–
                                                  owned directly or indirectly by five or                  given ownership structure be in place
                                                                                                                                                                 2713A(a)(4)(iii), and 45 CFR
                                                  fewer individuals, or must have an                       during the last half of the tax year—and
                                                                                                           instead adopt a test that is measured as              147.131(b)(4)(iii). However, an entity is
                                                  ownership structure that is substantially                                                                      not required to avail itself of this
                                                  similar.                                                 of the date of the entity’s self-
                                                                                                           certification or notice of its objection to           process in order to qualify as a closely
                                                     As previously stated, for purposes of                                                                       held for-profit entity.
                                                  defining a closely held for-profit entity                provide contraceptive services on
                                                                                                           account of religious objections.                         Based on the information available, it
                                                  in these regulations, the Departments
                                                                                                              The tax-law definition of ‘‘closely                appears that the definition of closely
                                                  are using a definition that is more
                                                                                                           held corporation’’ excludes certain                   held for-profit entity set forth in these
                                                  flexible than the tax-law definition of
                                                                                                           ‘‘personal services corporations,’’ such              final regulations includes all the for-
                                                  closely held corporation. Because the
                                                                                                           as accounting firms, actuarial science                profit corporations that have filed
                                                  Departments believe that the tax-law
                                                                                                           firms, architecture firms, and law firms.             lawsuits alleging that the contraceptive
                                                  definition might exclude some entities
                                                                                                           Although there are legitimate reasons                 coverage requirement, absent an
                                                  that should be considered to be closely
                                                                                                           for excluding personal service firms                  accommodation, violates RFRA.
                                                  held for purposes of the
                                                                                                           from the definition of ‘‘closely held                    One commenter stated that the
                                                  accommodation, and because some for-
                                                                                                           corporation’’ for purposes of taxation,               definition should include any for-profit
                                                  profit entities may have unusual or non-
                                                                                                           the Departments do not believe the                    entity that is controlled directly or
                                                  traditional ownership structures not
                                                                                                           distinction is necessary in this context.             indirectly by a nonprofit eligible
                                                  readily analyzed under the 5/50 test, the
                                                                                                           Therefore, a personal services                        organization. The Departments agree,
                                                  definition under these final regulations
                                                                                                           corporation may qualify as a closely                  because in this case the nonprofit entity
                                                  also includes, as stated above, entities
                                                                                                           held for-profit entity under these final              will represent one shareholder that
                                                  with ownership structures that are
                                                                                                           regulations, provided it satisfies the
                                                  ‘‘substantially similar’’ to structures that                                                                   owns more than 50 percent of the
                                                                                                           other criteria.
                                                  satisfy the 5-owner/50-percent                                                                                 ownership interests in the for-profit
                                                                                                              Following the tax-law definition, to
                                                  requirement.                                             determine if more than 50 percent of the              entity.34 The same facts and
                                                     For example, an entity where 49                                                                             circumstances that are considered in
                                                                                                           value of the ownership interests is
                                                  percent of the value of the outstanding                                                                        determining whether a given for-profit
                                                                                                           owned by five or fewer individuals, the
                                                  ownership interests are owned directly                                                                         entity qualifies as an eligible for-profit
                                                                                                           following rules apply:
                                                  by six individuals could also qualify as                    • Ownership interests owned by or                  organization under these final
                                                  a closely held for-profit entity because                 for a corporation, partnership, estate, or            regulations will also apply when one or
                                                  it has an ownership structure that is                    trust are considered owned                            more of its owners is a nonprofit
                                                  substantially similar to one in which                    proportionately by the entity’s                       organization. For purposes of the
                                                  five or fewer individuals hold at least 50               shareholders, partners, or beneficiaries.             ownership concentration test set forth in
                                                  percent of the value of the outstanding                  For example, if a for-profit entity is 100            these final regulations that applies to
                                                  ownership interests.                                     percent owned by a partnership, and the               for-profit entities, a nonprofit
                                                     As another example, an entity owned                   partnership is owned 100 percent by                   organization that has an ownership
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  by a series of corporate parents, where                  four individuals, the for-profit entity, for          interest in a for-profit entity will be
                                                  among the ultimate stockholders are a                    purposes of these regulations, is                     considered one individual owner of the
                                                  nonprofit entity and a for-profit                        considered to be owned 100 percent by                 for-profit entity, and the non-profit
                                                  corporation with three individual                        those four individuals.                               organization’s percentage ownership in
                                                    33 See http://www.irs.gov/Help-&-Resources/
                                                                                                              • An individual is considered to own               the for-profit entity will be attributed to
                                                                                                           the ownership interests owned, directly               that nonprofit organization.
                                                  Tools-&-FAQs/FAQs-for-Individuals/Frequently-
                                                  Asked-Tax-Questions-&-Answers/Small-Business,-           or indirectly, by or for his or her family.
                                                  Self-Employed,-Other-Business/Entities/Entities-5.       The ‘‘family’’ includes only brothers                   34 See   EBSA Form 700.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00010   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                           Case 4:18-cv-00825-O
                                                                Federal Register / Vol.Document   19-6
                                                                                        80, No. 134       FiledJuly
                                                                                                    / Tuesday,  02/05/19
                                                                                                                    14, 2015 Page
                                                                                                                             / Rules10 of Regulations
                                                                                                                                     and  30 PageID 30941327

                                                  (b) The Process for Making the Decision                  that it made such a decision). Many                   must be made aware of their employer’s
                                                  To Object To Covering Contraceptive                      comments supported a requirement that                 (or educational institution’s) refusal to
                                                  Services                                                 the decision-making process be                        offer contraceptive coverage. One
                                                     The August 2014 proposed                              documented, and that the entity submit,               commenter stated that a closely held
                                                  regulations proposed that a closely held                 to its third party administrator or health            for-profit entity should disclose the
                                                  for-profit entity’s objection to covering                insurance issuer, as applicable, and to               following to its shareholders and
                                                  some or all of the contraceptive services                the federal government, documentation                 employees: (A) The reasons the decision
                                                  otherwise required to be covered on                      of the entity’s decision. These final                 was made, (B) the changes that will take
                                                  account of its owners’ sincerely held                    regulations require that a for-profit                 place as a result of the decision, and (C)
                                                                                                           entity seeking the accommodation must                 the number of people that will be
                                                  religious beliefs must be made in
                                                                                                           make the decision pursuant to a                       affected by the decision. Another
                                                  accordance with the organization’s
                                                                                                           resolution (or other similar action), as              commenter stated that entities availing
                                                  applicable rules of governance,
                                                                                                           described above. However, the                         themselves of the accommodation
                                                  consistent with state law. Some
                                                                                                           Departments are not requiring that this               should be required to publicize their
                                                  comments proposed alternative or
                                                                                                           resolution be provided as a matter of                 justifications for denying women access
                                                  additional criteria for how the decision
                                                                                                           course to the federal government or any               to coverage of medications that serve
                                                  must be made. One criterion suggested
                                                                                                           other party. Generally, the Departments               purposes other than contraception. One
                                                  by many commenters was unanimity
                                                                                                           believe it is sufficient that the fact of the         commenter noted the need of employees
                                                  among all owners regarding opposition
                                                                                                           decision itself, as opposed to                        to know by the employer’s annual open
                                                  to contraception. However, one                           documentation of the decision, be                     enrollment period whether the
                                                  commenter objected to this requirement,                  communicated as set forth in August                   employer is availing itself of the
                                                  stating that the regulations should not                  2014 interim final regulations and these              accommodation.
                                                  require unanimous shareholder consent                    final regulations. However, with respect                 These final regulations do not
                                                  because neither the Hobby Lobby                          to documentation of the decision, record              establish any additional requirements to
                                                  decision nor state corporate law                         retention requirements under section                  disclose the decision. The Departments
                                                  imposes such a requirement.                              107 of ERISA apply directly to ERISA-                 believe that the current notice and
                                                     Some commenters favored requiring                     covered plans and, with respect to other              disclosure standards afford individuals
                                                  each equity holder to certify, under                     plans or coverage subject to these final              eligible for or enrolled in group health
                                                  penalty of perjury, that he or she has a                 regulations, by operation of these final              plans (and students eligible for or
                                                  religious objection to the entity                        regulations, which incorporate the                    enrolled in student health insurance)
                                                  providing contraceptive coverage. These                  record retention requirements under                   with an accommodation adequate
                                                  final regulations do not adopt a                         ERISA section 107 by reference. This                  opportunity to know that the employer
                                                  requirement that the owners                              approach is consistent with document                  (or educational institution) has elected
                                                  unanimously decide that the entity will                  standards for nonprofit entities seeking              the accommodation for its group health
                                                  not offer contraceptive coverage based                   the accommodation.                                    plan (or insurance coverage), and that
                                                  on a religious objection, or that any                                                                          they are entitled to separate payment for
                                                  equity holder certify under penalty of                   (d) Disclosure of the Decision To Assert              contraceptive services from another
                                                  perjury that he or she has a religious                   a Religious Objection to Contraceptive                source without cost sharing. Those
                                                  objection to the entity providing the                    Services                                              standards require that, for each plan
                                                  coverage. The Departments believe that                      In the August 2014 proposed                        year to which the accommodation
                                                  either requirement would be unduly                       regulations, the Departments sought                   applies, a third party administrator that
                                                  restrictive, and would unnecessarily                     comments on whether a for-profit entity               is required to provide or arrange
                                                  interfere with for-profit entities’                      seeking the accommodation should be                   payments for contraceptive services,
                                                  decision-making processes. Instead,                      required to disclose publicly or to its               and a health insurance issuer required
                                                  these final regulations provide that the                 employees its decision not to cover                   to provide payment for these services,
                                                  organization’s highest governing body                    some or all contraceptive services on                 provide to plan participants and
                                                  (such as its board of directors, board of                account of religious objections. This                 beneficiaries (or student enrollees and
                                                  trustees, or owners, if managed directly                 requirement would be in addition to the               their covered dependents) written
                                                  by the owners) must adopt a resolution                   requirement that an eligible                          notice of the availability of separate
                                                  (or take other similar action consistent                 organization that is a for-profit entity              payments for these services
                                                  with the organization’s applicable rules                 that seeks the accommodation make its                 contemporaneous with (to the extent
                                                  of governance and with state law)                        self-certification or notice of objection to          possible), but separate from, any
                                                  establishing that the organization                       providing contraceptive coverage on                   application materials distributed in
                                                  objects to covering some or all of the                   account of religious objections available             connection with enrollment or re-
                                                  contraceptive services on account of its                 for examination upon request by the                   enrollment in health coverage. Model
                                                  owners’ sincerely held religious beliefs.                first day of the plan year to which the               language for this notice is provided in
                                                                                                           accommodation applies, and be                         the regulations.
                                                  (c) Documentation of the Decision To                     maintained in a manner consistent with
                                                  Assert a Religious Objection to                          the record retention requirements under               (e) Sincerity of the Owners’ Religious
                                                  Contraceptive Coverage                                   section 107 of ERISA.                                 Beliefs
                                                    In the August 2014 proposed                               Many commenters suggested that the                    Many commenters suggested that, for
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  regulations, the Departments sought                      entity should be required to notify HHS               a closely held for-profit entity to be
                                                  comments on whether a for-profit entity                  of its decision to object (even if it                 eligible for an accommodation, it should
                                                  seeking the accommodation should be                      chooses to self-certify and send the self-            not be sufficient that the entity’s owners
                                                  required to document its decision-                       certification to its issuer or third party            object to providing contraceptive
                                                  making process for objecting to coverage                 administrator). A few commenters                      coverage. Rather, the commenters
                                                  for some or all contraceptive services on                stated that all employees and                         proposed that owners should also be
                                                  account of religious objections (as                      prospective employees (or student                     required to agree to operate the entity in
                                                  opposed to merely disclosing the fact                    enrollees and their covered dependents)               a manner consistent with religious


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00011   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                  41328 Case 4:18-cv-00825-O
                                                             Federal Register / Vol.Document   19-6
                                                                                     80, No. 134       FiledJuly
                                                                                                 / Tuesday,  02/05/19
                                                                                                                 14, 2015 Page
                                                                                                                          / Rules11 of Regulations
                                                                                                                                  and  30 PageID 310

                                                  principles, and in fact to so operate the                      Other commenters stated that the                   Specifically, the third party
                                                  entity. Some commenters pointed out                         federal government should ensure that                 administrator must provide or arrange
                                                  that the July 2013 final regulations                        no barriers to contraceptive coverage                 the payments, and the third party
                                                  require non-profit religious                                exist due to an enrollee’s cultural                   administrator can seek reimbursement
                                                  organizations that avail themselves of                      background, English proficiency,                      for the costs (including an allowance for
                                                  the accommodation to ‘‘hold themselves                      disability, or sexual orientation. The                administrative costs and margin) by
                                                  out’’ as religious organizations.                           Departments agree that no barriers                    making an arrangement with a
                                                    The Departments have not adopted                          should exist. The same federal and                    participating issuer—that is, an issuer
                                                  such a criterion for for-profit entities.                   applicable state laws that would                      offering coverage through a Federally-
                                                  The Supreme Court’s decision in Hobby                       prohibit discrimination by employers,                 facilitated Exchange (FFE). The
                                                  Lobby discussed the application of                          group health plans, third party                       participating issuer can receive an
                                                  RFRA in connection with the religious                       administrators, and health insurance                  adjustment to its FFE user fees to
                                                  beliefs of the owners of a closely held                     issuers generally would also apply with               finance these costs.
                                                  corporation.35 These final regulations                      respect to the entities arranging for or                 One commenter suggested that the
                                                  similarly focus on the religious exercise                   providing separate payments for                       federal government set up a program to
                                                  of the owners of the closely held entity                    contraceptive services for women in                   dispense these services using
                                                  and provide that the entity, in                             group health plans and student health                 contractors. Another commenter
                                                  advancing the religious objection,                          insurance subject to an accommodation.                suggested that pharmaceutical
                                                  represent that it does so on the basis of                      Other commenters urged that the                    companies could provide certain
                                                  the religious beliefs of the owners. The                    separate payments for contraceptive                   contraceptives directly by mail to
                                                  Departments do not believe it is also                       services be provided in the same                      persons who are told at a dispensing
                                                  necessary that the entity itself                            manner in which the group health plan                 pharmacy that their plan has denied
                                                  demonstrate by its bylaws, mission                          or student health insurance would have                coverage. Additionally, the
                                                  statement, or other documents or                            otherwise covered these services had                  pharmaceutical companies could
                                                  practices that it has a religious                           they not had an accommodation, or in                  directly supply doctors who prescribe
                                                  character. Non-profit entities ordinarily                   the same manner in which the plan or                  birth control, who in turn could
                                                  do not have owners in the same way as                       coverage subject to an accommodation                  dispense directly to patients who are
                                                  do for-profit entities, and thus the                        covers other, non-contraceptive benefits.             not covered under their employer-
                                                                                                              The Departments, however, maintain                    sponsored group health plan or student
                                                  religious character of a non-profit entity
                                                                                                              the view that reasonable differences in               health insurance coverage. One
                                                  would be reflected in how it holds itself
                                                                                                              the way services are paid for or                      commenter suggested making
                                                  out.
                                                                                                              provided would not necessarily be                     contraception available for any woman
                                                  (f) Other Steps the Departments Should                      inappropriate, provided those                         free of charge through a doctor. One
                                                  Take To Ensure Contraceptive Coverage                       differences do not create barriers to                 commenter suggested providing
                                                  With No Cost Sharing                                        accessing payments for contraceptive                  contraceptive care through Medicaid.
                                                                                                              services. Another commenter stated that                  The Departments have not adopted
                                                     The August 2014 proposed                                                                                       the proposals advanced by these
                                                                                                              health insurance issuers of plans subject
                                                  regulations solicited comments on other                                                                           comments for two reasons. First, the
                                                                                                              to an accommodation should not be
                                                  steps the Departments should take to                        permitted to require enrollees to have                Departments do not have the legal
                                                  help ensure that participants and                           two insurance cards, one for                          authority to require pharmaceutical
                                                  beneficiaries (in the case of student                       contraceptive benefits, and one for other             companies or doctors to provide
                                                  health insurance coverage, enrollees and                    benefits. The Departments do not                      contraceptives directly, nor do they
                                                  dependents) in plans subject to an                          believe that this practice, in of itself,             have the authority to implement the
                                                  accommodation are able to obtain,                           would constitute a barrier to accessing               other alternative arrangements proposed
                                                  without cost, the full range of FDA-                        separate payments for contraceptive                   by these commenters. Second, these
                                                  approved contraceptives without cost                        services.                                             alternatives raise obstacles to access to
                                                  sharing. Many commenters stated that a                                                                            seamless coverage. Consistent with the
                                                  government enforcement body should                          (g) Other Comments That Relate to the                 statutory objective of promoting access
                                                  be established to monitor compliance by                     July 2013 Final Regulations                           to contraceptive coverage and other
                                                  plan sponsors, third party                                     In the August 2014 proposed                        preventive services without cost
                                                  administrators, and health insurance                        regulations and interim final                         sharing, plan beneficiaries and enrollees
                                                  issuers, of their respective obligations                    regulations, the Departments sought                   should not be required to incur
                                                  associated with the accommodation. At                       comment on other potential changes to                 additional costs—financial or
                                                  this time, the Departments do not                           the July 2013 final regulations in light              otherwise—to receive access and thus
                                                  believe that an independent body need                       of the proposed change to the definition              should not be required to enroll in new
                                                  be established, although as stated above,                   of eligible organization. In particular,              programs or to surmount other hurdles
                                                  the Departments will use their                              the Departments sought comment on                     to receive access to coverage. The
                                                  established oversight processes,                            applying the approach set forth in the                Departments believe that the third party
                                                  applicable to all the Affordable Care Act                   July 2013 final regulations in the                    administrators and health insurance
                                                  market reforms of title XXVII of the PHS                    context of the expanded definition of                 issuers already paying for other medical
                                                  Act to monitor compliance with the                          eligible organization. The July 2013                  and pharmacy services on behalf of the
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  requirement to provide contraceptive                        final regulations provide for separate                women seeking the contraceptive
                                                  services without cost sharing. As part of                   payments for contraceptive services for               services are better placed to provide
                                                  those processes, the Departments will                       participants and beneficiaries in self-               seamless coverage of the contraceptive
                                                  work with non-compliant parties to                          insured group health plans of eligible                services, than are other providers that
                                                  bring them into compliance, and will                        organizations in a manner that enables                may not be in the insurance coverage
                                                  take enforcement action as appropriate.                     these organizations to completely                     network, and that lack the coverage
                                                                                                              separate themselves from administration               administration infrastructure to verify
                                                    35 See   134 S. Ct. at 2768.                              and payment for contraceptive coverage.               the identity of women in accommodated


                                             VerDate Sep<11>2014      22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00012   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                           Case 4:18-cv-00825-O
                                                                Federal Register / Vol.Document   19-6
                                                                                        80, No. 134       FiledJuly
                                                                                                    / Tuesday,  02/05/19
                                                                                                                    14, 2015 Page
                                                                                                                             / Rules12 of Regulations
                                                                                                                                     and  30 PageID 31141329

                                                  health plans and provide formatted                       payments for contraceptive services, the                 to comply with the federal standard.
                                                  claims data for government                               commenter recommended a broadening                       These principles continue to apply.
                                                  reimbursement.                                           of the pool available for reimbursement                    One commenter stated that the Hobby
                                                     Some commenters suggested other                       beyond individually negotiated                           Lobby decision applies to every form of
                                                  changes to the July 2013 regulations,                    arrangements with issuers participating                  medical care, not just contraception,
                                                  with respect to how separate payments                    in the FFE, including potentially                        and that the regulations should reflect
                                                  for contraceptive services provided                      establishing a single pool for                           that. However, in Hobby Lobby, the
                                                  under the accommodation are funded.                      reimbursement or finding an alternative,                 Court stated:
                                                  One commenter expressed concern that                     simpler financing mechanism for third                       In any event, our decision in these cases
                                                  the August 2014 proposed regulations                     party administrators, including offsets                  is concerned solely with the contraceptive
                                                  are silent as to possible funds for                      from federal income taxes, and offsets to                mandate. Our decision should not be
                                                  reimbursement of costs incurred for                      amounts due from other lines of                          understood to hold that an insurance-
                                                  contraception services where there is no                 business operated by the third party                     coverage mandate must necessarily fail if it
                                                  FFE operating in the state. This                                                                                  conflicts with an employer’s religious beliefs.
                                                                                                           administrator.
                                                  commenter also noted that the                                                                                     Other coverage requirements, such as
                                                  regulations do not consider the                             At this time, the Departments are not                 immunizations, may be supported by
                                                  possibility that the cost for                            adopting an alternative approach to                      different interests (for example, the need to
                                                                                                           funding separate payments for                            combat the spread of infectious diseases) and
                                                  contraceptive services may exceed the                                                                             may involve different arguments about the
                                                  issuer’s FFE user fee, nor do they                       contraceptive services with respect to
                                                                                                           costs incurred for women in plans                        least restrictive means of providing them.39
                                                  address how a third party administrator
                                                  would be reimbursed if the issuer is no                  subject to an accommodation, although                       Regarding fully insured plans, one
                                                  longer a participating issuer in the FFE.                the Departments will continue to                         commenter noted that the July 2013
                                                  The commenter suggested the                              explore the feasibility of different ideas,              final regulations permit issuers that are
                                                  Departments consider several different                   including those proposed in the                          providing separate payments for
                                                  financing options: The user fee for the                  comments.                                                contraceptive services under the
                                                  risk adjustment program; the CMS                            One commenter suggested that issuers                  accommodation, to pay for all FDA-
                                                  program management fund; the user fee                    should be permitted to treat the cost of                 approved contraceptive services, or only
                                                  for the Medicare Part D program; the                     providing separate payments for                          for those services to which the eligible
                                                  Prevention and Public Health Fund;                       contraceptive services for women in                      organization objects to covering on
                                                  medical loss ratio rebates; CMS                          plans subject to an accommodation as                     religious grounds. The commenter noted
                                                  innovation funding; and the health                       an adjustment to claims costs for                        that this approach simplifies the
                                                  insurance provider fee.                                  purposes of calculating their medical                    operational issues associated with
                                                     Another commenter recommended                         loss ratios, while still being allowed to                implementing the accommodation
                                                  that HHS provide for an expedited                        treat such payments as an                                across multiple employers, and sought
                                                  process of adjusting FFE user fees in                    administrative cost spread across the                    clarification that this approach is
                                                  case the volume of contraceptive claims                  issuer’s entire risk pool.36 With respect                available to third party administrators as
                                                  is greater than expected. This                           to calculating medical loss ratios, HHS                  well. The Departments clarify that this
                                                  commenter also suggested that the                        has previously stated in rulemaking that                 option is available to third party
                                                  Departments also consider alternative                    an insurer of an accommodated insured                    administrators with respect to self-
                                                  means of generating funding for this                     group health or student plan may                         insured plans.
                                                  purpose, such as allowing an issuer to                                                                               One commenter requested that notices
                                                                                                           include the cost of the actual payments
                                                  charge a premium of at least an amount                                                                            of objection to covering contraceptive
                                                                                                           it makes for contraceptive services in
                                                  equal to the pro rata share of the rate the                                                                       services on religious grounds be
                                                                                                           the numerator of its medical loss ratio.37
                                                  eligible organization would have paid                                                                             provided with at least 60 days’ advance
                                                  had it not elected the accommodation,                       Several commenters asked whether,                     notice, and that any change in objection
                                                  or directly subsidize the cost of                        in light of the fact that the                            status based on change of ownership of
                                                  contraception using funding provided                     accommodation was proposed to be                         the employer not be implemented until
                                                  by the Prevention and Public Health                      expanded to a new set of entities, if the                the next plan year or policy year. The
                                                  Fund.                                                    Department’s discussion in the                           Departments do not adopt this
                                                     One commenter stated that the                         preamble to the July 2013 final                          suggestion. Instead, the Departments are
                                                  Departments should evaluate the                          regulations about the extent to which                    extending, to closely held for-profit
                                                  limitations of current funding                           the accommodation has an effect on                       entities, the same timeframes that have
                                                  arrangements with respect to the current                 other laws, continues to apply.38 The                    been in effect for non-profit eligible
                                                  accommodation for eligible non-profit                    Departments explained in that                            organizations, that is, a plan sponsor
                                                  entities, given the additional demands                   discussion that state insurance laws that                can provide such notice, and implement
                                                  of the proposal to expand the                            provide greater access to contraceptive                  plan benefit changes associated with the
                                                  accommodation to certain for-profit                      coverage than federal standards are                      accommodation, at any time. For group
                                                  entities. The commenter suggested                        unlikely to be preempted, and that, in                   health plans subject to ERISA, existing
                                                  allowing a separate government funded                    states with broader religious exemptions                 notice and timeframe requirements
                                                  reimbursement mechanism for enrollees                    and accommodations with respect to                       under ERISA apply.
                                                  in both insured and self-funded plans as                 health insurance issuers than those in                      Another commenter stated that health
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  an alternative approach to funding the                   the regulations, plans are still required                insurance issuers and third party
                                                  program. If the current funding                                                                                   administrators should only be required
                                                  approach is continued, the commenter                       36 See Discussion of how an issuer may achieve
                                                                                                                                                                    to provide or arrange for separate
                                                  recommended a reassessment of the                        cost neutrality in the preamble to the July 2013 final   payments for contraceptive services for
                                                                                                           regulations, at 78 FR 39878.
                                                  limitations of the approach for third                      37 See Patient Protection and Affordable Care Act;
                                                                                                                                                                    eligible organizations that have invoked
                                                  party administrators. If third party                     HHS Notice of Benefit and Payment Parameters for         an accommodation no earlier than the
                                                  administrators remain responsible for                    2015 (Mar. 11, 2014), at 79 FR 13809.
                                                  providing or arranging separate                            38 78 FR 39888.                                         39 134   S. Ct. at 2783.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00013   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM    14JYR2
                                                  41330 Case 4:18-cv-00825-O
                                                             Federal Register / Vol.Document   19-6
                                                                                     80, No. 134       FiledJuly
                                                                                                 / Tuesday,  02/05/19
                                                                                                                 14, 2015 Page
                                                                                                                          / Rules13 of Regulations
                                                                                                                                  and  30 PageID 312

                                                  first day of the first plan year that                    regulations finalize a clarification                  one year, and therefore meet the
                                                  follows publication of these final                       proposed in the August 2014 proposed                  definition of ‘‘significant rule’’ under
                                                  regulations. To provide employers,                       regulations under which a reference to                Executive Order 12866. Therefore, the
                                                  institutions of higher education, third                  the definition of ‘‘institution of higher             Departments have provided an
                                                  party administrators, and health                         education’’ found in 20 U.S.C. 1002 is                assessment of the potential costs,
                                                  insurance issuers adequate time to                       added to 45 CFR 147.131(f), to clarify                benefits, and transfers associated with
                                                  comply, these final regulations apply                    that both nonprofit and closely held for-             these final regulations. In accordance
                                                  beginning on the first day of the first                  profit institutions of higher education,              with the provisions of Executive Order
                                                  plan year (or, in the individual market,                 with respect to their insured student                 12866, these final regulations were
                                                  the first policy year) after these                       health plans, may qualify as eligible                 reviewed by the OMB.
                                                  regulations are effective. Accordingly                   organizations.
                                                  these final regulations are effective                                                                          1. Need for Regulatory Action
                                                  beginning on the first day of the first                  III. Economic Impact and Paperwork
                                                                                                           Burden                                                   These final regulations finalize the
                                                  plan year (or, in the individual market,                                                                       July 2010 interim final regulations
                                                  the first policy year) that begins on or                 A. Executive Orders 12866 and 13563—                  related to coverage of recommended
                                                  after September 14, 2015.                                Department of Health and Human                        preventive services, the August 2014
                                                     Several commenters stated that the                    Services and Department of Labor                      interim final regulations related to the
                                                  decision to not cover some or all
                                                                                                              Executive Order 12866 (58 FR 51735)                process an eligible organization uses to
                                                  contraceptives on religious grounds
                                                                                                           directs agencies to assess all costs and              provide notice of its religious objections
                                                  should be made annually. The
                                                                                                           benefits of available regulatory                      to the coverage of contraceptive
                                                  Departments do not believe such a
                                                  requirement is appropriate or necessary.                 alternatives and, if regulation is                    services, and the August 2014 proposed
                                                     One commenter asked for clarification                 necessary, to select regulatory                       regulations related to the definition of
                                                  as to how a notice of objection would                    approaches that maximize net benefits                 eligible organization.
                                                  be provided by employers purchasing                      (including potential economic,                           As discussed later in the RIA,
                                                  coverage through the Small Business                      environmental, public health and safety               historically there has been an
                                                  Health Options Program (SHOP) and                        effects; distributive impacts; and                    underutilization of preventive services,
                                                  whether there will be a mechanism in                     equity). Executive Order 13563 (76 FR                 as health insurance issuers have had
                                                  place that permits an eligible                           3821, January 21, 2011) is supplemental               little incentive to cover these services.
                                                  organization to select a small group plan                to and reaffirms the principles,                      Currently, there is still an
                                                  and provide a notice of objection. With                  structures, and definitions governing                 underutilization of some preventive
                                                  respect to employers purchasing                          regulatory review as established in                   services due to a number of barriers,
                                                  coverage through the SHOP, health                        Executive Order 12866.                                including costs, ethnic/gender
                                                  insurance issuers selling policies                          Section 3(f) of Executive Order 12866              disparities,40 and a general lack of
                                                  through it, and participants and                         defines a ‘‘significant regulatory action’’           knowledge by those with medical
                                                  beneficiaries in such plans, all of the                  as an action that is likely to result in a            coverage.41 While many of these factors
                                                  rights and obligations that are associated               proposed rule—(1) having an annual                    are being addressed through the
                                                  with these regulations apply no                          effect on the economy of $100 million                 Affordable Care Act and these final
                                                  differently than if the employer were to                 or more in any one year, or adversely                 regulations, the current underutilization
                                                  purchase coverage outside of the SHOP.                   and materially affecting a sector of the              of preventive services stems from three
                                                     One commenter stated that providing                   economy, productivity, competition,                   main factors. First, due to turnover in
                                                  separate payments for contraceptive                      jobs, the environment, public health or               the health insurance market, health
                                                  services is not cost-neutral for an issuer,              safety, or state, local or tribal                     insurance issuers have historically
                                                  and that it is not appropriate for an                    governments or communities (also                      lacked incentives to cover preventive
                                                  issuer of a student health insurance plan                referred to as ‘‘economically                         services, whose benefits may only be
                                                  to be required to make separate                          significant’’); (2) creating a serious                realized in the future when an
                                                  payments for contraceptive services for                  inconsistency or otherwise interfering                individual may no longer be enrolled
                                                  enrollees in student health plans subject                with an action taken or planned by                    with that issuer. Second, many
                                                  to an accommodation, and suggested                       another agency; (3) materially altering               preventive services generate benefits
                                                  that the Marketplaces should instead                     the budgetary impacts of entitlement                  that do not accrue immediately to the
                                                  offer free individual market policies                    grants, user fees, or loan programs or the            individual that receives the services,
                                                  covering contraception to those who                      rights and obligations of recipients                  making the individual less likely to
                                                  desire such coverage, or that such                       thereof; or (4) raising novel legal or                avail themselves of the services,
                                                  individuals get such services through                    policy issues arising out of legal                    especially in the face of direct,
                                                  existing clinics. In the alternative, the                mandates, the President’s priorities, or              immediate costs. Third, some of the
                                                  commenter proposed an ‘‘above the                        the principles set forth in the Executive             benefits of preventive services accrue to
                                                  line’’ deduction on their federal income                 Order.                                                society as a whole, and thus do not get
                                                  taxes for all costs incurred for separate                   A regulatory impact analysis (RIA)                 factored into an individual’s decision
                                                  payments made for contraceptive                          must be prepared for major rules with                 making over whether to obtain such
                                                  services for enrollees in a student health               economically significant effects ($100                services.
                                                  plan subject to an accommodation. The                    million or more in any 1 year), and a
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  Departments do not adopt the comment.                    ‘‘significant’’ regulatory action is subject             40 Call, K. T., McAlpine, D. D., Garcia, C. M.,
                                                  For the reasons stated in the July 2013                  to review by the Office of Management                 Shippee, N., Beebe, T., Adeniyi, T. C., & Shippee,
                                                  final regulations, the Departments                       and Budget (OMB). As discussed below,                 T. (2014). Barriers to Care in an Ethnically Diverse
                                                  believe that covering contraceptive                      the Departments anticipate that these                 Publicly Insured Population. Medical Care.
                                                                                                                                                                    41 Reed, M. E., Graetz, I., Fung, V., Newhouse,
                                                  services is cost-neutral for an issuer at                regulations—most notably the policies
                                                                                                                                                                 J. P., & Hsu, J. (2012). In consumer-driven health
                                                  risk for the enrollees in a plan subject                 first established in the 2010 interim                 plans, a majority of patients were unaware of free
                                                  to an accommodation. With respect to                     final rule—are likely to have economic                or low-cost preventive care. Health Affairs, 31(12),
                                                  student health insurance plans, these                    impacts of $100 million or more in any                2641–2648.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00014   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                              Case 4:18-cv-00825-O
                                                                   Federal Register / Vol.Document   19-6
                                                                                           80, No. 134       FiledJuly
                                                                                                       / Tuesday,  02/05/19
                                                                                                                       14, 2015 Page
                                                                                                                                / Rules14 of Regulations
                                                                                                                                        and  30 PageID 31341331

                                                    The July 2010 interim final                             Form 700 to the issuers or third party                organizations with respect to their
                                                  regulations and these final regulations                   administrators of their group health                  objection to covering contraceptive
                                                  address these market failures through                     plan. The provisions of those interim                 services.
                                                  two avenues. First, the regulations                       final regulations are being finalized
                                                                                                            without any changes.                                  2. Summary of Impacts
                                                  require coverage of recommended
                                                  preventive services by non-                                  These final regulations also amend
                                                                                                                                                                     In accordance with OMB Circular A–
                                                  grandfathered group health plans and                      the definition of an eligible organization
                                                                                                                                                                  4, Table III.1 below depicts an
                                                  health insurance issuers in the group                     to include a closely held for-profit entity
                                                                                                                                                                  accounting statement summarizing the
                                                  and individual markets, thereby                           that has a religious objection to
                                                                                                            providing coverage for some or all of the             Departments’ assessment of the benefits,
                                                  overcoming plans’ lack of incentive to                                                                          costs, and transfers associated with this
                                                  invest in these services. Second, the                     contraceptive services otherwise
                                                                                                            required to be covered by the group                   regulatory action. It is expected that all
                                                  regulations eliminate cost-sharing                                                                              non-grandfathered plans are already
                                                  requirements, thereby removing a                          health plan or student health insurance
                                                                                                            plan established, maintained, or                      complying with the provisions of the
                                                  barrier that could otherwise lead an                                                                            July 2010 and August 2014 interim final
                                                  individual to not obtain such services,                   arranged by the organization.
                                                                                                               These final regulations are necessary              regulations. Therefore, benefits related
                                                  given the long-term and partially                                                                               to those regulations have been
                                                                                                            in order to provide rules that plan
                                                  external nature of these benefits.                        sponsors and issuers can continue to                  experienced and costs have already
                                                    The August 2014 interim final                           use to determine how to provide                       been incurred. The Departments are
                                                  regulations provided an alternate                         coverage for certain recommended                      providing an assessment of the impacts
                                                  process that eligible organizations can                   preventive services without the                       of existing provisions already
                                                  use to provide notice of their religious                  imposition of cost sharing, to ensure                 experienced and expected in the future,
                                                  objections to providing coverage for                      women’s ability to receive those                      in addition to the anticipated impacts of
                                                  some or all of the contraceptive services                 services, and to respect the religious                new provisions in these final
                                                  to HHS, instead of providing the EBSA                     beliefs of qualifying eligible                        regulations.

                                                                                                                 TABLE III.1—ACCOUNTING TABLE
                                                  Benefits:

                                                       Qualitative:
                                                          * Increased access to and utilization of recommended preventive services, leading to the following benefits:
                                                                 (1) Prevention and reduction in transmission of illnesses as a result of immunization and screening of transmissible diseases;
                                                                 (2) delayed onset, earlier treatment, and reduction in morbidity and mortality as a result of early detection, screening, and coun-
                                                                   seling;
                                                                 (3) increased productivity and reduced absenteeism; and
                                                                 (4) savings from lower health care costs.
                                                          * Benefits to eligible for-profit entities from not being required to facilitate access to or pay for services that contradict their owners’ reli-
                                                              gious beliefs.

                                                  Costs:

                                                       Qualitative:
                                                          * New costs to the health care system when individuals increase their use of preventive services in response to the changes in cov-
                                                              erage and cost-sharing requirements of preventive services. The magnitude of this effect on utilization depends on the price elasticity
                                                              of demand and the percentage change in prices facing those with reduced cost sharing or newly gaining coverage.
                                                          * Administrative cost to eligible for-profit entities to provide self-certification to issuers or third party administrators or notice to HHS.
                                                          * Administrative cost to issuers and third party administrators for plans sponsored by eligible closely held for-profit entities to provide
                                                              notice to enrollees.

                                                  Transfers:

                                                              * Costs previously paid out-of-pocket for certain preventive services are now covered by group health plans and issuers.
                                                              * Risk pooling in the group market will result in sharing expected cost increases across an entire plan or employee group as higher av-
                                                                erage premiums for all enrollee. However, not all of those covered will utilize preventive services to an equivalent extent. As a result,
                                                                these final regulations create a small transfer from those paying premiums in the group market utilizing less than the average volume
                                                                of preventive services in their risk pool to those whose utilization is greater than average. To the extent there is risk pooling in the in-
                                                                dividual market, a similar transfer will occur.
                                                              * Transfer of costs related to certain preventive services from eligible self-funded closely held for-profit entities to third party adminis-
                                                                trators and issuers that provide (or arrange) separate payments for contraceptive services. Third party administrators can make ar-
                                                                rangements with an issuer offering coverage through an FFE to obtain reimbursement for its costs, and the issuer offering coverage
                                                                through the FFE can receive an adjustment to the FFE user fee.
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  3. Estimated Number of Affected                           100 workers. The Departments estimate                 approximately 128,000 governmental
                                                  Entities                                                  that there are approximately 140,000                  plans with 39 million participants in
                                                                                                            large and 2.2 million small ERISA-                    large plans and 2.8 million participants
                                                    For purposes of this analysis, the                      covered group health plans with an                    in small plans.42 In 2013, approximately
                                                  Departments have defined a large group                    estimated 93.2 million participants in
                                                  health plan as an employer plan with                      large group plans and 36 million                        42 All participant counts and the estimates of
                                                  100 or more workers and a small group                     participants in small group plans. The                individual policies are from the U.S. Department of
                                                  plan as an employer plan with less than                   Departments estimate that there are                                                             Continued




                                             VerDate Sep<11>2014    22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00015   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                  41332 Case 4:18-cv-00825-O
                                                             Federal Register / Vol.Document   19-6
                                                                                     80, No. 134       FiledJuly
                                                                                                 / Tuesday,  02/05/19
                                                                                                                 14, 2015 Page
                                                                                                                          / Rules15 of Regulations
                                                                                                                                  and  30 PageID 314

                                                  12.26 million participants were covered                  profit eligible organizations will seek                  colonoscopy).48 In 2012, the median
                                                  by individual health insurance                           the religious accommodation provided                     percentage of women over the age of 18
                                                  policies.43                                              in these final regulations. Health                       that have not had a pap test in the past
                                                    Group health plans and health                          insurance issuers (or third party                        3 years was 22 percent.49 The CDC
                                                  insurance issuers offering group and                     administrators for self-insured plans) for               recently found that in adults over 50,
                                                  individual health insurance coverage                     the group health plans established or                    fewer than 30 percent are up-to-date
                                                  that are not grandfathered health plans                  maintained by these eligible                             with core preventive services.50
                                                  will be affected by these regulations.                   organizations (and health insurance                         As explained in the July 2010 interim
                                                  There are an estimated 500 issuers                       issuers of closely held for-profit                       final regulations, numerous studies have
                                                  offering group and individual health                     institutions of higher education) will                   shown that improved coverage, or
                                                  insurance coverage.44 The number of                      assume sole responsibility for providing                 reduced costs, of preventive services
                                                  employer-sponsored grandfathered                         (or arranging) separate payments for                     results in higher utilization of these
                                                  plans has been decreasing steadily since                 contraceptive services directly for plan                 services 51 leading to potentially
                                                  2010. Thirty-seven percent of employers                  participants and beneficiaries (and for                  substantial benefits. Research suggests
                                                  offering health benefits offered at least                student enrollees and dependents),                       there are significant health benefits
                                                  one grandfathered health plan in 2014,                   without cost sharing, premium, fee, or                   associated with a number of newly
                                                  compared to 54 percent in 2013 and 72                    other charge to plan participants or                     covered preventive services required
                                                  percent in 2011. Therefore, more and                     beneficiaries (or student enrollees and                  under the statute and these final
                                                  more enrollees in employer-sponsored                     dependents) or to the eligible                           regulations. The National Council on
                                                  plans have gained access to preventive                   organization or its plan. In addition,                   Preventive Priorities (NCPP) has
                                                  services without cost sharing. Twenty-                   based on litigation, the Departments                     estimated that achieving a utilization
                                                  six percent of covered workers were                      estimate that at least 122 non-profit                    rate of 90 percent for eight clinical
                                                  enrolled in a grandfathered health plan                  eligible organizations will have the                     preventive services would save more
                                                  in 2014, as compared to 36 percent in                    option to provide notice of their                        than 150,000 lives each year in the U.S.,
                                                  2013 and 56 percent in 2011.45 In the                    religious objections to HHS, instead of                  including 42,000 if smokers were
                                                  individual market, it is expected that a                 providing the EBSA Form 700 to the                       offered medication or other cessation
                                                  large proportion of individual policies                  issuer or third party administrator of                   assistance (Table III.2).52 From an
                                                  are not grandfathered. In addition,                      their group health plan. These numbers                   economic viewpoint, many preventive
                                                  enrollees in qualified health plans                      are likely to underestimate the number                   services offer high economic value 53
                                                  purchased through the Marketplaces                       of eligible organizations that will seek                 resulting in an estimated savings of $3.7
                                                  have non-grandfathered policies. At the                  the accommodation. However, these are                    billion.54 Even if a rate of 90 percent
                                                  end of the second enrollment period,                     the best estimates available to the                      utilization is not achieved due to a
                                                  nearly 11.7 million individuals selected                 Departments at this time.                                variety of barriers, including financial,
                                                  or were automatically reenrolled into a                                                                           service accessibility, and socioeconomic
                                                  2015 health insurance plan through the                   4. Benefits                                              disparities, the Departments expect that
                                                  Marketplaces.46                                             In the July 2010 interim final                        utilization will increase among those
                                                    It is uncertain how many closely held                  regulations, the Departments anticipated                 individuals in plans subject to the
                                                  for-profit entities have religious                       several types of benefits that will result               regulations because the provisions
                                                  objections to providing coverage for                     from expanding coverage and                              eliminate cost sharing and require
                                                  some or all of the contraceptive services                eliminating cost sharing for                             coverage for these services. It is
                                                  otherwise required to be covered. Based                  recommended preventive services. First,                  expected that the increased utilization
                                                  on litigation and communication                          individuals will experience improved
                                                  received by HHS, the Departments                         health as a result of reduced                               48 CDC. Vital Signs: colorectal cancer screening

                                                  estimate that at least 87 closely held for-              transmission, prevention or delayed                      test use—United States, 2012. MMWR 2013;62:881–
                                                                                                                                                                    888.
                                                                                                           onset, and earlier treatment of disease.                    49 Behavioral Risk Factor Surveillance System
                                                  Labor, EBSA calculations using the March 2013            Second, healthier workers and children                   Numbers (2012), http://apps.nccd.cdc.gov/BRFSS/
                                                  Current Population Survey Annual Social and              will be more productive with fewer                       page.asp?cat=CC&yr=2012&state=All#CC.
                                                  Economic Supplement and the 2012 Medical
                                                  Expenditure Panel Survey and the 2012 Census of
                                                                                                           missed days of work or school. Third,                       50 CDC Focuses on Need for Older Adults To

                                                                                                           some of the recommended preventive                       Receive Clinical Preventive Services, brief released
                                                  Government.                                                                                                       by CDC (2012), http://www.cdc.gov/aging/pdf/cps-
                                                    43 This estimate includes enrollment in student        services will result in savings due to                   clinical-preventive-services.pdf.
                                                  health insurance plans. Source: Data from Medical        lower health care costs.                                    51 See e.g., Meeker D, Joyce GF, Malkin J, et al.
                                                  Loss Ratio submissions for 2013 reporting year,             As stated in the July 2010 interim                    Coverage and preventive screening. Health Serv
                                                  available at http://www.cms.gov/CCIIO/Resources/         final regulations, preventive service                    Res. 2011; 46:173–184. Study found that patients
                                                  Data-Resources/mlr.html.                                                                                          responded to the exclusion of preventive services
                                                    44 Source: Data from Medical Loss Ratio                coverage is limited to those
                                                                                                                                                                    from deductibles and reducing cost sharing resulted
                                                  submissions for 2013 reporting year.                     recommended by the Task Force (grade                     in increased utilization of lipid screening, pap
                                                    45 See Kaiser Family Foundation and Health             of A or B), an applicable Advisory                       smears, and other services. See e.g., Jill Bernstein,
                                                  Research and Education Trust, Employer Health            Committee, and HRSA.47 These final                       Deborah Chollet, and G. Gregory Peterson,
                                                  Benefits 2014 Annual Survey (2014), available at                                                                  Encouraging Appropriate Use of Preventive Health
                                                                                                           regulations can be expected to continue                  Services, Issue Brief Mathematica Policy Research
                                                  http://kff.org/private-insurance/report/2014-
                                                  employer-health-benefits-survey/; and Employer           to increase access to and utilization of                 Inc., Princeton, NJ (May 2010) Number 2.
                                                  Health Benefits 2011 Annual Survey (2011)                these services, which have been                             52 National Commission on Prevention Priorities.

                                                  available at http://kff.org/health-costs/report/         historically underutilized. For example,                 Preventive Care: A National Profile on Use,
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  employer-health-benefits-annual-survey-archives/.        27.7 percent of adults aged 50 to 75                     Disparities, and Health Benefits. Partnership for
                                                    46 This estimate represents the number of                                                                       Prevention, August 2007. http://www.prevent.org/
                                                                                                           have never been screened for colorectal                  data/files/initiatives/ncpppreventivecarereport.pdf.
                                                  individuals who have selected, or been
                                                  automatically reenrolled into a 2015 plan through        cancer (such as sigmoidoscopy and/or                        53 Woolf, Steven. A Closer Look at the Economic

                                                  the Marketplaces, with or without payment of                                                                      Argument for Disease Prevention. JAMA 2009;
                                                  premium. See ASPE, Health Insurance                         47 See http://www.ahrq.gov/research/findings/         301(5):536–538.
                                                  Marketplaces 2015 Open Enrollment Period: March          final-reports/uspstf/uspstfeval.pdf for details of the      54 Maciosek, Michael V., Coffield, Ashley B.,

                                                  Enrollment Report, available at http://aspe.hhs.gov/     Task Force grading and http://www.uspreventive           Flottemesch, et al., Use of Preventive Services In
                                                  health/reports/2015/MarketPlaceEnrollment/               servicestaskforce.org/Page/Name/uspstf-a-and-b-          U.S. Health Care Could Save Lives At Little Or No
                                                  Mar2015/ib_2015mar_enrollment.pdf.                       recommendations/ for current recommendations.            Cost. Health Affairs 2010, 29(9) 1656–1660.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00016   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM     14JYR2
                                                              Case 4:18-cv-00825-O
                                                                   Federal Register / Vol.Document   19-6
                                                                                           80, No. 134       FiledJuly
                                                                                                       / Tuesday,  02/05/19
                                                                                                                       14, 2015 Page
                                                                                                                                / Rules16 of Regulations
                                                                                                                                        and  30 PageID 31541333

                                                  of these services will lead providers to                           knowing that they will be covered
                                                  increase their use of these services                               without cost sharing.

                                                                       TABLE III.2—LIVES SAVED FROM INCREASING UTILIZATION OF SELECTED PREVENTIVE SERVICES
                                                                                                                                                                                                                                  Lives saved
                                                                                                                                                                                                                Percent            annually if
                                                                         Preventive service                                                            Population group                                        utilization        90 percent
                                                                                                                                                                                                                (2005)             utilization

                                                  Regular aspirin use ....................................................    Men 40+/Women 50+ ................................................                             40            45,000
                                                  Smoking cessation (medication and advice) .............                     All adult smokers .......................................................                      28            42,000
                                                  Colorectal cancer screening ......................................          Adults 50+ .................................................................                   48            14,000
                                                  Influenza vaccination .................................................     Adults 50+ .................................................................                   37            12,000
                                                  Cervical cancer screening (in past 3 years) ..............                  Women 18–64 ...........................................................                        83               620
                                                  Cholesterol screening ................................................      Men 35+/Women 45+ ................................................                             79             2,450
                                                  Breast cancer screening (in past 2 years) ................                  Women 40+ ...............................................................                      67             3,700
                                                  Chlamydia screening .................................................       Women 16–25 ...........................................................                        40            30,000
                                                     Source: National Commission on Prevention Priorities, 2007.


                                                     Studies comparing the utilization of                            Maintaining high levels of                                              being have been positively linked to
                                                  preventive services among adults show                              immunization in the general population                                  students’ academic outcomes, including
                                                  utilization rates range from as high as 89                         protects the un-immunized from                                          attendance, grades, test scores, and high
                                                  percent for blood pressure checks to                               exposure so that individuals who                                        school graduation.62 As discussed in the
                                                  only 40 percent for annual flu                                     cannot receive, or who do not have a                                    July 2010 interim final rules, studies
                                                  vaccinations.55 Under the Affordable                               sufficient immune response to the                                       show that reduced cost sharing and
                                                  Care Act, there have been significantly                            vaccine, are indirectly protected.58                                    increased access to care can improve
                                                  higher usage rates of several preventive                              A second type of benefit of these final                              productivity in both schools and the
                                                  services in young adults and women,                                regulations is improved workplace                                       labor market. Thus, it is expected that
                                                  including blood pressure tests,                                    productivity and decreased absenteeism                                  these final regulations can have a
                                                  cholesterol screening, and contraceptive                           for school children. A study by Gallup                                  substantial benefit to the children in the
                                                  services.56 Numerous studies have                                  has found that among workers working                                    nation’s education system and the labor
                                                  shown that improved coverage, or                                   at least 30 hours a week, those                                         market, both current and future.
                                                  reduced costs, of preventive services                              considered overweight or obese with                                        A third type of benefit from some
                                                  results in higher utilization of these                             one or more chronic condition will miss                                 preventive services is cost savings.
                                                  services 57 leading to potentially                                 one to 3.5 days of work a month.59 With                                 Increasing the provision of preventive
                                                  substantial benefits. The Departments                              an estimated 450 million days lost to                                   services is expected to reduce the
                                                  expect that utilization of preventive                              absenteeism, the cost of lost                                           incidence or severity of illness, and, as
                                                  services will continue to increase over                            productivity due to personal health or                                  a result, reduce expenditures on
                                                  time among those individuals in plans                              the inability to concentrate due to their                               treatment of illness. As discussed in the
                                                  affected by these regulations because the                          own or a family member’s illness is                                     July 2010 interim final regulations and
                                                  provisions eliminate cost sharing and                              estimated to be between $153 and $260                                   elsewhere,63 childhood vaccinations
                                                  require coverage for these services.                               billion annually.60                                                     have been found to generate
                                                     Some recommended preventive                                        Illness and poorly controlled chronic                                considerable benefit and savings to both
                                                  services have both individual and                                  disease also contribute to increased                                    individuals and society. Employing a
                                                  public health value. Vaccines have                                 absenteeism among school children.                                      decision analysis cohort model of U.S.
                                                  reduced or eliminated serious diseases                             Recent data indicates that in the 2011–                                 children born during 1994–2013,
                                                  that, prior to vaccination, routinely                              2012 academic year, 6.2 percent of                                      researchers at CDC analyzed the
                                                  caused serious illnesses or deaths.                                children aged 6 through 17 missed 11 or                                 economic impact of DTaP (diphtheria
                                                                                                                     more days of school.61 Studies have                                     and tetanus toxoids and acellular
                                                     55 The Commonwealth Fund. ‘‘Current Trends in                   shown that student health and well-                                     Pertussis), Hib (Haemophilus influenza
                                                  Health Coverage and the Effects of Implementing                                                                                            type b), Polio (OPV then IPV), MMR
                                                  the Affordable Care Act’’ (2013). http://www.
                                                  commonwealthfund.org/∼/media/files/publications/
                                                                                                                        58 See Modern Infectious Disease Epidemiology
                                                                                                                                                                                             (measles, mumps and rubella), Hepatitis
                                                                                                                     by Johan Giesecke 1994, Chapter 18, The                                 B, varicella, pneumococcal disease
                                                  fund-report/2013/apr/1681_collins_insuring_
                                                                                                                     Epidemiology of Vaccination.
                                                  future_biennial_survey_2012_final.pdf.
                                                                                                                        59 Unhealthy U.S. Workers’ Absenteeism Costs
                                                                                                                                                                                             (PCV, 7-valent and 13-valent), and
                                                     56 See. e.g., Lau JS, Adams SH, Park MJ, Boscardin
                                                                                                                     $153 Billion. Well-Being, Gallop October 17, 2011                       rotavirus vaccines in children aged ≤6
                                                  WJ, Irwin CE. Improvement in preventive care of
                                                  young adults after the affordable care act: the                    at http://www.gallup.com/poll/150026/Unhealthy-
                                                  affordable care act is helping. JAMA Pediatr. 2014;                Workers-Absenteeism-Costs-153-Billion.aspx.                               62 Vaughn, B., Princiotta, D., Barry, M., Fish, H.,
                                                                                                                        60 Ibid, see e.g., Health and Productivity Among                     & Schmitz, H. (2013). Safe Supportive Living Brief:
                                                  168(12):1101–1106. See e.g., Sonfield, A., Tapales,
                                                  A., Jones RK., Finer, LB. Impact of the federal                    U.S. Workers, Karen Davis, Ph.D., Sara R. Collins,                      Schools and The Affordable Care Act. https://safe
                                                  contraceptive coverage guarantee on out-of-pocket                  Ph.D., Michelle M. Doty, Ph.D., Alice Ho, and                           supportivelearning.ed.gov/sites/default/files/1953_
                                                  payments for contraceptives: 2014 update.                          Alyssa L. Holmgren, The Commonwealth Fund,                              Schools%20Affordable%20Care%20Brief_
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  Contraception, 2015: 91(1): 44–48.                                 August 2005. http://www.commonwealthfund.org/                           d3%20lvr.pdf.
                                                     57 See e.g., Meeker D, Joyce GF, Malkin J, et al.               publications/issue-briefs/2005/aug/health-and-                            63 See e.g. Maciosek, Michael V., Coffield, Ashley

                                                  Coverage and preventive screening. Health Serv                     productivity-among-u-s-workers.                                         B., Flottemesch, et al., Use of Preventive Services
                                                                                                                        61 Children Who Missed 11 or More Days of                            In U.S. Health Care Could Save Lives At Little Or
                                                  Res. 2011; 46:173–184. Study found exclusion of
                                                  deductibles from, and reduced cost sharing of                      School per Year Due to Illness or Injury, Kids Count                    No Cost. Health Affairs 2010 29(9) 1656–1660. See
                                                  preventive services resulted in increased utilization              Data Center at http://datacenter.kidscount.org/data/                    eg. Zhou F, Santoli J, Messonnier ML, et al.
                                                  of lipid screening, pap smears, and other services.                tables/5202-children-who-missed-11-or-more-days-                        Economic Evaluation of the 7-Vaccine Routine
                                                  See e.g., Jill Bernstein, Deborah Chollet, and G.                  of-school-per-year-due-to-illness-or-injury?loc=1&                      Childhood Immunization Schedule in the United
                                                  Gregory Peterson, Issue Brief Mathematica Research                 loct=2#detailed/1/any/false/1021,18,14/691,30,18/                       States, 2001. Arch Pediatr Adolesc Med. 2005;
                                                  Policy Inc., Princeton, NJ (May 2010) Number 2.                    11683.                                                                  159(12):1136–1144.



                                             VerDate Sep<11>2014       22:03 Jul 13, 2015     Jkt 235001     PO 00000        Frm 00017     Fmt 4701      Sfmt 4700     E:\FR\FM\14JYR2.SGM            14JYR2
                                                  41334 Case 4:18-cv-00825-O
                                                             Federal Register / Vol.Document   19-6
                                                                                     80, No. 134       FiledJuly
                                                                                                 / Tuesday,  02/05/19
                                                                                                                 14, 2015 Page
                                                                                                                          / Rules17 of Regulations
                                                                                                                                  and  30 PageID 316

                                                  years. The study estimates that among                    final regulations are expected to                     immunizations for privately insured
                                                  the 78.6 million children born during                    increase the take-up rate of preventative             children up to age 5 (in families in
                                                  this period, these routine                               services counseling for obesity and                   Georgia in 2003) found that a one
                                                  immunizations will prevent 322 million                   other conditions among patients, and                  percent increase in out-of-pocket costs
                                                  illnesses and 21 million                                 lead physicians to increase appropriate               for routine immunizations (DTaP, IPV,
                                                  hospitalizations, averting 732,000                       referrals for such services. The effect of            MMR, Hib, and Hep B) was associated
                                                  premature deaths over their lifetime.                    these final regulations is expected to be             with a 0.07 percent decrease in
                                                  Furthermore, it was estimated that these                 magnified due to the numerous public                  utilization.70
                                                  routine vaccinations will potentially                    and private sector initiatives dedicated                 Eligible closely held for-profit entities
                                                  avert $402 billion in direct costs and                   to combating the obesity epidemic and                 that seek the accommodation for
                                                  $1.5 trillion in societal costs and a net                smoking cessation.                                    contraceptive services will incur
                                                  savings of $295 billion and $1.38 trillion                  Eligible closely held for-profit entities          administrative costs to provide self-
                                                  for payers and society, respectively (in                 that seek the accommodation to exclude                certifications to issuers or third party
                                                  2013 dollars).64                                         coverage for contraceptive services from              administrators or notices to HHS.
                                                     As with immunizations, other                          health coverage offered to their                      Issuers and third party administrators
                                                  preventive services have been estimated                  employees and students, and eligible                  for health plans sponsored by these
                                                  to have cost-savings benefits. As                        organizations that opt to provide notice              eligible organizations will also incur
                                                  discussed in the July 2010 interim final                 to HHS, will benefit from not being                   administrative costs to provide
                                                  regulations, aspirin use with high risk                  required to facilitate access to or pay for           notifications to enrollees. The costs
                                                  adults and tobacco cessation and                         coverage that are contrary to their                   related to these information collection
                                                  screening can both yield net savings.                    owners’ religious beliefs. Women                      requirements are estimated in section D
                                                  For example, in Massachusetts, the                       enrolled in plans under this                          below.
                                                  availability of tobacco cessation                        accommodation will have continued                        Along with new costs of induced
                                                  treatments combined with promotional                     access to contraceptive services without              utilization, there are transfers associated
                                                  campaigns resulted in a ten percent                      cost sharing.                                         with these final regulations. A transfer
                                                  decline in Medicaid enrolled smokers, a                                                                        is a change in who pays for the services,
                                                  $3.12 savings for every dollar spent on                  5. Costs and Transfers                                where there is not an actual change in
                                                  the benefit.65 As discussed in more                         The changes in how plans and issuers               the level of resources used. For
                                                  detail in the July 2010 interim final                    continue to cover the recommended                     example, costs that were previously
                                                  regulations, another area where                          preventive services resulting from these              paid out-of-pocket for certain preventive
                                                  prevention can achieve savings is                        final regulations will result in changes              services will now be covered by plans
                                                  obesity prevention and reduction. Based                  in covered benefits and premiums for                  and issuers under these final
                                                  on recent guidelines, up to 116.1                        individuals in plans and health                       regulations. Such a transfer of costs
                                                  million American adults are candidates                   insurance coverage subject to these final             could be expected to lead to an increase
                                                  for both pharmaceutical and behavioral                   regulations. New costs to the health                  in premiums.
                                                  treatments for weight loss, and up to 32                 system result when individuals increase                  In the July 2010 interim final
                                                  million are eligible for bariatric                       their use of preventive services in                   regulations, the Departments analyzed
                                                  surgery.66 According to the CDC, from                    response to the changes in coverage of                the impact of eliminating cost sharing,
                                                  2011–2012, 16.9 percent of children 2                    those services. Cost sharing, including               increases in services covered, and
                                                  through 19 years of age and 34.9 percent                 coinsurance, deductibles, and                         induced utilization on the average
                                                  of adults aged 20 and over were obese                    copayments, divides the costs of health               insurance premium using a model to
                                                  (defined as having a body mass index                     services between the plan or issuer and               evaluate private health insurance plans
                                                  (BMI) greater than or equal to the age                   the enrollees. The removal of cost                    against a nationally representative
                                                  and sex-specific 95th percentiles of the                 sharing increases the quantity of                     population. In the July 2010 interim
                                                  200 CDC growth charts).67 One study                      services demanded by lowering the                     final regulations, the Departments
                                                  used the number of obese and                             direct cost of the service to consumers.              analyzed Medical Expenditure Panel
                                                  overweight twelve-year olds in 2005 to                   Therefore, the Departments expect that                Survey (MEPS) data and determined the
                                                  simulate a cohort over their lifetimes,                  the statute and these final regulations               average person with employer-
                                                  indicating that a sustained one-                         will continue to increase utilization of              sponsored insurance (ESI) would have
                                                  percentage-point decrease in the                         the covered preventive services. The                  $264 in covered preventive service
                                                  prevalence of obesity over the lifetime                  magnitude of this effect on utilization               expenses, of which $240 would be paid
                                                  of this cohort would result in an                        depends on the price elasticity of                    by insurance and $24 paid out-of-
                                                  estimated savings of $260.4 million in                   demand.                                               pocket.71 When preventive services are
                                                  total medical expenditures.68 These                         Several studies have found that                    covered with zero copayment, the
                                                                                                           individuals are sensitive to prices for               Departments estimated the average
                                                    64 Whitney, CG., Zhou, F., Singleton, J., Schuchat,

                                                  A. Benefits from Immunization During the Vaccines
                                                                                                           health services.69 CDC researchers who                preventive benefit (holding utilization
                                                  of Children Program Era—United States, 1994–             studied out-of pocket costs of                        constant) would increase by $24, or a
                                                  2013. MMWR 2014;63(16):352–355.                                                                                0.6 percent increase in insurance
                                                    65 McAfee, T., Babb, S., McNabb, S., Fiore, MC.          69 Liu, S., and Chollet, D., Price and Income
                                                                                                                                                                 benefits and premiums for plans that
                                                  N Engl J Med 2015; 372:5–7.                              Elasticity of the Demand for Health Insurance and
                                                    66 Stevens, J., Oakkar, EE., Cui, Z., Cai, J.,         Health Care Services: A Critical Review of the
                                                                                                                                                                 have relinquished their grandfather
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  Truesdale, KP. US adults recommended for weight          Literature, Mathematica Policy Research Inc.,
                                                                                                                                                                   70 See e.g., Noelle-Angelique Molinari et al., ‘‘Out-
                                                  reduction by 1998 and 2013 obesity guidelines,           (March 2006) http://www.mathematica-mpr.com/∼/
                                                  NHANES 2007–2012, 2015 Obesity 23(3) 527–531.            media/publications/PDFs/priceincome.pdf. See e.g.,    of-Pocket Costs of Childhood Immunizations: A
                                                    67 Ogden CL, Carroll MD, Kit BK, Flegal KM.            Ringel, JS., Hosek, SD., Vollaard, BA., and S.        Comparison by Type of Insurance Plan,’’ Pediatrics,
                                                  Prevalence of Childhood and Adult Obesity in the         Mahnovski (2002), The elasticity of demand for        120(5) pp. e1148–e1156 (2007).
                                                  United States, 2011–2012. JAMA. 2014; 311(8):806–        health care; A review of the literature and its         71 The model does not distinguish between

                                                  814.                                                     application to the military health system, National   recommended and non-recommended preventive
                                                    68 Trasande, L., 2010, How Much Should We              Defense Research Institute, RAND Health. http://      services, and so this likely represents an
                                                  Invest in Preventing Childhood Obesity? Health           www.rand.org/content/dam/rand/pubs/                   overestimate of the insurance benefits for
                                                  Affairs, 29, no. 3:372–378.                              monograph_reports/2005/MR1355.pdf.                    preventive services.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00018   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                            Case 4:18-cv-00825-O
                                                                 Federal Register / Vol.Document   19-6
                                                                                         80, No. 134       FiledJuly
                                                                                                     / Tuesday,  02/05/19
                                                                                                                     14, 2015 Page
                                                                                                                              / Rules18 of Regulations
                                                                                                                                      and  30 PageID 31741335

                                                  status. Furthermore, in the July 2010                    contraceptive coverage is at least cost                    separately (or is not tracked as
                                                  interim final regulations, the                           neutral because they will be insuring                      individual encounter data separately)
                                                  Departments estimated that additional                    the same set of individuals under both                     from the office visit, whether these final
                                                  coverage for genetic screening,                          the group or student health insurance                      regulations should prohibit cost sharing
                                                  depression screening, lead testing,                      policies for whom they will also be                        for any office visit in which any
                                                  autism testing, and oral health screening                making the separate payments for                           recommended preventive service was
                                                  would result in a total average increase                 contraceptive services and, as a result,                   administered, or whether cost sharing
                                                  in insurance benefits on these services                  will experience lower costs from                           should be prohibited only when the
                                                  to be 0.12 percent, or just over $4 per                  improvements in women’s health,                            preventive service is the primary
                                                  insured person. This increase                            healthier timing and spacing of                            purpose of the office visit. Prohibiting
                                                  represented a mixture of new costs and                   pregnancies, and fewer unplanned                           cost sharing for office visits when any
                                                  transfers, dependent on whether                          pregnancies. Several studies have                          recommended preventive service is
                                                  beneficiaries previously purchased                       estimated that the costs of providing                      provided, regardless of the primary
                                                  these services on their own. Impacts                     contraceptive coverage are balanced by                     purpose of the visit, could lead to an
                                                  were expected to vary depending on                       cost savings from lower pregnancy-                         overly broad application of these final
                                                  baseline benefit levels, and                             related costs and from improvements in                     regulations; for example, a person who
                                                  grandfathered health plans were not                      women’s health.73 A third party                            sees a specialist for a particular
                                                  expected to experience any impact from                   administrator can make arrangements                        condition could end up with a zero
                                                  those interim final regulations.                         with an issuer offering coverage through                   copayment simply because his or her
                                                     As discussed in the July 2010 interim                 an FFE to obtain reimbursement for its                     blood pressure was taken as part of the
                                                  final regulations, the Departments used                  costs (including an allowance for                          office visit. This could create financial
                                                  the standard actuarial ‘‘induction                       administrative costs and margin). The                      incentives for consumers to request
                                                  formula’’ 1/(1+alpha*P), where alpha is                  issuer offering coverage through the FFE                   preventive services at office visits that
                                                  the ‘‘induction parameter’’ and P is the                 can receive an adjustment to the FFE                       are intended for other purposes in order
                                                  average fraction of the cost of services                 user fee, and the issuer is expected to                    to avoid copayments and deductibles.
                                                  paid by consumers to estimate                            pass on a portion of that adjustment to                    The increased prevalence of the
                                                  behavioral changes to estimate the                       the third party administrator to account                   application of zero cost sharing would
                                                  induced demand for preventive                            for the costs of providing or arranging                    lead to increased premiums compared
                                                  services.72 Removing cost sharing for                    payments for contraceptive services.                       with the chosen option, without a
                                                  preventive services lowers the direct                                                                               meaningful additional gain in access to
                                                  cost to consumers of using preventive                    B. Regulatory Alternatives
                                                                                                                                                                      preventive services.
                                                  services, which induces additional                          Several provisions in these final
                                                  utilization, estimated with the model                                                                                  A third issue involves health plans
                                                                                                           regulations involved policy choices.
                                                  above to increase covered expenses and                                                                              that have differential cost sharing for
                                                                                                           One was whether to allow a plan or
                                                  benefits by approximately $17, or 0.44                                                                              services provided by in-network vs. out-
                                                                                                           issuer to impose cost sharing for an
                                                  percent in insurance benefits in group                                                                              of-network providers. These final
                                                                                                           office visit when a recommended
                                                  health plans. A similar, but larger, effect                                                                         regulations provide that a plan or issuer
                                                                                                           preventive service is provided in that
                                                  was anticipated in the individual                                                                                   generally is not required to provide
                                                                                                           visit. Sometimes a recommended
                                                  market because individual health                                                                                    coverage for recommended preventive
                                                                                                           preventive service is billed separately
                                                  insurance policies generally had less                                                                               services delivered by an out-of-network
                                                                                                           from the office visit; sometimes it is not.
                                                  generous benefits for preventive services                                                                           provider. The plan or issuer generally
                                                                                                           The Departments decided that the cost-
                                                  than group health plans.                                                                                            may also impose cost sharing for
                                                                                                           sharing prohibition of these final
                                                     When eligible closely held for-profit                                                                            recommended preventive services
                                                                                                           regulations applies to the specific
                                                  entities seek the accommodation, health                                                                             delivered by an out-of-network
                                                                                                           preventive service as recommended by
                                                  insurance issuers (or third party                                                                                   provider. However, if the plan or issuer
                                                                                                           the guidelines. Therefore, if the
                                                  administrators for self-insured plans) for                                                                          does not have in its network a provider
                                                                                                           preventive service is billed separately
                                                  the group health plans established or                                                                               who can provide the recommended
                                                                                                           (or is tracked as individual encounter
                                                  maintained by the eligible organizations                                                                            preventive service, the plan or issuer
                                                                                                           data separately) from the office visit, it
                                                  (and health insurance issuers of student                                                                            must cover the item or service when
                                                                                                           is the preventive service that has cost
                                                  health plans arranged by eligible                                                                                   performed by an out-of-network
                                                                                                           sharing waived, not the entire office
                                                  organizations that are institutions of                                                                              provider, and may not impose cost
                                                                                                           visit.
                                                  higher education) will assume sole                                                                                  sharing with respect to the item or
                                                                                                              A second policy choice was, if the
                                                  responsibility for providing (or                                                                                    service. The Departments considered
                                                                                                           preventive service is not billed
                                                  arranging) separate payments for                                                                                    that requiring coverage by out-of-
                                                  contraceptive services directly for plan                    73 Bertko, J., Glied, S., et al. The Cost of Covering   network providers with no cost sharing
                                                  participants and beneficiaries (or                       Contraceptives Through Health Insurance (February          would result in higher premiums. Plans
                                                  student enrollees and dependents),                       9, 2012), http://aspe.hhs.gov/health/reports/2012/         and issuers negotiate allowed charges
                                                  without cost sharing, premium, fee, or                   contraceptives/ib.shtml; Washington Business               with in-network providers as a way to
                                                                                                           Group on Health, Promoting Healthy Pregnancies:
                                                  other charge to plan participants or                     Counseling and Contraception as the First Step,
                                                                                                                                                                      promote effective, efficient health care,
                                                  beneficiaries (or student enrollees and                  Report of a Consultation with Business and Health          and allowing differences in cost sharing
                                                  dependents) or to the eligible                           Leader (September 20, 2000), Campbell, K.P.,               in- and out-of-network enables plans to
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  organization or its plan. The                            Investing in Maternal and Child Health: An                 encourage use of in-network providers.
                                                                                                           Employer’s Toolkit, National Business Group on
                                                  Departments continue to believe that                     Health (2007) http://www.businessgrouphealth.org/
                                                                                                                                                                      Allowing zero cost sharing for out-of-
                                                  issuers will find that providing                         healthtopics/maternalchild/investing/docs/mch_             network providers could reduce
                                                                                                           toolkit.pdf; Trussell, J., et al. The Economic Value       providers’ incentives to participate in
                                                    72 Standard formula best described in ‘‘Quantity-      of Contraception: A Comparison of 15 Methods,              insurer networks. The Departments
                                                  Price Relationships in Health Insurance’’, Charles L     American Journal Public Health, 1995; 85(4):494–
                                                  Trowbridge, Chief Actuary, Social Security               503, Revenues of H.R. 3162, the Children’s Health
                                                                                                                                                                      decided that permitting cost sharing for
                                                  Administration (DHEW Publication No. (SSA) 73–           and Medicare Protection Act, for the Rules                 recommended preventive services
                                                  11507, November 1972).                                   Committee (August 1, 2007).                                provided by out-of-network providers


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00019   Fmt 4701    Sfmt 4700   E:\FR\FM\14JYR2.SGM    14JYR2
                                                  41336 Case 4:18-cv-00825-O
                                                             Federal Register / Vol.Document   19-6
                                                                                     80, No. 134       FiledJuly
                                                                                                 / Tuesday,  02/05/19
                                                                                                                 14, 2015 Page
                                                                                                                          / Rules19 of Regulations
                                                                                                                                  and  30 PageID 318

                                                  (except in cases where the                               section 7805(f) of the Code, the                      services. These final regulations
                                                  recommended service is only available                    proposed rule preceding these                         continue to allow eligible organizations
                                                  from an out-of-network provider) is the                  regulations was submitted to the Chief                to use EBSA Form 700 to notify their
                                                  appropriate option to preserve a choice                  Counsel for Advocacy of the Small                     third party administrators and issuers,
                                                  of providers for individuals, while                      Business Administration for comment                   as set forth in the July 2013 final
                                                  avoiding potentially larger increases in                 on their impact on small business and                 regulations and guidance.
                                                  costs and transfers as well as potentially               no comments were received.                               The Departments received comments
                                                  lower quality care.                                                                                            that HHS underestimated the number of
                                                     As discussed previously in the                        D. Paperwork Reduction Act—                           closely held for-profit eligible
                                                  preamble, the Departments also                           Department of Health and Human                        organizations that may seek the
                                                  considered different ways to define a                    Services                                              accommodation. Some commenters
                                                  closely held for-profit entity. Under one                   These final regulations contain                    noted that it would be difficult to
                                                  approach, a qualifying closely held for-                 information collection requirements that              estimate this number. One commenter
                                                  profit entity would have been defined as                 are subject to review by OMB. A                       estimated that about 1.3 million S-
                                                  a for-profit entity where none of the                    description of these provisions is given              corporations offer health insurance to
                                                  ownership interests in the entity is                     in the following paragraphs with an                   their employees and, based on this data,
                                                  publicly traded and where the entity has                 estimate of the annual burden. In order               objection rates of 1 percent of S-
                                                  fewer than a specified number of                         to fairly evaluate whether an                         corporations would result in 13,000
                                                  shareholders or owners.                                  information collection should be                      objecting firms, an objection rate of 2
                                                     Under the second approach, a                          approved by OMB, section 3506(c)(2)(A)                percent would result in 26,000 objecting
                                                  qualifying closely held for-profit entity                of the Paperwork Reduction Act of 1995                firms and an objection rate of 5 percent
                                                  would have been defined as a for-profit                  requires that we solicit comment on the               would result in 65,000 objecting firms.
                                                  entity in which the ownership interests                  following issues:                                     However, the Departments have no
                                                  are not publicly traded, and in which a                     • The need for the information                     indication that such large numbers of
                                                  specified fraction of the ownership                      collection and its usefulness in carrying             closely held for-profit entities would
                                                  interest is concentrated in a limited and                out the proper functions of our agency.               seek the accommodation. The
                                                  specified number of owners. Within the                      • The accuracy of our estimate of the              Departments also note that the
                                                  second approach, the Departments                         information collection burden.                        definition of a qualifying closely held
                                                  considered adopting the IRS test to                         • The quality, utility, and clarity of             for-profit entity adopted in these final
                                                  define a closely held corporation. The                   the information to be collected.                      regulations differs from the definition of
                                                  definition adopted in these final rules,                    • Recommendations to minimize the                  an S-corporation. In the proposed rules,
                                                  although based on the IRS test, is more                  information collection burden on the                  based on the number of plaintiffs that
                                                  flexible and ensures that it does not                    affected public, including automated                  are for-profit employers in recent
                                                  exclude some entities that should be                     collection techniques.                                litigation objecting on religious grounds
                                                  considered to be closely held for the                    1. Wage Estimates                                     to the provision of contraceptive
                                                  purposes of these final regulations.                                                                           services, HHS estimated that 71 closely
                                                     Under a third approach, the                              To derive average costs, we used data
                                                                                                                                                                 held for-profit entities would seek the
                                                  Departments considered a test under                      from the U.S. Bureau of Labor Statistics’
                                                                                                                                                                 accommodation. In the final regulations,
                                                  which none of the ownership interests                    May 2014 National Occupational                        based on updated information, HHS is
                                                  in the entity is publicly traded, without                Employment and Wage Estimates for all                 revising the estimate to 87. Even though
                                                  any other restrictions on the number of                  salary estimates (http://www.bls.gov/                 this may underestimate the number of
                                                  owners or on ownership concentration.                    oes/current/oes_nat.htm).                             eligible closely held for-profit entities
                                                  The Departments believe, however, that                   2. Information Collection Requirements                that will seek the accommodation, this
                                                  such a test would be excessively broad.                  (ICRs)                                                is the best estimate available to the
                                                  C. Special Analyses—Department of                                                                              Departments at this time.
                                                                                                           a. ICRs Regarding Self-Certification                     For each eligible organization, it is
                                                  Treasury                                                 (§ 147.131(b)(3))                                     assumed that clerical staff will gather
                                                     For purposes of the Department of the                    All eligible organizations will have               and enter the necessary information,
                                                  Treasury, it has been determined that                    the option of either providing a self-                send the self-certification to its issuer(s)
                                                  this rule is not a significant regulatory                certification (EBSA Form 700) to the                  or third party administrator(s) or the
                                                  action as defined in Executive Order                     issuers or third party administrators of              notice to HHS, and retain a copy for
                                                  12866, as supplemented by Executive                      the plans that would otherwise arrange                recordkeeping. A manager and legal
                                                  Order 13563. Therefore, a regulatory                     for or provide coverage for the                       counsel will subsequently review the
                                                  assessment is not required. It also has                  contraceptive services, or providing a                information, and a senior executive will
                                                  been determined that section 553(b) of                   notice to HHS. For the purpose of                     execute it. It is estimated that an
                                                  the Administrative Procedure Act (5                      estimating burdens, HHS is assigning                  organization will need approximately 50
                                                  U.S.C. chapter 5) does not apply to this                 the burden of the self-certification to               minutes (30 minutes of clerical labor at
                                                  rule. Pursuant to the Regulatory                         eligible for-profit entities and the                  a cost of $30 per hour, 10 minutes for
                                                  Flexibility Act (5 U.S.C. chapter 6), it is              burden of notice to HHS to eligible non-              a manager at a cost of $102 per hour, 5
                                                  hereby certified that this rule will not                 profit organizations.                                 minutes for legal counsel at a cost of
                                                  have a significant economic impact on                       The July 2013 final regulations                    $127 per hour, and 5 minutes for a
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  a substantial number of small entities.                  require an eligible organization that                 senior executive at a cost of $121 per
                                                  This certification is based on the fact                  seeks an accommodation to self-certify                hour) to execute the self-certification.
                                                  that the regulations merely modify the                   that it meets the definition of an eligible           Therefore, the total one-time burden for
                                                  definition of eligible organization to                   organization using the EBSA Form 700                  preparing and providing the information
                                                  include certain closely held for-profit                  and provide it directly to each third                 in the self-certification is estimated to
                                                  entities. This modification, as adopted,                 party administrator or issuer of the plan             be approximately $53 for each eligible
                                                  will not increase costs to or burdens on                 that would otherwise arrange for or                   organization. The certification may be
                                                  the affected organizations. Pursuant to                  provide coverage for the contraceptive                electronically transmitted to the issuer


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00020   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                           Case 4:18-cv-00825-O
                                                                Federal Register / Vol.Document   19-6
                                                                                        80, No. 134       FiledJuly
                                                                                                    / Tuesday,  02/05/19
                                                                                                                    14, 2015 Page
                                                                                                                             / Rules20 of Regulations
                                                                                                                                     and  30 PageID 31941337

                                                  or third party administrator at minimal                  hour, 10 minutes for a compensation                   regulations or substantially similar
                                                  cost or mailed. For purposes of this                     and benefits manager at a cost of $102                language.
                                                  analysis, HHS assumes that all notices                   per hour, 5 minutes for legal counsel at                 As mentioned, HHS is anticipating
                                                  will be mailed. It is estimated that                     a cost of $127 per hour, and 5 minutes                that at least 122 non-profit and 87
                                                  mailing each notice will require $0.49 in                by a senior executive at a cost of $121               closely held for-profit entities will seek
                                                  postage and $0.05 in materials cost                      per hour) preparing and sending the                   an accommodation. It is unknown how
                                                  (paper and ink) and the total postage                    notice and filing it to meet the                      many issuers or third party
                                                  and materials cost for each notice sent                  recordkeeping requirement. Therefore,                 administrators provide health insurance
                                                  via mail will be $0.54.                                  the total annual burden for preparing                 coverage or services in connection with
                                                    Based on this estimate of 87 affected                  and providing the notice to HHS will                  health plans of eligible organizations,
                                                  entities and the individual burden                       require approximately 50 minutes for                  but HHS will assume at least 209. It is
                                                  estimates of 50 minutes and a cost of                    each eligible organization with an                    estimated that each issuer or third party
                                                  $53, we estimate the total hour burden                   equivalent cost burden of approximately               administrator will need approximately 1
                                                  to be 72.5 hours with an equivalent cost                 $53 for a total hour burden of 102 hours              hour of clerical labor (at $30 per hour)
                                                  of $4,611. The total paper filing cost                   with an equivalent cost of $6,425. As                 and 15 minutes of management review
                                                  burden for the notices is approximately                  HHS and DOL share jurisdiction, they                  (at $102 per hour) to prepare the
                                                  $47. As DOL and HHS share                                are splitting the hour burden so each                 notices. The total burden for each issuer
                                                  jurisdiction, they are splitting the hour                will account for 51 burden hours with                 or third party administrator to prepare
                                                  burden so each will account for 36.25                    an equivalent cost of $3,213, with a total            notices will be 1.25 hours with an
                                                  burden hours at an equivalent cost of                    of 61 respondents.                                    equivalent cost of approximately $56.
                                                  approximately $2,306 and a paper filing                     Notices to HHS may be sent                         The total burden for all issuers or third
                                                  cost burden of approximately $23, with                   electronically at minimal cost or by                  party administrators will be 261.25
                                                  approximately 44 respondents.                            mail. For purposes of this analysis, HHS              hours, with an equivalent cost of
                                                                                                           assumes that all notices will be mailed.              $11,600. As DOL and HHS share
                                                  b. ICRs Regarding Notice to HHS
                                                                                                           It is estimated that mailing each notice              jurisdiction, they are splitting the hour
                                                  (§ 147.131(b)(3))
                                                                                                           will require $0.49 in postage and $0.05               burden so each will account for 130.63
                                                     These final regulations provide an                    in materials cost (paper and ink) with a              burden hours with an equivalent cost of
                                                  organization seeking to be treated as an                 total postage and materials cost for each             $5,800, with approximately 105
                                                  eligible organization under the August                   notice sent via mail of $0.54. The total              respondents.
                                                  2014 interim final regulations an                        cost burden for the notices is
                                                  alternative process, consistent with the                 approximately $66. As DOL and HHS                     d. Letter to HHS Regarding Ownership
                                                  Supreme Court’s interim order in                         share jurisdiction, they are splitting the            Structure (§ 147.131(b)(4)(v))
                                                  Wheaton College, under which an                          cost burden so each will account for $33                 To assist potentially eligible for-profit
                                                  eligible organization may notify HHS of                  of the cost burden.                                   entities seeking further information
                                                  its religious objection to coverage of all                                                                     regarding whether they qualify for the
                                                  or a subset of contraceptive services.                   c. Notice of Availability of Separate
                                                                                                           Payments for Contraceptive Services                   accommodation, an entity may send a
                                                  The eligible organization must maintain                                                                        letter describing its ownership structure
                                                  the notice to HHS in its records. The                    (§ 147.131(d))
                                                                                                                                                                 to HHS at accommodation@cms.
                                                  burden related to this alternate notice is                  As required by the July 2013 final                 hhs.gov. However, an entity is not
                                                  currently approved under OMB Control                     regulations, a health insurance issuer or             required to avail itself of this process in
                                                  Number 0938–1248.                                        third party administrator providing or                order to qualify as a closely held for-
                                                     Based on litigation, HHS believes that                arranging separate payments for                       profit entity.
                                                  at least 122 eligible non-profit                         contraceptive services for participants
                                                                                                                                                                    As stated earlier in the preamble, the
                                                  organizations will have the option to                    and beneficiaries in insured plans (or
                                                                                                                                                                 Departments believe that the definition
                                                  provide the alternative notice to HHS                    student enrollees and covered
                                                                                                                                                                 adopted in these regulations includes
                                                  rather than their third party                            dependents in student health insurance
                                                                                                                                                                 the for-profit entities that are likely to
                                                  administrators or issuers. Even though                   coverage) of eligible organizations is
                                                                                                                                                                 have religious objections to providing
                                                  this likely underestimates the number of                 required to provide a written notice to
                                                                                                                                                                 contraceptive coverage. In addition, it
                                                  eligible non-profit organizations that                   plan participants and beneficiaries (or
                                                                                                                                                                 appears based on available information
                                                  will seek the accommodation, this is the                 student enrollees and covered
                                                                                                                                                                 that the definition adopted in these final
                                                  best estimate available to the                           dependents) informing them of the
                                                                                                                                                                 regulations includes all of the for-profit
                                                  Departments at this time. In order to                    availability of such payments. The
                                                                                                                                                                 entities that have, as of the date of
                                                  complete this task, HHS assumes that                     notice must be separate from but
                                                                                                                                                                 issuance of these regulations,
                                                  clerical staff for each eligible                         contemporaneous with (to the extent
                                                                                                                                                                 challenged the contraceptive coverage
                                                  organization will gather and enter the                   possible) any application materials
                                                                                                                                                                 requirement in court. Therefore, the
                                                  necessary information and send the                       distributed in connection with
                                                                                                                                                                 Departments anticipate that fewer than
                                                  notice. HHS assumes that a                               enrollment (or re-enrollment) in group
                                                                                                                                                                 10 entities will submit a letter to HHS.
                                                  compensation and benefits manager and                    or student coverage of the eligible
                                                                                                                                                                 Under 5 CFR 1320.3(c)(4), this provision
                                                  inside legal counsel will review the                     organization in any plan year to which
                                                                                                                                                                 is not subject to the PRA as it will affect
                                                  notice and a senior executive will                       the accommodation is to apply and will
                                                                                                                                                                 fewer than 10 entities in a 12-month
                                                  execute it. HHS estimates that an                        be provided annually. To satisfy the
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                                                                                                                                 period.
                                                  eligible organization will spend                         notice requirement, issuers may, but are
                                                  approximately 50 minutes (30 minutes                     not required to, use the model language               3. Summary of Proposed Annual Burden
                                                  of clerical labor at a cost of $30 per                   set forth in the July 2013 final                      Estimates




                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00021   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                  41338 Case 4:18-cv-00825-O
                                                             Federal Register / Vol.Document   19-6
                                                                                     80, No. 134       FiledJuly
                                                                                                 / Tuesday,  02/05/19
                                                                                                                 14, 2015 Page
                                                                                                                          / Rules21 of Regulations
                                                                                                                                  and  30 PageID 320

                                                                                           TABLE III.3—ANNUAL RECORDKEEPING AND REPORTING REQUIREMENTS
                                                                                                                                                                                                Total         Total
                                                                                                                                            Burden             Total       Burden
                                                                                          OMB                                                                                                   labor        capital/     Total
                                                                                                                                Total         per             annual       cost per
                                                    Regulation section(s)                Control           Respondents                                                                         cost of     maintenance    cost
                                                                                                                             responses     response           burden     respondent
                                                                                          No.                                                                                                 reporting       costs        ($)
                                                                                                                                            (hours)           (hours)        ($)                  ($)          ($)

                                                  Self-Certification                  New .........                     44            44            0.83        36.25                $53          $2,306           $23    $2,329
                                                    (§ 147.131(b)(3)).
                                                  Notice to HHS                       0938–1248                         61            61            0.83            51                53           3,213            33     3,246
                                                    (§ 147.131(b)(3)).
                                                  Notice of Availability of           New .........                 105              105            1.25       130.63                  56          5,800             0     5,800
                                                    Separate Payments
                                                    for Contraceptive
                                                    Services
                                                    (§ 147.131(d)).

                                                       Total ......................   ..................            210              210   ................    217.88    ..................    $11,319             $56   $11,375



                                                  4. Submission of PRA-Related                                     associated with the proposed rule at the                    1. ICRs Regarding Self-Certification (29
                                                  Comments                                                         proposed rule stage and requesting the                      CFR 2590.2713A(b) or (c))
                                                    We have submitted a copy of this rule                          Department to resubmit the ICR at the                          Under these final regulations, all
                                                  to OMB for its review of the rule’s                              final rule stage after taking into account                  eligible organizations will have the
                                                  information collection and                                       public comments. OMB assigned OMB                           option of either providing (1) a self-
                                                  recordkeeping requirements. These                                Control Number 1210–0152 to the                             certification (EBSA Form 700) to the
                                                  requirements are not effective until they                        proposed ICR.                                               issuers or third party administrators of
                                                  have been approved by OMB.                                          Although no public comments were                         the plans that would otherwise arrange
                                                                                                                   received in response to the ICRs                            for or provide coverage for the
                                                  E. Paperwork Reduction Act—                                                                                                  contraceptive services or (2) a notice to
                                                  Department of Labor                                              contained in the August 2014 interim
                                                                                                                   final and proposed regulations that                         HHS. For the purpose of estimating
                                                    In accordance with the requirements                                                                                        burdens, the Department is assigning
                                                                                                                   specifically addressed the paperwork
                                                  of the Paperwork Reduction Act of 1995                                                                                       the burden of the self-certification to
                                                                                                                   burden analysis of the information
                                                  (PRA) (44 U.S.C. 3506(c)(2)), the                                                                                            eligible for-profit entities and the
                                                  Department submitted an information                              collections, the comments that were                         burden of notice to HHS to eligible non-
                                                  collection request (ICR) to OMB in                               submitted, and which are described                          profit organizations.
                                                  accordance with 44 U.S.C. 3507(d),                               earlier in this preamble, contained                            The July 2013 final regulations
                                                  contemporaneously with the                                       information relevant to the costs and                       require an eligible organization that
                                                  publication of the interim final                                 administrative burdens attendant to the                     seeks an accommodation to self-certify
                                                  regulation, for OMB’s review under the                           proposals. The Department took into                         that it meets the definition of an eligible
                                                  emergency PRA procedures.74 OMB                                  account the public comments in                              organization using the EBSA Form 700
                                                  approved the ICR on August 27, 2014                              connection with making changes to the                       and provide it directly to each third
                                                  under OMB Control Number 1210–0150                               proposal, analyzing the economic                            party administrator or issuer of the plan
                                                  through February 28, 2015.                                       impact of the proposals, and developing                     that would otherwise arrange for or
                                                  Contemporaneously with the                                       the revised paperwork burden analysis                       provide coverage for the contraceptive
                                                  publication of the emergency ICR, the                            summarized below.                                           services. These final regulations
                                                  Department published a separate                                     In connection with publication of this                   continue to allow eligible organizations
                                                  Federal Register notice informing the                                                                                        to use EBSA Form 700 to notify their
                                                                                                                   final rule, the Department submitted
                                                  public that it intends to request OMB to                                                                                     third party administrators and issuers,
                                                                                                                   ICRs to OMB as a revision to OMB
                                                  extend the approval for 3 years and                                                                                          as set forth in the July 2013 final
                                                                                                                   Control Number 1210–0150 for eligible                       regulations and guidance.
                                                  soliciting comments on the ICR.75 The
                                                                                                                   non-profit organizations and under new                         In response to the public comment
                                                  Department submitted the extension
                                                  request to OMB on February 27, 2015.                             OMB Control Number 1210–0152 for                            solicitation for the ICRs in the August
                                                  OMB approved the ICR extension on                                eligible for-profit organizations and                       2014 proposed regulations, the
                                                  April 14, 2015, which currently is                               received OMB approval for both ICRs.                        Departments received comments that
                                                  scheduled to expire on April 30, 2018.                              A copy of the ICRs may be obtained                       they underestimated the number of
                                                    The Department also submitted an                               by contacting the PRA addressee shown                       closely held for-profit eligible
                                                  ICR to OMB in accordance with 44                                 below or at http://www.RegInfo.gov.                         organizations that may seek the
                                                  U.S.C. 3507(d), for the ICR contained in                         PRA ADDRESSEE: G. Christopher                               accommodation. Some commenters
                                                  the August 2014 proposed regulations                             Cosby, Office of Policy and Research,                       noted that it would be difficult to
                                                  contemporaneously with the                                       U.S. Department of Labor, Employee                          estimate this number. One commenter
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  publication of the proposal that                                 Benefits Security Administration, 200                       estimated that about 1.3 million S-
                                                  solicited public comments on the ICR.                            Constitution Avenue NW., Room N–                            corporations offer health insurance to
                                                  OMB filed a comment regarding the                                5718, Washington, DC 20210.                                 their employees and, based on this data,
                                                  proposed ICR on October 16, 2014,                                                                                            objection rates of 1 percent of S-
                                                                                                                   Telephone: 202–693–8410; Fax: 202–
                                                  stating that it was not approving the ICR                                                                                    corporations would result in 13,000
                                                                                                                   219–4745. These are not toll-free
                                                                                                                                                                               objecting firms, an objection rate of 2
                                                    74 5
                                                                                                                   numbers.                                                    percent would result in 26,000 objecting
                                                           CFR 1320.13.
                                                    75 79   FR 51197 (Aug. 27, 2014).                                                                                          firms and an objection rate of 5 percent


                                             VerDate Sep<11>2014      22:03 Jul 13, 2015      Jkt 235001     PO 00000    Frm 00022   Fmt 4701   Sfmt 4700     E:\FR\FM\14JYR2.SGM        14JYR2
                                                            Case 4:18-cv-00825-O
                                                                 Federal Register / Vol.Document   19-6
                                                                                         80, No. 134       FiledJuly
                                                                                                     / Tuesday,  02/05/19
                                                                                                                     14, 2015 Page
                                                                                                                              / Rules22 of Regulations
                                                                                                                                      and  30 PageID 32141339

                                                  would result in 65,000 objecting firms.                  all notices will be mailed. The                       legal counsel at a cost of $127 per hour,
                                                  However, the Departments have no                         Departments estimate that mailing each                and 5 minutes by a senior executive at
                                                  indication that such large numbers of                    notice will require $0.49 in postage and              a cost of $121 per hour) preparing and
                                                  closely held for-profit entities would                   $0.05 in materials cost (paper and ink)               sending the notice and filing it to meet
                                                  seek the accommodation. The                              and the total postage and materials cost              the recordkeeping requirement.
                                                  Departments also note that the                           for each notice sent via mail will be                 Therefore, the total annual burden for
                                                  definition of a qualifying closely held                  $0.54.                                                preparing and providing the notice to
                                                  for-profit entity adopted in these final                    Based on this estimate of 87 affected              HHS will require approximately 50
                                                  regulations differs from the definition of               entities and the individual burden                    minutes for each eligible organization
                                                  an S-corporation. In the proposed rules,                 estimates of 50 minutes and a cost of                 with an equivalent cost burden of
                                                  based on the number of plaintiffs that                   $53, the Departments estimate the total               approximately $53 for a total hour
                                                  are for-profit employers in recent                       hour burden associated with the ICR to                burden of 102 hours with an equivalent
                                                  litigation objecting on religious grounds                be 72.5 hours with an equivalent cost of              cost of $6,425. As HHS and DOL share
                                                  to the provision of contraceptive                        $4,611. The total paper filing cost                   jurisdiction, they are splitting the hour
                                                  services, the Departments estimated that                 burden for the notices is approximately               burden so each will account for 51
                                                  71 closely held for-profit entities would                $47. The hour burden associated with                  burden hours with an equivalent cost of
                                                  seek the accommodation. In these final                   the ICR is allocated equally between                  $3,213, with a total of 61 respondents.
                                                  regulations, based on updated                            DOL and HHS, because the agencies                       Notices to HHS may be sent
                                                  information, the Departments are                         share jurisdiction of preventive health               electronically at minimal cost or by
                                                  revising the estimate to 87. Even though                 services resulting in an hour burden for              mail. For purposes of this analysis, the
                                                  this may underestimate of the number of                  each agency of 36.25 burden hours at an               Departments assume that all notices will
                                                  eligible closely held for-profit entities                equivalent cost of approximately $2,306               be mailed. It is estimated that mailing
                                                  that will seek the accommodation, this                   and a paper filing cost burden of                     each notice will require $0.49 in postage
                                                  is the best estimate available to the                    approximately $23, with approximately                 and $0.05 in materials cost (paper and
                                                  Departments at this time.                                44 respondents.                                       ink) with a total postage and materials
                                                     For each eligible organization, the                                                                         cost for each notice sent via mail of
                                                                                                           2. ICRs Regarding Notice to HHS (29
                                                  Departments assume that clerical staff                                                                         $0.54. The total cost burden for the
                                                                                                           CFR 2590.2713A(b) or (c))
                                                  will gather and enter the necessary                                                                            notices is approximately $66. As DOL
                                                  information, send the self-certification                    These final regulations provide an                 and HHS share jurisdiction, they are
                                                  to its issuer(s) or third party                          organization seeking to be treated as an              sharing the cost burden equally and
                                                  administrator(s) or the notice to HHS,                   eligible organization under the August                each is attributed $33 of the cost
                                                  and retain a copy for recordkeeping. A                   2014 interim final regulations with an                burden.
                                                  manager and legal counsel will                           alternative process, consistent with the
                                                                                                           Supreme Court’s interim order in                      3. Notice of Availability of Separate
                                                  subsequently review the information,
                                                                                                           Wheaton College, under which an                       Payments for Contraceptive Services (29
                                                  and a senior executive will execute it.
                                                                                                           eligible organization may notify HHS of               CFR 2590.2713A(d))
                                                  It is estimated that an organization will
                                                  need approximately 50 minutes (30                        its religious objection to coverage of all               As required by the July 2013 final
                                                  minutes of clerical labor at a cost of $30               or a subset of contraceptive services.                regulations, a health insurance issuer or
                                                  per hour,76 10 minutes for a manager at                  The eligible organization must maintain               third party administrator providing or
                                                  a cost of $102 per hour,77 5 minutes for                 the notice to HHS in its records. The                 arranging separate payments for
                                                  legal counsel at a cost of $127 per                      burden related to this alternate notice is            contraceptive services for participants
                                                  hour,78 and 5 minutes for a senior                       currently approved under OMB Control                  and beneficiaries (or student enrollees
                                                  executive at a cost of $121 per hour 79)                 Number 1210–0150.                                     and covered dependents) in insured
                                                  to execute the self-certification.                          Based on litigation, the Departments               plans of eligible organizations is
                                                  Therefore, the Departments estimate                      estimate that at least 122 eligible non-              required to provide a written notice to
                                                  that the total one-time burden for                       profit organizations will have the option             plan participants and beneficiaries (or
                                                  preparing and providing the information                  to provide the alternative notice to HHS              student enrollees and covered
                                                  in the self-certification is estimated to                rather than their third party                         dependents) informing them of the
                                                  be approximately $53 for each eligible                   administrators or issuers. Even though                availability of such payments. The
                                                  organization. The certification may be                   this may underestimate the number of                  notice must be separate from but
                                                  electronically transmitted to the issuer                 eligible non-profit organizations that                contemporaneous with (to the extent
                                                  or third party administrator at minimal                  will seek the accommodation, it is the                possible) any application materials
                                                  cost or mailed. For purposes of this                     best estimate available to the                        distributed in connection with
                                                  analysis, the Departments assume that                    Departments at this time. In order to                 enrollment (or re-enrollment) in group
                                                                                                           complete this task, the Departments                   or student coverage of the eligible
                                                     76 Secretaries, Except Legal, Medical, and            assume that clerical staff for each                   organization in any plan year to which
                                                  Executive (43–6014): $16.13(2012 BLS Wage rate)/         eligible organization will gather and                 the accommodation is to apply and will
                                                  0.679(ECEC ratio) *1.2(Overhead Load Factor)             enter the necessary information and
                                                  *1.019(Inflation rate) ¥2(Inflated 2 years from base
                                                                                                                                                                 be provided annually. To satisfy the
                                                  year) = $29.60                                           send the notice. The Departments                      notice requirement, issuers may, but are
                                                     77 Compensation and Benefits Manager (11–3041):       assume that a compensation and                        not required to, use the model language
                                                  $50.92(2012 BLS Wage rate)/0.697(ECEC ratio)             benefits manager and inside legal                     set forth in the July 2013 final
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  *1.35(Overhead Load Factor) *1.019(Inflation rate)       counsel will review the notice and a
                                                  ¥2(Inflated 2 years from base year) = $102.41
                                                                                                                                                                 regulations or substantially similar
                                                     78 Legal Professional (23–1011): $62.93(2012 BLS      senior executive will execute it. The                 language.
                                                  Wage rate)/0.697(ECEC ratio) *1.35(Overhead Load         Departments estimate that an eligible                    As mentioned, the Departments
                                                  Factor) *1.019(Inflation rate) ¥2(Inflated 2 years       organization will spend approximately                 anticipate that at least 122 non-profit
                                                  from base year) = $126.56                                50 minutes (30 minutes of clerical labor              and 87 closely held for-profit entities
                                                     79 Financial Managers (11–3031): $59.26(2012

                                                  BLS Wage rate)/0.689(ECEC ratio) *1.35(Overhead
                                                                                                           at a cost of $30 per hour, 10 minutes for             will seek an accommodation. It is
                                                  Load Factor) *1.019(Inflation rate) ¥2(Inflated 2        a compensation and benefits manager at                unknown how many issuers or third
                                                  years from base year) = $120.57                          a cost of $102 per hour, 5 minutes for                party administrators provide health


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00023   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                  41340 Case 4:18-cv-00825-O
                                                             Federal Register / Vol.Document   19-6
                                                                                     80, No. 134       FiledJuly
                                                                                                 / Tuesday,  02/05/19
                                                                                                                 14, 2015 Page
                                                                                                                          / Rules23 of Regulations
                                                                                                                                  and  30 PageID 322

                                                  insurance coverage or services in                        (1) a proprietary firm meeting the size               large employers; only about 13.3 percent
                                                  connection with health plans of eligible                 standards of the Small Business                       of employers with less than 100
                                                  organizations, but that for the purposes                 Administration (SBA), (2) a non-profit                employees that offer a group health plan
                                                  of the analysis, the Departments assume                  organization that is not dominant in its              have a self-funded plan.81
                                                  at least 209 do. The Departments                         field, or (3) a small government                        With respect to contraceptive
                                                  assume that each issuer or third party                   jurisdiction with a population of less                coverage, some eligible organizations
                                                  administrator will need approximately                    than 50,000 (states and individuals are               that seek the accommodation may be
                                                  one hour of clerical labor (at $30 per                   not included in the definition of ‘‘small             small entities and will incur costs to
                                                  hour) and 15 minutes of management                       entity’’). The Departments use as their               provide the self-certification to issuers
                                                  review (at $102 per hour) to prepare the                 measure of significant economic impact                or third party administrators or notice to
                                                  notices. Therefore, the Departments                      on a substantial number of small entities             HHS. However, the related
                                                  estimate that the total burden for each                  a change in revenues of more than 3                   administrative costs are expected to be
                                                  issuer or third party administrator to                   percent to 5 percent.                                 minimal.
                                                  prepare notices will be 1.25 hours with                     As discussed in the Web Portal                       Third party administrators for self-
                                                  an equivalent cost of approximately $56.                 interim final rule with comment period                insured group health plans established
                                                  The total burden for all issuers or third                published on May 5, 2010 (75 FR                       or maintained by eligible organizations
                                                  party administrators will be 261.25                      24481), HHS examined the health                       will incur administrative costs to send
                                                  hours, with an equivalent cost of                        insurance industry in depth in the                    notices to enrollees and arrange for
                                                  $11,600. The cost burden associated                      Regulatory Impact Analysis we prepared                separate payments for contraceptive
                                                  with this ICR is allocated equally                       for the proposed rule on establishment                services. It is unknown how many third
                                                  between DOL and HHS, because the                         of the Medicare Advantage program (69                 party administrators impacted by this
                                                  agencies share jurisdiction under the                    FR 46866, August 3, 2004). In that                    requirement have revenues below the
                                                  provision. Therefore, the hour burden                    analysis it was determined that there                 size thresholds for ‘‘small’’ business
                                                  for each is 130.63 burden hours with an                  were few, if any, insurance firms                     established by the SBA (currently $32.5
                                                  equivalent cost of $5,800 for                            underwriting comprehensive health                     million for third party administrators).
                                                  approximately 105 respondents.                           insurance policies (in contrast, for                  However, a third party administrator
                                                                                                           example, to travel insurance policies or              can make arrangements with an issuer
                                                  4. Letter to HHS Regarding Ownership                     dental discount policies) that fell below
                                                  Structure (29 CFR 2590.2713A(a)(4)(v))                                                                         offering coverage through an FFE to
                                                                                                           the size thresholds for ‘‘small’’ business            obtain reimbursement for the third party
                                                     To assist potentially eligible for-profit             established by the SBA (currently $38.5               administrator’s costs.
                                                  entities seeking further information                     million in annual receipts for health
                                                  regarding whether they qualify for the                   insurance issuers).80 In addition,                    G. Federalism Statement—Department
                                                  accommodation, an entity may send a                      analysis of data from Medical Loss Ratio              of Labor and Department of Health and
                                                  letter describing its ownership structure                annual report submissions for the 2013                Human Services
                                                  to HHS at accommodation@                                 reporting year was used to develop an                    Executive Order 13132 outlines
                                                  cms.hhs.gov. However, an entity is not                   estimate of the number of small entities              fundamental principles of federalism,
                                                  required to avail itself of this process in              that offer comprehensive major medical                and requires the adherence to specific
                                                  order to qualify as a closely held for-                  coverage. It is estimated that 141 out of             criteria by federal agencies in the
                                                  profit entity.                                           500 issuers of health insurance coverage              process of their formulation and
                                                     As stated earlier in the preamble, the                nationwide had total premium revenue                  implementation of policies that have
                                                  Departments believe that the definition                  of $38.5 million or less. This estimate               ‘‘substantial direct effects’’ on the states,
                                                  adopted in these regulations includes                    may overstate the actual number of                    the relationship between the national
                                                  the for-profit entities that are likely to               small health insurance companies that                 government and states, or on the
                                                  have religious objections to providing                   would be affected, since 77 percent of                distribution of power and
                                                  contraceptive coverage. In addition, it                  these small companies belong to larger                responsibilities among the various
                                                  appears based on available information                   holding groups, and many if not all of                levels of government. In the
                                                  that the definition adopted in these final               these small companies are likely to have              Departments’ view, these final
                                                  regulations includes all of the for-profit               non-health lines of business that would               regulations have federalism
                                                  entities that have, as of the date of                    result in their revenues exceeding $38.5              implications, but the federalism
                                                  issuance of these regulations,                           million. For these reasons, the
                                                                                                                                                                 implications are substantially mitigated
                                                  challenged the contraceptive coverage                    Departments expect that these final
                                                                                                                                                                 because, with respect to health
                                                  requirement in court. Therefore, the                     regulations will not affect a significant
                                                                                                                                                                 insurance issuers, 45 states are either
                                                  Departments anticipate that fewer than                   number of small issuers.
                                                                                                              The provisions of these final                      enforcing the requirements related to
                                                  10 entities will submit a letter to HHS.
                                                                                                           regulations affect small employers with               coverage of specified preventive
                                                  Under 5 CFR 1320.3(c)(4), this provision
                                                                                                           self-insured group health plans by                    services (including contraception)
                                                  is not subject to the PRA as it will affect
                                                                                                           requiring them to include coverage                    without cost sharing pursuant to state
                                                  fewer than 10 entities in a 12-month
                                                                                                           under their group health plans for                    law or otherwise are working
                                                  period.
                                                                                                           recommended preventive services                       collaboratively with HHS to ensure that
                                                  F. Regulatory Flexibility Act—                           without cost sharing. However, small                  issuers meet these standards. In five
                                                  Department of Labor and Department of                    employers also benefit from having                    states, HHS ensures that issuers comply
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  Health and Human Services                                healthier employees and reduced                       with these requirements. Therefore, the
                                                    The Regulatory Flexibility Act (RFA)                   absenteeism. Small employers are less                 final regulations are not likely to require
                                                  requires agencies that issue a rule to                   likely to be self-insured compared to                 substantial additional oversight of states
                                                  analyze options for regulatory relief of                                                                       by HHS.
                                                  small businesses if a rule has a                           80 ‘‘Table of Small Business Size Standards
                                                                                                                                                                   81 Source: Agency for Healthcare Research and
                                                  significant impact on a substantial                      Matched To North American Industry Classification
                                                                                                           System Codes,’’ effective July 14, 2014, U.S. Small   Quality, Center for Financing, Access and Cost
                                                  number of small entities. The RFA                        Business Administration, available at http://         Trends. 2013 Medical Expenditure Panel Survey-
                                                  generally defines a ‘‘small entity’’ as—                 www.sba.gov.                                          Insurance Component.



                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00024   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                           Case 4:18-cv-00825-O
                                                                Federal Register / Vol.Document   19-6
                                                                                        80, No. 134       FiledJuly
                                                                                                    / Tuesday,  02/05/19
                                                                                                                    14, 2015 Page
                                                                                                                             / Rules24 of Regulations
                                                                                                                                     and  30 PageID 32341341

                                                     In general, section 514 of ERISA                      that agencies examine closely any                     been transmitted to Congress and the
                                                  provides that state laws are superseded                  policies that may have federalism                     Comptroller General for review.
                                                  to the extent that they relate to any                    implications or limit the policymaking
                                                  covered employee benefit plan, and                       discretion of states, the Departments                 IV. Statutory Authority
                                                  preserves state laws that regulate                       have engaged in numerous efforts to                     The Department of the Treasury
                                                  insurance, banking, or securities. ERISA                 consult and work cooperatively with                   regulations are adopted pursuant to the
                                                  also prohibits states from regulating a                  affected state and local officials.                   authority contained in sections 7805
                                                  covered plan as an insurance or                             In conclusion, throughout the process              and 9833 of the Code.
                                                  investment company or bank. The                          of developing these final regulations, to
                                                  Health Insurance Portability and                         the extent feasible within the specific                 The Department of Labor regulations
                                                  Accountability Act of 1996 (HIPAA)                       preemption provisions of ERISA and the                are adopted pursuant to the authority
                                                  added a new preemption provision to                      PHS Act, the Departments have                         contained in 29 U.S.C. 1002(16), 1027,
                                                  ERISA (as well as to the PHS Act)                        attempted to balance states’ interests in             1059, 1135, 1161–1168, 1169, 1181–
                                                  narrowly preempting state requirements                   regulating health insurance coverage                  1183, 1181 note, 1185, 1185a, 1185b,
                                                  on group health insurance coverage.                      and health insurance issuers, and the                 1185d, 1191, 1191a, 1191b, and 1191c;
                                                  States may continue to apply state law                   rights of individuals intended to be                  sec. 101(g), Public Law 104–191, 110
                                                  requirements but not to the extent that                  protected in the PHS Act, ERISA, and                  Stat. 1936; sec. 401(b), Public Law 105–
                                                  such requirements prevent the                            the Code.                                             200, 112 Stat. 645 (42 U.S.C. 651 note);
                                                  application of the federal requirement                                                                         sec. 512(d), Public Law 110–343, 122
                                                  that group health insurance coverage                     H. Unfunded Mandates Reform Act
                                                                                                                                                                 Stat. 3881; sec. 1001, 1201, and 1562(e),
                                                  provided in connection with certain                         Section 202 of the Unfunded                        Public Law 111–148, 124 Stat. 119, as
                                                  group health plans (or student health                    Mandates Reform Act (UMRA) of 1995                    amended by Public Law 111–152, 124
                                                  insurance issuers) provide coverage for                  requires that agencies assess anticipated             Stat. 1029; Secretary of Labor’s Order 1–
                                                  specified preventive services without                    costs and benefits before issuing any
                                                  cost sharing. HIPAA’s Conference                                                                               2011, 77 FR 1088 (Jan. 9, 2012).
                                                                                                           final rule that includes a Federal
                                                  Report states that the conferees intended                mandate that could result in                            The Department of Health and Human
                                                  the narrowest preemption of state laws                   expenditure in any one year by state,                 Services regulations are adopted
                                                  with regard to health insurance issuers                  local or tribal governments, in the                   pursuant to the authority contained in
                                                  (H.R. Conf. Rep. No. 104–736, 104th                      aggregate, or by the private sector, of               sections 2701 through 2763, 2791, and
                                                  Cong. 2d Session 205, 1996). State                       $100 million in 1995 dollars, updated                 2792 of the PHS Act (42 U.S.C. 300gg
                                                  insurance laws that are more stringent                   annually for inflation. In 2015, that                 through 300gg-63, 300gg-91, and 300gg-
                                                  than the federal requirement are                         threshold level is approximately $144                 92), as amended; and Title I of the
                                                  unlikely to ‘‘prevent the application of’’               million.                                              Affordable Care Act, sections 1301–
                                                  the preventive services coverage                                                                               1304, 1311–1312, 1321–1322, 1324,
                                                                                                              UMRA does not address the total cost
                                                  provision, and therefore are unlikely to                                                                       1334, 1342–1343, 1401–1402, and 1412,
                                                                                                           of a regulatory action. Rather, it focuses
                                                  be preempted. Accordingly, states have                                                                         Public Law 111–148, 124 Stat. 119 (42
                                                  significant latitude to impose                           on certain categories of cost, mainly
                                                                                                           those ‘‘Federal mandate’’ costs resulting             U.S.C. 18021–18024, 18031–18032,
                                                  requirements on health insurance
                                                                                                           from—(1) imposing enforceable duties                  18041–18042, 18044, 18054, 18061,
                                                  issuers that are more restrictive than
                                                  those in federal law.                                    on state, local, or tribal governments, or            18063, 18071, 18082, 26 U.S.C. 36B, and
                                                     Guidance conveying this                               on the private sector; or (2) increasing              31 U.S.C. 9701).
                                                  interpretation was published in the                      the stringency of conditions in, or
                                                                                                           decreasing the funding of, state, local, or           List of Subjects
                                                  Federal Register on April 8, 1997 (62 FR
                                                  16904) and December 30, 2004 (69 FR                      tribal governments under entitlement                  26 CFR Part 54
                                                  78720), and these final regulations                      programs. These final regulations
                                                  implement the preventive services                        include no mandates on state, local, or                 Excise taxes, Health care, Health
                                                  coverage provision’s minimum                             tribal governments. Health insurance                  insurance, Pensions, Reporting and
                                                  standards and do not significantly                       issuers, third party administrators and               recordkeeping requirements.
                                                  reduce the discretion given to states                    eligible organizations would incur costs
                                                                                                           to comply with the provisions of these                29 CFR Part 2510
                                                  under the statutory scheme.
                                                     The PHS Act provides that states may                  final regulations. However, consistent                   Employee benefit plans, Pensions.
                                                  enforce the provisions of title XXVII of                 with policy embodied in UMRA, these
                                                  the PHS Act as they pertain to issuers,                  final regulations have been designed to               29 CFR Part 2590
                                                  but that the Secretary of HHS will                       be the least burdensome alternative
                                                                                                           while achieving the objectives of the                   Continuation coverage, Disclosure,
                                                  enforce any provisions that a state does
                                                                                                           Affordable Care Act.                                  Employee benefit plans, Group health
                                                  not have authority to enforce or that a
                                                  state has failed to substantially enforce.                                                                     plans, Health care, Health insurance,
                                                                                                           I. Congressional Review Act                           Medical child support, Reporting and
                                                  When exercising its responsibility to
                                                  enforce provisions of the PHS Act, HHS                     These final rules are subject to the                recordkeeping requirements.
                                                  works cooperatively with the state to                    Congressional Review Act provisions of                45 CFR Part 147
                                                  address the state’s concerns and avoid                   the Small Business Regulatory
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  conflicts with the state’s exercise of its               Enforcement Fairness Act of 1996 (5                     Health care, Health insurance,
                                                  authority. HHS has developed                             U.S.C. 801 et seq.), which specifies that             Reporting and recordkeeping
                                                  procedures to implement its                              before a rule can take effect, the federal            requirements, State regulation of health
                                                  enforcement responsibilities, and to                     agency promulgating the rule shall                    insurance.
                                                  afford states the maximum opportunity                    submit to each House of the Congress
                                                  to enforce the PHS Act’s requirements                    and to the Comptroller General a report
                                                  in the first instance. In compliance with                containing a copy of the rule along with
                                                  Executive Order 13132’s requirement                      other specified information, and have


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00025   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                  41342 Case 4:18-cv-00825-O
                                                             Federal Register / Vol.Document   19-6
                                                                                     80, No. 134       FiledJuly
                                                                                                 / Tuesday,  02/05/19
                                                                                                                 14, 2015 Page
                                                                                                                          / Rules25 of Regulations
                                                                                                                                  and  30 PageID 324

                                                    Approved: July 8, 2015.                                for Disease Control and Prevention, and               recommendations under paragraph (a)(1) of
                                                  John Dalrymple,                                          a recommendation is considered to be                  this section, the plan is not prohibited from
                                                                                                           for routine use if it is listed on the                imposing cost-sharing requirements with
                                                  Deputy Commissioner for Services and
                                                                                                                                                                 respect to the treatment.
                                                  Enforcement, Internal Revenue Service.                   Immunization Schedules of the Centers                   Example 3. (i) Facts. An individual
                                                    Approved: July 8, 2015.                                for Disease Control and Prevention);                  covered by a group health plan visits an in-
                                                  Mark J. Mazur,                                              (iii) With respect to infants, children,           network health care provider to discuss
                                                  Assistant Secretary of the Treasury (Tax                 and adolescents, evidence-informed                    recurring abdominal pain. During the visit,
                                                  Policy).                                                 preventive care and screenings provided               the individual has a blood pressure
                                                    Signed this 7th day of May 2015.                       for in comprehensive guidelines                       screening, which has in effect a rating of A
                                                                                                           supported by the Health Resources and                 or B in the current recommendations of the
                                                  Phyllis C. Borzi,                                                                                              United States Preventive Services Task Force
                                                                                                           Services Administration; and
                                                  Assistant Secretary, Employee Benefits                                                                         with respect to the individual. The provider
                                                  Security Administration, Department of                   *       *     *     *     *                           bills the plan for an office visit.
                                                  Labor.                                                      (2) Office visits—(i) If an item or                  (ii) Conclusion. In this Example 3, the
                                                    Dated: May 7, 2015.                                    service described in paragraph (a)(1) of              blood pressure screening is provided as part
                                                                                                           this section is billed separately (or is              of an office visit for which the primary
                                                  Andrew M. Slavitt,
                                                                                                           tracked as individual encounter data                  purpose was not to deliver items or services
                                                  Acting Administrator, Centers for Medicare                                                                     described in paragraph (a)(1) of this section.
                                                                                                           separately) from an office visit, then a
                                                  & Medicaid Services.                                                                                           Therefore, the plan may impose a cost-
                                                                                                           plan or issuer may impose cost-sharing
                                                    Approved: May 20, 2015.                                                                                      sharing requirement for the office visit
                                                                                                           requirements with respect to the office
                                                  Sylvia M. Burwell,                                                                                             charge.
                                                                                                           visit.                                                  Example 4. (i) Facts. A child covered by
                                                  Secretary, Department of Health and Human                   (ii) If an item or service described in
                                                  Services.                                                                                                      a group health plan visits an in-network
                                                                                                           paragraph (a)(1) of this section is not               pediatrician to receive an annual physical
                                                  DEPARTMENT OF THE TREASURY                               billed separately (or is not tracked as               exam described as part of the comprehensive
                                                                                                           individual encounter data separately)                 guidelines supported by the Health
                                                  Internal Revenue Service                                 from an office visit and the primary                  Resources and Services Administration.
                                                  26 CFR Chapter I                                         purpose of the office visit is the delivery           During the office visit, the child receives
                                                                                                           of such an item or service, then a plan               additional items and services that are not
                                                    Accordingly, 26 CFR part 54 is                                                                               described in the comprehensive guidelines
                                                  amended as follows:                                      or issuer may not impose cost-sharing
                                                                                                                                                                 supported by the Health Resources and
                                                                                                           requirements with respect to the office               Services Administration, nor otherwise
                                                  PART 54—PENSION EXCISE TAXES                             visit.                                                described in paragraph (a)(1) of this section.
                                                                                                              (iii) If an item or service described in           The provider bills the plan for an office visit.
                                                  ■ Paragraph 1. The authority citation                    paragraph (a)(1) of this section is not                 (ii) Conclusion. In this Example 4, the
                                                  for part 54 continues to read in part as                 billed separately (or is not tracked as               service was not billed as a separate charge
                                                  follows:                                                 individual encounter data separately)                 and was billed as part of an office visit.
                                                                                                           from an office visit and the primary                  Moreover, the primary purpose for the visit
                                                      Authority: 26 U.S.C. 7805 * * *                                                                            was to deliver items and services described
                                                                                                           purpose of the office visit is not the
                                                  *      *      *     *      *                             delivery of such an item or service, then             as part of the comprehensive guidelines
                                                     Section 54.9815–2713 also issued                                                                            supported by the Health Resources and
                                                                                                           a plan or issuer may impose cost-                     Services Administration. Therefore, the plan
                                                  under 26 U.S.C. 9833;
                                                                                                           sharing requirements with respect to the              may not impose a cost-sharing requirement
                                                  ■ Par.2. Section 54.9815–2713 is                         office visit.                                         with respect to the office visit.
                                                  amended by adding paragraphs (a)(1)(i),                     (iv) The rules of this paragraph (a)(2)
                                                  (ii), and (iii), and revising paragraphs                 are illustrated by the following                         (3) Out-of-network providers. (i)
                                                  (a)(2), (3), (4), and (5), (b), and (c) to read          examples:                                             Subject to paragraph (a)(3)(ii) of this
                                                  as follows:                                                                                                    section, nothing in this section requires
                                                                                                              Example 1. (i) Facts. An individual                a plan or issuer that has a network of
                                                  § 54.9815–2713 Coverage of preventive                    covered by a group health plan visits an in-          providers to provide benefits for items
                                                  health services.                                         network health care provider. While visiting
                                                                                                           the provider, the individual is screened for          or services described in paragraph (a)(1)
                                                    (a) * * *                                              cholesterol abnormalities, which has in effect        of this section that are delivered by an
                                                    (1) * * *                                              a rating of A or B in the current                     out-of-network provider. Moreover,
                                                    (i) Evidence-based items or services                   recommendations of the United States                  nothing in this section precludes a plan
                                                  that have in effect a rating of A or B in                Preventive Services Task Force with respect           or issuer that has a network of providers
                                                  the current recommendations of the                       to the individual. The provider bills the plan        from imposing cost-sharing
                                                  United States Preventive Services Task                   for an office visit and for the laboratory work       requirements for items or services
                                                  Force with respect to the individual                     of the cholesterol screening test.                    described in paragraph (a)(1) of this
                                                  involved (except as otherwise provided                      (ii) Conclusion. In this Example 1, the plan
                                                                                                           may not impose any cost-sharing                       section that are delivered by an out-of-
                                                  in paragraph (c) of this section);                       requirements with respect to the separately-          network provider.
                                                    (ii) Immunizations for routine use in                  billed laboratory work of the cholesterol                (ii) If a plan or issuer does not have
                                                  children, adolescents, and adults that                   screening test. Because the office visit is           in its network a provider who can
                                                  have in effect a recommendation from                     billed separately from the cholesterol                provide an item or service described in
                                                  the Advisory Committee on                                screening test, the plan may impose cost-             paragraph (a)(1) of this section, the plan
                                                  Immunization Practices of the Centers                    sharing requirements for the office visit.            or issuer must cover the item or service
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  for Disease Control and Prevention with                     Example 2. (i) Facts. Same facts as                when performed by an out-of-network
                                                  respect to the individual involved (for                  Example 1 of this section. As the result of the       provider, and may not impose cost-
                                                                                                           screening, the individual is diagnosed with
                                                  this purpose, a recommendation from                                                                            sharing with respect to the item or
                                                                                                           hyperlipidemia and is prescribed a course of
                                                  the Advisory Committee on                                treatment that is not included in the                 service.
                                                  Immunization Practices of the Centers                    recommendations under paragraph (a)(1) of                (4) Reasonable medical management.
                                                  for Disease Control and Prevention is                    this section.                                         Nothing prevents a plan or issuer from
                                                  considered in effect after it has been                      (ii) Conclusion. In this Example 2, because        using reasonable medical management
                                                  adopted by the Director of the Centers                   the treatment is not included in the                  techniques to determine the frequency,


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00026   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                           Case 4:18-cv-00825-O
                                                                Federal Register / Vol.Document   19-6
                                                                                        80, No. 134       FiledJuly
                                                                                                    / Tuesday,  02/05/19
                                                                                                                    14, 2015 Page
                                                                                                                             / Rules26 of Regulations
                                                                                                                                     and  30 PageID 32541343

                                                  method, treatment, or setting for an item                services through the last day of the plan                (4) A closely held for-profit entity is
                                                  or service described in paragraph (a)(1)                 year.                                                 an entity that—
                                                  of this section to the extent not specified                 (c) Recommendations not current. For                  (i) Is not a nonprofit entity;
                                                  in the relevant recommendation or                        purposes of paragraph (a)(1)(i) of this                  (ii) Has no publicly traded ownership
                                                  guideline. To the extent not specified in                section, and for purposes of any other                interests, (for this purpose, a publicly
                                                  a recommendation or guideline, a plan                    provision of law, recommendations of                  traded ownership interest is any class of
                                                  or issuer may rely on the relevant                       the United States Preventive Services                 common equity securities required to be
                                                  clinical evidence base and established                   Task Force regarding breast cancer                    registered under section 12 of the
                                                  reasonable medical management                            screening, mammography, and                           Securities Exchange Act of 1934); and
                                                  techniques to determine the frequency,                   prevention issued in or around                           (iii) Has more than 50 percent of the
                                                  method, treatment, or setting for                        November 2009 are not considered to be                value of its ownership interest owned
                                                  coverage of a recommended preventive                     current.                                              directly or indirectly by five or fewer
                                                  health service.                                          ■ Par. 3. Section 54.9815–2713A is
                                                     (5) Services not described. Nothing in                                                                      individuals, or has an ownership
                                                                                                           amended by revising paragraphs (a), (b),              structure that is substantially similar
                                                  this section prohibits a plan or issuer
                                                                                                           (c)(1), and (c)(2)(i) introductory text to            thereto, as of the date of the entity’s self-
                                                  from providing coverage for items and
                                                                                                           read as follows:                                      certification or notice described in
                                                  services in addition to those
                                                  recommended by the United States                                                                               paragraph (b) or (c) of this section.
                                                                                                           § 54.9815–2713A Accommodations in
                                                  Preventive Services Task Force or the                    connection with coverage of preventive                   (iv) For the purpose of the calculation
                                                  Advisory Committee on Immunization                       health services.                                      in paragraph (a)(4)(iii) of this section,
                                                  Practices of the Centers for Disease                        (a) Eligible organizations. An eligible            the following rules apply:
                                                  Control and Prevention, or provided for                  organization is an organization that                     (A) Ownership interests owned by a
                                                  by guidelines supported by the Health                    meets the criteria of paragraphs (a)(1)               corporation, partnership, estate, or trust
                                                  Resources and Services Administration,                   through (3) of this section.                          are considered owned proportionately
                                                  or from denying coverage for items and                      (1) The organization opposes                       by such entity’s shareholders, partners,
                                                  services that are not recommended by                     providing coverage for some or all of                 or beneficiaries. Ownership interests
                                                  that task force or that advisory                         any contraceptive items or services                   owned by a nonprofit entity are
                                                  committee, or under those guidelines. A                  required to be covered under § 54.9815–               considered owned by a single owner.
                                                  plan or issuer may impose cost-sharing                   2713(a)(1)(iv) on account of religious                   (B) An individual is considered to
                                                  requirements for a treatment not                         objections.                                           own the ownership interests owned,
                                                  described in paragraph (a)(1) of this                                                                          directly or indirectly, by or for his or her
                                                                                                              (2)(i) The organization is organized
                                                  section, even if the treatment results                                                                         family. Family includes only brothers
                                                                                                           and operates as a nonprofit entity and
                                                  from an item or service described in                                                                           and sisters (including half-brothers and
                                                                                                           holds itself out as a religious
                                                  paragraph (a)(1) of this section.                                                                              half-sisters), a spouse, ancestors, and
                                                     (b) Timing—(1) In general. A plan or                  organization; or
                                                                                                              (ii) The organization is organized and             lineal descendants.
                                                  issuer must provide coverage pursuant                                                                             (C) If a person holds an option to
                                                  to paragraph (a)(1) of this section for                  operates as a closely held for-profit
                                                                                                           entity, as defined in paragraph (a)(4) of             purchase ownership interests, he or she
                                                  plan years that begin on or after                                                                              is considered to be the owner of those
                                                  September 23, 2010, or, if later, for plan               this section, and the organization’s
                                                                                                           highest governing body (such as its                   ownership interests.
                                                  years that begin on or after the date that
                                                  is one year after the date the                           board of directors, board of trustees, or                (v) A for profit entity that seeks
                                                  recommendation or guideline is issued.                   owners, if managed directly by its                    further information regarding whether it
                                                     (2) Changes in recommendations or                     owners) has adopted a resolution or                   qualifies for the accommodation
                                                  guidelines. (i) A plan or issuer that is                 similar action, under the organization’s              described in this section may send a
                                                  required to provide coverage for any                     applicable rules of governance and                    letter describing its ownership structure
                                                  items and services specified in any                      consistent with state law, establishing               to the Department of Health and Human
                                                  recommendation or guideline described                    that it objects to covering some or all of            Services. An entity must submit the
                                                  in paragraph (a)(1) of this section on the               the contraceptive services on account of              letter in the manner described by the
                                                  first day of a plan year must provide                    the owner’s sincerely held religious                  Department of Health and Human
                                                  coverage through the last day of the plan                beliefs.                                              Services. If the entity does not receive
                                                  year, even if the recommendation or                         (3) The organization must self-certify             a response from the Department of
                                                  guideline changes is or is no longer                     in the form and manner specified by the               Health and Human Services to a
                                                  described in paragraph (a)(1) of this                    Secretary of Labor or provide notice to               properly submitted letter describing the
                                                  section, during the plan year.                           the Secretary of Health and Human                     entity’s current ownership structure
                                                     (ii) Notwithstanding paragraph                        Services as described in paragraph (b) or             within 60 calendar days, as long as the
                                                  (b)(2)(i) of this section, to the extent a               (c) of this section. The organization                 entity maintains that structure it will be
                                                  recommendation or guideline described                    must make such self-certification or                  considered to meet the requirement set
                                                  in paragraph (a)(1)(i) of this section that              notice available for examination upon                 forth in paragraph (a)(4)(iii) of this
                                                  was in effect on the first day of a plan                 request by the first day of the first plan            section.
                                                  year is downgraded to a ‘‘D’’ rating, or                 year to which the accommodation in                       (b) Contraceptive coverage—self-
                                                  any item or service associated with any                  paragraph (b) or (c) of this section                  insured group health plans. (1) A group
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  recommendation or guideline specified                    applies. The self-certification or notice             health plan established or maintained
                                                  in paragraph (a)(1) of this section is                   must be executed by a person                          by an eligible organization that provides
                                                  subject to a safety recall or is otherwise               authorized to make the certification or               benefits on a self-insured basis complies
                                                  determined to pose a significant safety                  notice on behalf of the organization, and             for one or more plan years with any
                                                  concern by a federal agency authorized                   must be maintained in a manner                        requirement under § 54.9815–
                                                  to regulate the item or service during a                 consistent with the record retention                  2713(a)(1)(iv) to provide contraceptive
                                                  plan year, there is no requirement under                 requirements under section 107 of                     coverage if all of the requirements of
                                                  this section to cover these items and                    ERISA.                                                this paragraph (b)(1) are satisfied:


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00027   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                  41344 Case 4:18-cv-00825-O
                                                             Federal Register / Vol.Document   19-6
                                                                                     80, No. 134       FiledJuly
                                                                                                 / Tuesday,  02/05/19
                                                                                                                 14, 2015 Page
                                                                                                                          / Rules27 of Regulations
                                                                                                                                  and  30 PageID 326

                                                     (i) The eligible organization or its plan                (i) Provide payments for contraceptive             the basis on which it qualifies for an
                                                  contracts with one or more third party                   services for plan participants and                    accommodation; its objection based on
                                                  administrators.                                          beneficiaries without imposing any cost-              its sincerely held religious beliefs to
                                                     (ii) The eligible organization provides               sharing requirements (such as a                       coverage of some or all contraceptive
                                                  either a copy of the self-certification to               copayment, coinsurance, or a                          services, as applicable (including an
                                                  each third party administrator or a                      deductible), or imposing a premium,                   identification of the subset of
                                                  notice to the Secretary of Health and                    fee, or other charge, or any portion                  contraceptive services to which
                                                  Human Services that it is an eligible                    thereof, directly or indirectly, on the               coverage the eligible organization
                                                  organization and of its religious                        eligible organization, the group health               objects, if applicable); the plan name
                                                  objection to coverage of all or a subset                 plan, or plan participants or                         and type (that is, whether it is a student
                                                  of contraceptive services.                               beneficiaries; or                                     health insurance plan within the
                                                     (A) When a copy of the self-                             (ii) Arrange for an issuer or other                meaning of 45 CFR 147.145(a) or a
                                                  certification is provided directly to a                  entity to provide payments for                        church plan within the meaning of
                                                  third party administrator, such self-                    contraceptive services for plan                       ERISA section 3(33)); and the name and
                                                  certification must include notice that                   participants and beneficiaries without                contact information for any of the plan’s
                                                  obligations of the third party                           imposing any cost-sharing requirements                third party administrators and health
                                                  administrator are set forth in 29 CFR                    (such as a copayment, coinsurance, or a               insurance issuers. If there is a change in
                                                  2510.3–16 and this section.                              deductible), or imposing a premium,                   any of the information required to be
                                                     (B) When a notice is provided to the                  fee, or other charge, or any portion                  included in the notice, the organization
                                                  Secretary of Health and Human                            thereof, directly or indirectly, on the               must provide updated information to
                                                  Services, the notice must include the                    eligible organization, the group health               the Secretary of Health and Human
                                                  name of the eligible organization and                    plan, or plan participants or                         Services. The Department of Health and
                                                  the basis on which it qualifies for an                   beneficiaries.                                        Human Services will send a separate
                                                                                                              (3) If a third party administrator                 notification to each of the plan’s health
                                                  accommodation; its objection based on
                                                                                                           provides or arranges payments for                     insurance issuers informing the issuer
                                                  sincerely held religious beliefs to
                                                                                                           contraceptive services in accordance                  that the Secretary of Health and Human
                                                  coverage of some or all contraceptive                    with either paragraph (b)(2)(i) or (ii) of
                                                  services (including an identification of                                                                       Services has received a notice under
                                                                                                           this section, the costs of providing or               paragraph (c)(1) of this section and
                                                  the subset of contraceptive services to                  arranging such payments may be
                                                  which coverage the eligible organization                                                                       describing the obligations of the issuer
                                                                                                           reimbursed through an adjustment to                   under this section.
                                                  objects, if applicable); the plan name                   the Federally-facilitated Exchange user
                                                  and type (that is, whether it is a student                                                                        (2) * * *
                                                                                                           fee for a participating issuer pursuant to               (i) A group health insurance issuer
                                                  health insurance plan within the                         45 CFR 156.50(d).
                                                  meaning of 45 CFR 147.145(a) or a                                                                              that receives a copy of the self-
                                                                                                              (4) A third party administrator may                certification or notification described in
                                                  church plan within the meaning of                        not require any documentation other
                                                  ERISA section 3(33)); and the name and                                                                         paragraph (c)(1)(ii) of this section with
                                                                                                           than a copy of the self-certification from            respect to a group health plan
                                                  contact information for any of the plan’s                the eligible organization or notification
                                                  third party administrators and health                                                                          established or maintained by an eligible
                                                                                                           from the Department of Labor described                organization in connection with which
                                                  insurance issuers. If there is a change in               in paragraph (b)(1)(ii) of this section.
                                                  any of the information required to be                                                                          the issuer would otherwise provide
                                                                                                              (c) * * *                                          contraceptive coverage under § 54.9815–
                                                  included in the notice, the organization                    (1) General rule. A group health plan
                                                  must provide updated information to                                                                            2713(a)(1)(iv) must—
                                                                                                           established or maintained by an eligible
                                                  the Secretary of Health and Human                        organization that provides benefits                   *      *     *    *     *
                                                  Services. The Department of Labor                        through one or more group health                      § 54.9815–2713AT    [REMOVED]
                                                  (working with the Department of Health                   insurance issuers complies for one or
                                                  and Human Services), will send a                         more plan years with any requirement                  ■ Par. 4. Section 54.9815–2713AT is
                                                  separate notification to each of the                     under § 54.9815–2713(a)(1)(iv) to                     removed.
                                                  plan’s third party administrators                        provide contraceptive coverage if the                 § 54.9815–2713T    [REMOVED]
                                                  informing the third party administrator                  eligible organization or group health
                                                  that the Secretary of Health and Human                   plan provides either a copy of the self-              ■ Par. 5. Section 54.9815–2713T is
                                                  Services has received a notice under                     certification to each issuer providing                removed.
                                                  paragraph (b)(1)(ii) of this section and                 coverage in connection with the plan or               DEPARTMENT OF LABOR
                                                  describing the obligations of the third                  a notice to the Secretary of Health and
                                                  party administrator under 29 CFR                                                                               Employee Benefits Security
                                                                                                           Human Services that it is an eligible
                                                  2510.3–16 and this section.                                                                                    Administration
                                                                                                           organization and of its religious
                                                     (2) If a third party administrator                    objection to coverage for all or a subset               For the reasons stated in the
                                                  receives a copy of the self-certification                of contraceptive services.                            preamble, under the authority contained
                                                  from an eligible organization or a                          (i) When a copy of the self-                       in 29 U.S.C. 1002(16), 1027, 1059, 1135,
                                                  notification from the Department of                      certification is provided directly to an              1161–1168, 1169, 1181–1183, 1181 note,
                                                  Labor, as described in paragraph                         issuer, the issuer has sole responsibility            1185, 1185a, 1185b, 1185d, 1191, 1191a,
                                                  (b)(1)(ii) of this section, and agrees to                for providing such coverage in                        1191b, and 1191c; sec. 101(g), Pub. L.
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  enter into or remain in a contractual                    accordance with § 54.9815–2713. An                    104–191, 110 Stat. 1936; sec. 401(b),
                                                  relationship with the eligible                           issuer may not require any further                    Pub. L. 105–200, 112 Stat. 645 (42
                                                  organization or its plan to provide                      documentation from the eligible                       U.S.C. 651 note); sec. 512(d), Pub. L.
                                                  administrative services for the plan, the                organization regarding its status as such.            110–343, 122 Stat. 3881; sec. 1001,
                                                  third party administrator shall provide                     (ii) When a notice is provided to the              1201, and 1562(e), Pub. L. 111–148, 124
                                                  or arrange payments for contraceptive                    Secretary of Health and Human                         Stat. 119, as amended by Pub. L. 111–
                                                  services using one of the following                      Services, the notice must include the                 152, 124 Stat. 1029; Secretary of Labor’s
                                                  methods—                                                 name of the eligible organization and                 Order 1–2011, 77 FR 1088 (Jan. 9, 2012)


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00028   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                           Case 4:18-cv-00825-O
                                                                Federal Register / Vol.Document   19-6
                                                                                        80, No. 134       FiledJuly
                                                                                                    / Tuesday,  02/05/19
                                                                                                                    14, 2015 Page
                                                                                                                             / Rules28 of Regulations
                                                                                                                                     and  30 PageID 32741345

                                                  the Department of Labor adopts as final                  method, treatment, or setting for                     the contraceptive services on account of
                                                  the interim rules amending 29 CFR part                   coverage of a recommended preventive                  the owners’ sincerely held religious
                                                  2590 published on July 19, 2010 (75 FR                   health service.                                       beliefs.
                                                  41726) and amending 29 CFR parts 2510                    *       *     *     *    *                               (3) The organization must self-certify
                                                  and 2590 published August 27, 2014 (79                      (b) * * *                                          in the form and manner specified by the
                                                  FR 51092) and further amends 29 CFR                         (2) Changes in recommendations or                  Secretary or provide notice to the
                                                  part 2590 as follows:                                    guidelines. (i) A plan or issuer that is              Secretary of Health and Human Services
                                                                                                           required to provide coverage for any                  as described in paragraph (b) or (c) of
                                                  PART 2590—RULES AND                                      items and services specified in any                   this section. The organization must
                                                  REGULATIONS FOR GROUP HEALTH                             recommendation or guideline described                 make such self-certification or notice
                                                  PLANS                                                    in paragraph (a)(1) of this section on the            available for examination upon request
                                                                                                           first day of a plan year must provide                 by the first day of the first plan year to
                                                  ■ 6. The authority citation for part 2590                                                                      which the accommodation in paragraph
                                                  continues to read as follows:                            coverage through the last day of the plan
                                                                                                           year, even if the recommendation or                   (b) or (c) of this section applies. The
                                                    Authority: 29 U.S.C. 1027, 1059, 1135,                 guideline changes or is no longer                     self-certification or notice must be
                                                  1161–1168, 1169, 1181–1183, 1181 note,                                                                         executed by a person authorized to
                                                  1185, 1185a, 1185b, 1185d, 1191, 1191a,                  described in paragraph (a)(1) of this
                                                                                                           section, during the plan year.                        make the certification or notice on
                                                  1191b, and 1191c; sec. 101(g), Pub. L. 104–
                                                  191, 110 Stat. 1936; sec. 401(b), Pub. L. 105–              (ii) Notwithstanding paragraph                     behalf of the organization, and must be
                                                  200, 112 Stat. 645 (42 U.S.C. 651 note); sec.            (b)(2)(i) of this section, to the extent a            maintained in a manner consistent with
                                                  12(d), Pub. L. 110–343, 122 Stat. 3881; sec.             recommendation or guideline described                 the record retention requirements under
                                                  1001, 1201, and 1562(e), Pub. L. 111–148,                in paragraph (a)(1)(i) of this section that           section 107 of ERISA.
                                                  124 Stat. 119, as amended by Pub. L. 111–                was in effect on the first day of a plan                 (4) A closely held for-profit entity is
                                                  152, 124 Stat. 1029; Secretary of Labor’s                year is downgraded to a ‘‘D’’ rating, or              an entity that—
                                                  Order 1–2011, 77 FR 1088 (January 9, 2012).
                                                                                                           any item or service associated with any                  (i) Is not a nonprofit entity;
                                                  ■ 7. Section 2590.715–2713 is amended                                                                             (ii) Has no publicly traded ownership
                                                                                                           recommendation or guideline specified
                                                  by revising paragraphs (a)(3) and (4) and                                                                      interests (for this purpose, a publicly
                                                                                                           in paragraph (a)(1) of this section is
                                                  (b)(2) to read as follows:                                                                                     traded ownership interest is any class of
                                                                                                           subject to a safety recall or is otherwise
                                                                                                                                                                 common equity securities required to be
                                                  § 2590.715–2713      Coverage of preventive              determined to pose a significant safety
                                                                                                                                                                 registered under section 12 of the
                                                  health services                                          concern by a federal agency authorized
                                                                                                                                                                 Securities Exchange Act of 1934); and
                                                     (a) * * *                                             to regulate the item or service during a                 (iii) Has more than 50 percent of the
                                                     (3) Out-of-network providers—(i)                      plan year, there is no requirement under              value of its ownership interest owned
                                                  Subject to paragraph (a)(3)(ii) of this                  this section to cover these items and                 directly or indirectly by five or fewer
                                                  section, nothing in this section requires                services through the last day of the plan             individuals, or has an ownership
                                                  a plan or issuer that has a network of                   year.                                                 structure that is substantially similar
                                                  providers to provide benefits for items                  *       *     *     *    *                            thereto, as of the date of the entity’s self-
                                                  or services described in paragraph (a)(1)                ■ 8. Section 2590.715–2713A is                        certification or notice described in
                                                  of this section that are delivered by an                 amended by revising paragraph (a) to                  paragraph (b) or (c) of this section.
                                                  out-of-network provider. Moreover,                       read as follows:                                         (iv) For the purpose of the calculation
                                                  nothing in this section precludes a plan                                                                       in paragraph (a)(4)(iii) of this section,
                                                  or issuer that has a network of providers                § 2590.715–2713A Accommodations in                    the following rules apply:
                                                  from imposing cost-sharing                               connection with coverage of preventive                   (A) Ownership interests owned by a
                                                  requirements for items or services                       health services.
                                                                                                                                                                 corporation, partnership, estate, or trust
                                                  described in paragraph (a)(1) of this                      (a) Eligible organizations. An eligible             are considered owned proportionately
                                                  section that are delivered by an out-of-                 organization is an organization that                  by such entity’s shareholders, partners,
                                                  network provider.                                        meets the criteria of paragraphs (a)(1)               or beneficiaries. Ownership interests
                                                     (ii) If a plan or issuer does not have                through (3) of this section.                          owned by a nonprofit entity are
                                                  in its network a provider who can                          (1) The organization opposes                        considered owned by a single owner.
                                                  provide an item or service described in                  providing coverage for some or all of                    (B) An individual is considered to
                                                  paragraph (a)(1) of this section, the plan               any contraceptive items or services                   own the ownership interests owned,
                                                  or issuer must cover the item or service                 required to be covered under                          directly or indirectly, by or for his or her
                                                  when performed by an out-of-network                      § 2590.715–2713(a)(1)(iv) on account of               family. Family includes only brothers
                                                  provider, and may not impose cost                        religious objections.                                 and sisters (including half-brothers and
                                                  sharing with respect to the item or                        (2)(i) The organization is organized                half-sisters), a spouse, ancestors, and
                                                  service.                                                 and operates as a nonprofit entity and                lineal descendants.
                                                     (4) Reasonable medical management.                    holds itself out as a religious                          (C) If a person holds an option to
                                                  Nothing prevents a plan or issuer from                   organization; or                                      purchase ownership interests, he or she
                                                  using reasonable medical management                        (ii) The organization is organized and              is considered to be the owner of those
                                                  techniques to determine the frequency,                   operates as a closely held for-profit                 ownership interests.
                                                  method, treatment, or setting for an item                entity, as defined in paragraph (a)(4) of                (v) A for-profit entity that seeks
                                                  or service described in paragraph (a)(1)                 this section, and the organization’s                  further information regarding whether it
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  of this section to the extent not specified              highest governing body (such as its                   qualifies for the accommodation
                                                  in the relevant recommendation or                        board of directors, board of trustees, or             described in this section may send a
                                                  guideline. To the extent not specified in                owners, if managed directly by its                    letter describing its ownership structure
                                                  a recommendation or guideline, a plan                    owners) has adopted a resolution or                   to the Department of Health and Human
                                                  or issuer may rely on the relevant                       similar action, under the organization’s              Services. An entity must submit the
                                                  clinical evidence base and established                   applicable rules of governance and                    letter in the manner described by the
                                                  reasonable medical management                            consistent with state law, establishing               Department of Health and Human
                                                  techniques to determine the frequency,                   that it objects to covering some or all of            Services. If the entity does not receive


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00029   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                  41346 Case 4:18-cv-00825-O
                                                             Federal Register / Vol.Document   19-6
                                                                                     80, No. 134       FiledJuly
                                                                                                 / Tuesday,  02/05/19
                                                                                                                 14, 2015 Page
                                                                                                                          / Rules29 of Regulations
                                                                                                                                  and  30 PageID 328

                                                  a response from the Department of                        sharing with respect to the item or                   any contraceptive items or services
                                                  Health and Human Services to a                           service.                                              required to be covered under
                                                  properly submitted letter describing the                    (4) Reasonable medical management.                 § 147.130(a)(1)(iv) on account of
                                                  entity’s current ownership structure                     Nothing prevents a plan or issuer from                religious objections.
                                                  within 60 calendar days, as long as the                  using reasonable medical management                      (2)(i) The organization is organized
                                                  entity maintains that structure it will be               techniques to determine the frequency,                and operates as a nonprofit entity and
                                                  considered to meet the requirement set                   method, treatment, or setting for an item             holds itself out as a religious
                                                  forth in paragraph (a)(4)(iii) of this                   or service described in paragraph (a)(1)              organization; or
                                                  section.                                                 of this section to the extent not specified              (ii) The organization is organized and
                                                  *     *     *     *    *                                 in the relevant recommendation or                     operates as a closely held for-profit
                                                                                                           guideline. To the extent not specified in             entity, as defined in paragraph (b)(4) of
                                                  DEPARTMENT OF HEALTH AND                                 a recommendation or guideline, a plan                 this section, and the organization’s
                                                  HUMAN SERVICES                                           or issuer may rely on the relevant                    highest governing body (such as its
                                                    For the reasons stated in the                          clinical evidence base and established                board of directors, board of trustees, or
                                                  preamble, under the authority contained                  reasonable medical management                         owners, if managed directly by its
                                                  in Secs. 2701 through 2763, 2791, and                    techniques to determine the frequency,                owners) has adopted a resolution or
                                                  2792 of the Public Health Service Act                    method, treatment, or setting for                     similar action, under the organization’s
                                                  (42 U.S.C. 300gg through 300gg–63,                       coverage of a recommended preventive                  applicable rules of governance and
                                                  300gg–91, and 300gg–92, as amended),                     health service.                                       consistent with state law, establishing
                                                  the Department of Health and Human                       *       *     *     *    *                            that it objects to covering some or all of
                                                  Services adopts as final the interim                        (b) * * *                                          the contraceptive services on account of
                                                  rules amending 45 CFR part 147                              (2) Changes in recommendations or                  the owners’ sincerely held religious
                                                  published on July 19, 2010 (75 FR                        guidelines. (i) A plan or issuer that is              beliefs.
                                                  41726) and amending 45 CFR part 147                      required to provide coverage for any                     (3) The organization must self-certify
                                                  published August 27, 2014 (79 FR                         items and services specified in any                   in the form and manner specified by the
                                                  51092) and further amends 45 CFR part                    recommendation or guideline described                 Secretary of Labor or provide notice to
                                                  147 as follows:                                          in paragraph (a)(1) of this section on the            the Secretary of Health and Human
                                                                                                           first day of a plan year (in the individual           Services as described in paragraph (c) of
                                                  PART 147—HEALTH INSURANCE                                market, policy year) must provide                     this section. The organization must
                                                  REFORM REQUIREMENTS FOR THE                              coverage through the last day of the plan             make such self-certification or notice
                                                  GROUP AND INDIVIDUAL HEALTH                              or policy year, even if the                           available for examination upon request
                                                  INSURANCE MARKETS                                        recommendation or guideline changes                   by the first day of the first plan year to
                                                                                                           or is no longer described in paragraph                which the accommodation in paragraph
                                                  ■ 9. The authority citation for part 147                 (a)(1) of this section, during the plan or            (c) of this section applies. The self-
                                                  continues to read as follows:                            policy year.                                          certification or notice must be executed
                                                    Authority: Secs. 2701 through 2763, 2791,                 (ii) Notwithstanding paragraph                     by a person authorized to make the
                                                  and 2792 of the Public Health Service Act (42            (b)(2)(i) of this section, to the extent a            certification or notice on behalf of the
                                                  U.S.C. 300gg through 300gg–63, 300gg–91,                 recommendation or guideline described                 organization, and must be maintained in
                                                  and 300gg–92), as amended.                               in paragraph (a)(1)(i) of this section that           a manner consistent with the record
                                                  ■ 10. Section 147.130 is amended by                      was in effect on the first day of a plan              retention requirements under section
                                                  revising paragraphs (a)(3) and (4) and                   year (in the individual market, policy                107 of ERISA.
                                                  (b)(2) to read as follows:                               year) is downgraded to a ‘‘D’’ rating, or                (4) A closely held for-profit entity is
                                                                                                           any item or service associated with any               an entity that—
                                                  § 147.130   Coverage of preventive health                recommendation or guideline specified                    (i) Is not a nonprofit entity;
                                                  services
                                                                                                           in paragraph (a)(1) of this section is                   (ii) Has no publicly traded ownership
                                                    (a) * * *                                              subject to a safety recall or is otherwise            interests (for this purpose, a publicly
                                                    (3) Out-of-network providers—(i)                       determined to pose a significant safety               traded ownership interest is any class of
                                                  Subject to paragraph (a)(3)(ii) of this                  concern by a federal agency authorized                common equity securities required to be
                                                  section, nothing in this section requires                to regulate the item or service during a              registered under section 12 of the
                                                  a plan or issuer that has a network of                   plan or policy year, there is no                      Securities Exchange Act of 1934); and
                                                  providers to provide benefits for items                  requirement under this section to cover                  (iii) Has more than 50 percent of the
                                                  or services described in paragraph (a)(1)                these items and services through the last             value of its ownership interest owned
                                                  of this section that are delivered by an                 day of the plan or policy year.                       directly or indirectly by five or fewer
                                                  out-of-network provider. Moreover,                       *       *     *     *    *                            individuals, or has an ownership
                                                  nothing in this section precludes a plan                                                                       structure that is substantially similar
                                                                                                           ■ 11. Section 147.131 is amended by
                                                  or issuer that has a network of providers                                                                      thereto, as of the date of the entity’s self-
                                                                                                           revising paragraphs (b) and (f) to read as
                                                  from imposing cost-sharing                                                                                     certification or notice described in
                                                                                                           follows:
                                                  requirements for items or services                                                                             paragraph (b) or (c) of this section.
                                                  described in paragraph (a)(1) of this                    § 147.131 Exemption and accommodations                   (iv) For the purpose of the calculation
                                                  section that are delivered by an out-of-                 in connection with coverage of preventive             in paragraph (b)(4)(iii) of this section,
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  network provider.                                        health services.                                      the following rules apply:
                                                     (ii) If a plan or issuer does not have                *     *     *     *    *                                 (A) Ownership interests owned by a
                                                  in its network a provider who can                          (b) Eligible organizations. An eligible             corporation, partnership, estate, or trust
                                                  provide an item or service described in                  organization is an organization that                  are considered owned proportionately
                                                  paragraph (a)(1) of this section, the plan               meets the criteria of paragraphs (b)(1)               by such entity’s shareholders, partners,
                                                  or issuer must cover the item or service                 through (3) of this section.                          or beneficiaries. Ownership interests
                                                  when performed by an out-of-network                        (1) The organization opposes                        owned by a nonprofit entity are
                                                  provider, and may not impose cost                        providing coverage for some or all of                 considered owned by a single owner.


                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00030   Fmt 4701   Sfmt 4700   E:\FR\FM\14JYR2.SGM   14JYR2
                                                           Case 4:18-cv-00825-O
                                                                Federal Register / Vol.Document   19-6
                                                                                        80, No. 134       FiledJuly
                                                                                                    / Tuesday,  02/05/19
                                                                                                                    14, 2015 Page
                                                                                                                             / Rules30 of Regulations
                                                                                                                                     and  30 PageID 32941347

                                                     (B) An individual is considered to                    Services. An entity must submit the                   insurance coverage arranged by an
                                                  own the ownership interests owned,                       letter in the manner described by the                 eligible organization that is an
                                                  directly or indirectly, by or for his or her             Department of Health and Human                        institution of higher education as
                                                  family. Family includes only brothers                    Services. If the entity does not receive              defined in 20 U.S.C. 1002 in a manner
                                                  and sisters (including half-brothers and                 a response from the Department of                     comparable to that in which they apply
                                                  half-sisters), a spouse, ancestors, and                  Health and Human Services to a                        to group health insurance coverage
                                                  lineal descendants.                                      properly submitted letter describing the              provided in connection with a group
                                                     (C) If a person holds an option to                    entity’s current ownership structure                  health plan established or maintained
                                                  purchase ownership interests, he or she                  within 60 calendar days, as long as the               by an eligible organization that is an
                                                  is considered to be the owner of those                   entity maintains that structure it will be            employer. In applying this section in the
                                                  ownership interests.                                     considered to meet the requirement set                case of student health insurance
                                                     (v) A for-profit entity that seeks                    forth in paragraph (b)(4)(iii) of this                coverage, a reference to ‘‘plan
                                                  further information regarding whether it                 section.                                              participants and beneficiaries’’ is a
                                                  qualifies for the accommodation                          *      *    *     *     *                             reference to student enrollees and their
                                                  described in this section may send a                        (f) Application to student health                  covered dependents.
                                                  letter describing its ownership structure                insurance coverage. The provisions of                 [FR Doc. 2015–17076 Filed 7–10–15; 11:15 am]
                                                  to the Department of Health and Human                    this section apply to student health                  BILLING CODE 6325–64–P; 4150–28–P; 4120–01–P
asabaliauskas on DSK5VPTVN1PROD with RULES




                                             VerDate Sep<11>2014   22:03 Jul 13, 2015   Jkt 235001   PO 00000   Frm 00031   Fmt 4701   Sfmt 9990   E:\FR\FM\14JYR2.SGM   14JYR2
